Exhibit 10.1

 

*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------

LNG TERMINAL USE AGREEMENT

 

between

 

THE DOW CHEMICAL COMPANY

 

and

 

FREEPORT LNG DEVELOPMENT, L.P.

 

dated March 1, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

   1

ARTICLE 2 SERVICES AND SCOPE

   10

    2.1

 

Services to be Provided by FLNG

   10

    2.2

 

Additional Services

   10

    2.3

 

Activities Outside Scope of this Agreement

   10

ARTICLE 3 SALE AND PURCHASE OF SERVICES

   11

    3.1

 

Services Quantity

   11

    3.2

 

Customer’s Use of Services Quantity

   12

    3.3

 

Gas Redelivery

   12

    3.4

 

Failure to Take Delivery of Gas at Delivery Point

   14

    3.5

 

Freeport Services Manual

   14

ARTICLE 4 COMPENSATION FOR SERVICES

   15

    4.1

 

Fee

   15

    4.2

 

Retainage

   16

    4.3

 

Services Unavailability

   16

    4.4

 

Construction Cost Deviation Amount and Additional Capital Costs

   17

    4.5

 

New Taxes

   18

    4.6

 

Services Provided to Other Customers

   19

    4.7

 

Certain Adjustments to Reservation Fee

   19

ARTICLE 5 SCHEDULING

   20

    5.1

 

Customer LNG Receipt Schedule

   20

    5.2

 

Gas Delivery Procedure

   23

    5.3

 

Standard

   25

    5.4

 

Scheduling Representative

   26

    5.5

 

Scheduling Coordination Among Customer and Other Customers

   26

ARTICLE 6 RELEASE OF SERVICES

   26

    6.1

 

General

   26

    6.2

 

Temporary Release

   26

ARTICLE 7 TERM

   29

    7.1

 

Term

   29

    7.2

 

Commencement of Deliveries

   29

    7.3

 

Delay Caused by Force Majeure

   31

    7.4

 

Construction Progress Reports

   31

ARTICLE 8 FREEPORT FACILITY

   31

    8.1

 

Freeport Facility

   31

    8.2

 

Modifications to Freeport Facility

   33

    8.3

 

Customer Inspection Rights

   34

    8.4

 

Responsible Practices

   34

 

i



--------------------------------------------------------------------------------

ARTICLE 9 TRANSPORTATION AND UNLOADING

   36

    9.1

 

LNG Vessels

   36

    9.2

 

Freeport Facility Marine Operations Manual

   39

    9.3

 

LNG Vessel Inspections; Right to Reject LNG Vessel

   40

    9.4

 

Advance Notices Regarding LNG Vessel and Cargoes

   40

    9.5

 

Notice of Readiness

   42

    9.6

 

Berthing Assignment

   43

    9.7

 

Unloading Time

   44

    9.8

 

Unloading at the Freeport Facility

   45

    9.9

 

LNG Vessel Not Ready for Unloading; Excess Berth Time

   45

ARTICLE 10 RECEIPT OF LNG

   47

    10.1

 

Title, Custody and Risk of Loss

   47

    10.2

 

No Encumbrance

   47

    10.3

 

Receipt of LNG

   48

    10.4

 

Quality and Measurement of Customer’s LNG

   48

    10.5

 

Off-Specification LNG

   49

    10.6

 

Customer’s Responsibility and Reimbursement

   50

    10.7

 

Subsequent Deliveries

   50

ARTICLE 11 REDELIVERY OF GAS

   51

    11.1

 

General

   51

    11.2

 

Customer’s Responsibility

   51

    11.3

 

Specifications and Measurement of Gas at the Delivery Point

   52

    11.4

 

Nonconforming Gas

   53

ARTICLE 12 PAYMENT

   53

    12.1

 

Monthly Statements

   53

    12.2

 

Other Statements

   54

    12.3

 

Adjustments

   54

    12.4

 

Payment Due Dates

   54

    12.5

 

Payment

   55

    12.6

 

Nonpayment

   55

    12.7

 

Disputed Statements

   56

    12.8

 

Final Settlement

   56

ARTICLE 13 SECURED FINANCING

   56

    13.1

 

UCC 1

   56

    13.2

 

Secured Financing

   56

ARTICLE 14 DUTIES, TAXES AND OTHER GOVERNMENTAL CHARGES

   57

ARTICLE 15 INSURANCE

   57

    15.1

 

FLNG’s Insurance

   57

    15.2

 

Customer’s Insurance

   58

    15.3

 

Port Liability Agreement

   59

ARTICLE 16 LIABILITIES

   59

    16.1

 

Limitation of Liability

   59

    16.2

 

Limitation on Damages

   59

 

ii



--------------------------------------------------------------------------------

ARTICLE 17 FORCE MAJEURE

   60

    17.1

 

Events of Force Majeure

   60

    17.2

 

Limitation on Scope of Force Majeure Protection

   60

    17.3

 

Notice

   60

    17.4

 

Measures

   61

    17.5

 

No Extension of Term

   61

    17.6

 

Settlement of Industrial Disturbances

   61

    17.7

 

Allocation of Services

   61 ARTICLE 18 CURTAILMENT OF SERVICES OR TEMPORARY DISCONTINUATION OF
SERVICES    62

    18.1

 

Scheduled Curtailment or Temporary Discontinuation of Services

   62

    18.2

 

Unscheduled Curtailment or Temporary Discontinuation of Services

   62

ARTICLE 19 ASSIGNMENT

   63

    19.1

 

Restrictions on Assignment

   63

    19.2

 

Permitted Assignments

   63

    19.3

 

Assignment as Novation

   64

ARTICLE 20 CONDITIONS PRECEDENT

   65

    20.1

 

Conditions Precedent

   65

    20.2

 

Satisfaction of Conditions Precedent

   65

ARTICLE 21 TERMINATION

   65

    21.1

 

Early Termination Events

   65

    21.2

 

Exercise of Right of Termination

   66

    21.3

 

Other Termination Provisions

   66

    21.4

 

Consequences of Termination

   66

ARTICLE 22 APPLICABLE LAW

   66

ARTICLE 23 DISPUTE RESOLUTION

   66

    23.1

 

Dispute Resolution

   66

    23.2

 

Expert Determination

   67

ARTICLE 24 CONFIDENTIALITY

   68

    24.1

 

Confidentiality Obligation

   68

    24.2

 

Public Announcements

   69

ARTICLE 25 REPRESENTATIONS AND WARRANTIES

   70

    25.1

 

Representations and Warranties of Customer

   70

    25.2

 

Representations and Warranties of FLNG

   71

ARTICLE 26 NOTICES

   71

ARTICLE 27 MISCELLANEOUS

   72

    27.1

 

Amendments

   72

    27.2

 

Approvals

   72

    27.3

 

Successors and Assigns

   72

    27.4

 

Waiver

   72

    27.5

 

No Third Party Beneficiaries

   72

    27.6

 

Supplemental Terms

   73

 

iii



--------------------------------------------------------------------------------

    27.7

 

Rules of Construction

   73

    27.8

 

Survival of Rights

   73

    27.9

 

Rights and Remedies

   73

    27.10

 

Interpretation

   74

    27.11

 

Disclaimer of Agency

   74

    27.12

 

Severance of Invalid Provisions

   74

    27.13

 

Compliance with Laws

   75

    27.14

 

Conflicts of Interest

   75

    27.15

 

Expenses

   76

    27.16

 

Scope

   76

    27.17

 

Counterpart Execution

   76

 

Annex I

 

–

 

Measurements and Tests of LNG at Receipt Point

Annex II

 

–

 

Measurements and Tests for Gas at Delivery Point

Exhibit A

 

–

 

Terms of Freeport Facility Lease

Exhibit B

 

–

 

Freeport Services Manual

Exhibit C

 

–

 

Port Liability Agreement

Exhibit D

 

–

 

Supplemental Terms

 

iv



--------------------------------------------------------------------------------

LNG TERMINAL USE AGREEMENT

 

This LNG TERMINAL USE AGREEMENT (the “Agreement”), dated as of this 1st day of
March 2004 (the “Effective Date”), is made by and between THE DOW CHEMICAL
COMPANY, a Delaware corporation with its principal office at 2030 Dow Center,
Midland, Michigan, U.S.A. 48674 (“Customer”); and FREEPORT LNG DEVELOPMENT,
L.P., a Delaware limited partnership with a place of business at 1200 Smith
Street, Suite 600, Houston, Texas, U.S.A. 77002 (“FLNG”).

 

RECITALS

 

WHEREAS, FLNG intends to construct, own and operate an LNG terminal facility
near Freeport, Texas capable of performing certain LNG terminalling services,
including: the berthing of LNG vessels; the unloading, receiving and storing of
LNG; the regasification of LNG; the storage of natural gas; and the
transportation and delivery of natural gas to a pipeline interconnection point
at Stratton Ridge, Texas;

 

WHEREAS, Customer will purchase LNG for importation into the United States and
desires to purchase such LNG terminalling services from FLNG; and

 

WHEREAS, FLNG desires to make such LNG terminalling services available to
Customer and to Other Customers in accordance with the terms hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Parties hereto and for the mutual
covenants contained herein, FLNG and Customer hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

In addition to any terms or expressions defined elsewhere in this Agreement, the
terms or expressions set forth below shall have the following meanings in this
Agreement:

 

1.1   “Adverse Weather Conditions” means weather and sea conditions actually
experienced at or near the Freeport Facility that are sufficiently severe
either: (a) to prevent an LNG vessel from proceeding to berth, or unloading or
departing from berth, in accordance with one or more of the following: (i)
regulations published by a Governmental Authority, (ii) an Approval, or (iii) an
order of a Pilot; or (b) to cause an actual determination by the Master of an
LNG Vessel that it is unsafe for such vessel to berth, unload or depart from
berth.

 

1.2   “Affiliate” means a Person (other than a Party) that directly or
indirectly controls, is controlled by, or is under common control with, a Party
to this Agreement, and for such purposes the terms “control”, “controlled by”
and other derivatives shall mean the direct or indirect ownership of more than
fifty percent (50%) of the voting rights in a Person.

 

1.3   “Aggregate Contracted Capacity” shall have the meaning set forth in
Section 4.7(a)(i).



--------------------------------------------------------------------------------

1.4   “Agreement” means this agreement, together with the Annexes and Exhibits
attached hereto, which are hereby incorporated into and made a part hereof, as
the same may be hereafter amended.

 

1.5   “Alternate ***” shall have the meaning set forth in Section 3.3(c)(ii).

 

1.6   “Approvals” means all consents, authorizations, licenses, waivers,
permits, approvals and other similar documents from or by a Governmental
Authority.

 

1.7   “Arrival Date” shall have the meaning set forth in Section 5.1(b)(i).

 

1.8   “Arrival Location” shall have the meaning set forth in Section 9.5(a).

 

1.9   “Base Rate” means: (a) the interest rate per annum equal to (i) the prime
rate (sometimes referred to as the base rate) for corporate loans as published
by The Wall Street Journal in the money rates section on the applicable date, or
(ii) in the event The Wall Street Journal ceases or fails to publish such a
rate, the prime rate (or an equivalent thereof) in the United States for
corporate loans determined as the average of the rates referred to as prime
rate, base rate or the equivalent thereof, quoted by Chase Manhattan Bank,
Citibank and Bank of New York, or any successor thereof, for short term
corporate loans in New York on the applicable date; plus (b) *** percent (***%).
The Base Rate shall change as and when the underlying components thereof change,
without notice to any Person.

 

1.10   “British Thermal Unit” or “BTU” means the amount of heat required to
raise the temperature of one (1) avoirdupois pound of pure water from 59.0
degrees Fahrenheit to 60.0 degrees Fahrenheit at an absolute pressure of 14.696
pounds per square inch.

 

1.11   “Business Day” means any day other than a weekend day or U.S. Federal
banking holiday in Houston, Texas.

 

1.12   “Cargo” means a quantity of LNG expressed in MMBTU carried by an LNG
Vessel in relation to which FLNG will render Services hereunder.

 

1.13   “Central Time” means Central Time Zone, as adjusted for Daylight Saving
Time and Standard Time.

 

1.14   “Claims” shall have the meaning set forth in Section 10.2 of this
Agreement.

 

1.15   “Commercial Start Date” shall have the meaning set forth in Section 7.2.

 

1.16   “Conditions Precedent” shall have the meaning set forth in Section 20.1.

 

1.17   “Contract Year” means each annual period starting on October 1 and ending
on September 30 during the Term of this Agreement; provided, however, that (a)
the first Contract Year shall commence on the Commercial Start Date and end on
the following September 30, and (b) the last Contract Year shall commence on
October 1 immediately preceding the last day of the Term and end on the last day
of the Term as set forth in Section 7.1.

 

2



--------------------------------------------------------------------------------

1.18   “Cubic Meter” means a volume equal to the volume of a cube each edge of
which is one (1) meter.

 

1.19   “Customer” means The Dow Chemical Company, subject to Article 19.

 

1.20   “Customer LNG Receipt Schedule” shall have the meaning set forth in
Section 5.1(f).

 

1.21   “Customer’s LNG” means, for the purposes of Services, LNG received at the
Receipt Point for Customer’s account.

 

1.22   “Customer’s Inventory” means, at any given time, the quantity in MMBTUs
that represents LNG and Gas (whether or not such Gas is Regasified LNG or Gas
derived or produced from sources other than Regasified LNG) held for Customer’s
account. For the avoidance of doubt, Customer’s Inventory shall (i) be
determined after deduction of Retainage in accordance with Sections 3.1(b)(ii)
and 4.2, and (ii) include Temporary Release Inventory.

 

1.23   “Delivery Point” means the point of interconnect between the Freeport
Facility Pipeline and a Downstream Pipeline at Stratton Ridge, Texas.

 

1.24   “Dispute” means any dispute, controversy or claim (of any and every kind
or type, whether based on contract, tort, statute, regulation, or otherwise)
arising out of, relating to, or connected with this Agreement, including any
dispute as to the construction, validity, interpretation, termination,
enforceability or breach of this Agreement, as well as any dispute over
jurisdiction.

 

1.25   “Downstream Pipeline” means all Gas pipelines downstream of the Delivery
Point which transport Gas from the Freeport Facility.

 

1.26   “Effective Date” means the date set forth in the preamble of this
Agreement.

 

1.27   “Excess Reception Fee” shall have the meaning set forth in Section
4.1(c).

 

1.28   “Expected Receipt Quantity” means, with respect to a given Cargo,
Customer’s reasonable estimate of the quantity of LNG (in MMBTUs) that such
Cargo is expected to unload at the Freeport Facility, taking into consideration
(a) the expected composition of the Cargo anticipated to be loaded at the
Loading Port, (b) the expected loaded volume of such Cargo, (c) the natural
boil-off, and fuel gas used by the vessel in excess of natural boil-off,
expected during shipment of the Cargo, (d) the anticipated time required from
the commencement of loading of such Cargo to the completion of unloading of such
Cargo, and (e) the anticipated quantity of heel to be retained by such Cargo.
For purposes of this Agreement, the term “Expected Receipt Quantity” shall be
the estimate set forth in the notice delivered pursuant to Section 5.1(b)(ii),
as may be subsequently amended pursuant to Section 9.4(a).

 

3



--------------------------------------------------------------------------------

1.29   “Extension Term” shall have the meaning set forth in Section 7.1(c).

 

1.30   “Fee” shall have the meaning set forth in Section 4.1.

 

1.31   “FERC” means the Federal Energy Regulatory Commission or a successor
regulatory agency.

 

1.32   “Fixed Fee Component” shall have the meaning set forth in Section
4.1(a)(i).

 

1.33   “FLNG” means Freeport LNG Development, L.P., subject to Article 19.

 

1.34   “Force Majeure” shall have the meaning set forth in Section 17.1.

 

1.35   “for Customer”, “for Customer’s account”, “on behalf of Customer” or
other phrases containing similar wording shall include LNG delivered to the
Freeport Facility at Customer’s direction or LNG delivered to the Freeport
Facility by a Temporary Customer, as the context may require, and shall include
both Customer’s Inventory and any Temporary Release Inventory.

 

1.36   “Freeport Facility” means the following FLNG facilities in Brazoria,
County near Freeport, Texas used to provide Services hereunder, as such
facilities will be constructed and modified from time to time in accordance with
this Agreement: (a) the LNG receiving terminal facility as further described in
Section 8.1(b) (including the port, berthing and unloading facilities, LNG
storage facilities, and regasification facilities, together with equipment and
facilities related thereto); and (b) the Freeport Facility Pipeline.

 

1.37   “Freeport Facility Lease” means that certain Ground Lease and Development
Agreement between Brazos River Harbor Navigation District of Brazoria County,
Texas and FLNG dated as of December 12, 2002.

 

1.38   “Freeport Facility Marine Operations Manual” shall have the meaning set
forth in Section 9.2.

 

1.39   “Freeport Facility Pipeline” means the pipeline approximately nine (9)
miles in length and at least thirty-six (36) inches in diameter, with a maximum
allowable operating pressure of no less than 1440 psig, which pipeline is
constructed and operated as a part of the Freeport Facility to (a) interconnect
with one or more Downstream Pipelines at Stratton Ridge, Texas and (b) transport
to the Delivery Point either Regasified LNG and/or Gas stored in one or more Gas
Storage Facilities.

 

1.40   “Freeport Services Manual” shall have the meaning set forth in Section
3.5.

 

1.41   “***” means the internet based computer system used by FLNG to
communicate with Customer and Other Customers regarding the scheduling of LNG
terminalling services at the Freeport Facility.

 

4



--------------------------------------------------------------------------------

1.42   “Gas” means any hydrocarbon or mixture of hydrocarbons consisting
predominantly of methane which is in a gaseous state.

 

1.43   “Gas Storage Facility” means an underground Gas storage facility near
Stratton Ridge, Texas owned, operated, contracted or otherwise made available to
FLNG for the purposes of storing Gas solely for the account of Customer and
Other Customers.

 

1.44   “Governmental Authority” means, in respect of any country, any national,
regional, state, or local government, any subdivision, agency, commission or
authority thereof (including any maritime authorities, port authority or any
quasi-governmental agency) having jurisdiction over a Party, the Freeport
Facility, a Gas Storage Facility, Customer’s Inventory, an LNG Vessel, a
Transporter, or a Downstream Pipeline, as the case may be, and acting within its
legal authority.

 

1.45   “GPA” shall have the meaning set forth in Annex I.

 

1.46   “Gross Heating Value” means the quantity of heat expressed in BTUs
produced by the complete combustion in air of one (1) cubic foot of anhydrous
gas, at a temperature of 60.0 degrees Fahrenheit and at an absolute pressure of
14.696 pounds per square inch, with the air at the same temperature and pressure
as the gas, after cooling the products of the combustion to the initial
temperature of the gas and air, and after condensation of the water formed by
combustion.

 

1.47   “Henry Hub Price” shall mean, with respect to any month, the final
settlement price in dollars per MMBTU for the NYMEX Henry Hub Natural Gas
futures contract for Gas to be delivered during such month, such final price to
be based upon the last trading day for the contract for such month; provided,
however that if the NYMEX Henry Hub Natural Gas futures contract settlement
prices ceases to be published for any reason, the Parties shall select a
comparable index to be used in its place that maintains the intent and economic
effect of the original index.

 

1.48   “Incremental Costs” shall have the meaning set forth in Section 4.1(b).

 

1.49   “Input A” means *** per MMBTU unless otherwise modified by Section 4.4.

 

1.50   “International LNG Terminal Standards” means, to the extent not
inconsistent with the express requirements of this Agreement, the international
standards and practices applicable to the design, equipment, operation or
maintenance of LNG receiving and regasification terminals, established by the
following (such standards to apply in the following order of priority): (i) a
Governmental Authority having jurisdiction over FLNG; (ii) the Society of
International Gas Tanker and Terminal Operators (“SIGTTO”); and (iii) any other
internationally recognized non-governmental agency or organization with whose
standards and practices it is customary for Reasonable and Prudent Operators of
LNG receiving and regasification terminals to comply. In the event of a conflict
between any of the priorities noted above, the priority with the lowest roman
numeral noted above shall prevail.

 

5



--------------------------------------------------------------------------------

1.51   “International LNG Vessel Standards” means, to the extent not
inconsistent with the expressed requirements of this Agreement, the
international standards and practices applicable to the ownership, design,
equipment, operation or maintenance of LNG vessels established by the following
(such standards to apply in the following order of priority): (i) a Governmental
Authority; (ii) the International Maritime Organization; (iii) SIGTTO; and (iv)
any other internationally recognized non-governmental agency or organization
with whose standards and practices it is customary for Reasonable and Prudent
Operators of LNG vessels to comply. In the event of a conflict between any of
the priorities noted above, the priority with the lowest roman numeral noted
above shall prevail.

 

1.52   “Liabilities” means all liabilities, costs, claims, disputes, demands,
suits, legal or administrative proceedings, judgments, damages, losses and
expenses (including reasonable attorneys’ fees and other reasonable costs of
litigation or defense), and any and all fines, penalties and assessments of, or
responsibilities to, Governmental Authorities.

 

1.53   “Liquids” means liquid hydrocarbons capable of being extracted from LNG
at the Freeport Facility, consisting predominately of ethane, propane, butane
and longer-chain hydrocarbons.

 

1.54   “Loading Port” means the port at which a Cargo is loaded on board an LNG
Vessel.

 

1.55   “LNG” means Gas in a liquid state.

 

1.56   “LNG Suppliers” means, in relation to performance of the obligations of
FLNG and Customer under this Agreement, those Persons who agree in writing
pursuant to an agreement to supply or sell LNG to Customer or a Temporary
Customer for delivery to the Freeport Facility.

 

1.57   “LNG Vessel” means an ocean-going vessel suitable for transporting LNG
that Customer, a Temporary Customer, or an LNG Supplier uses for transportation
of LNG to the Freeport Facility.

 

1.58   “Major Customer” means Customer and any Other Customer whose terminal use
agreement entitles such Other Customer to berth, unload and deliver at the
Freeport Facility quantities of LNG greater than *** MMBTUs per Contract Year
for a contractual term of at least *** (***) years.

 

1.59   “Major Customer Allocation Priority” shall have the meaning set forth in
Section 17.7.

 

1.60   “***” shall have the meaning set forth in Section 3.3(b).

 

1.61   “Maximum LNG Reception Quantity” means, except as otherwise provided in
Section 3.1(c), 195,275,000 MMBTUs of LNG per Contract Year; provided, however,
that for purposes of the first and last Contract Year, the Maximum LNG Reception
Quantity shall be prorated based upon the ratio that the number of days during
such Contract Year bears to three hundred sixty-five (365).

 

6



--------------------------------------------------------------------------------

1.62   “***” shall have the meaning set forth in Section 3.3(c).

 

1.63   “MMBTU” means 1,000,000 BTUs.

 

1.64   “Monthly Component” means twelve (12); provided, however, that for the
first and last Contract Year, Monthly Component shall mean the number of months
in the respective Contract Year with the first and last months in such Contract
Year being prorated based upon the number of days in such month.

 

1.65   “Nomination Notice” shall have the meaning set forth in Section 5.2(c).

 

1.66   “Non-Major Customer” means any Other Customer other than a Major
Customer.

 

1.67   “NOR Window” shall have the meaning set forth in Section 9.5(b)(ii).

 

1.68   “Notice of Readiness” or “NOR” shall have the meaning set forth in
Section 9.5.

 

1.69   “Other Customers” means, from time to time, Persons (other than Customer
and Temporary Customers) receiving LNG terminalling services from FLNG similar
to the Services.

 

1.70   “Party” and “Parties” means FLNG and Customer, and their respective
successors and assigns.

 

1.71   “Payment Period” shall have the meaning set forth in Section 4.1.

 

1.72   “Peaking Gas” shall have the meaning set forth in Section 3.1(b)(iii).

 

1.73   “Person” means any individual, corporation, partnership, trust,
unincorporated organization or other legal entity, including any Governmental
Authority.

 

1.74   “Pilot” means any Person engaged by Transporter to come onboard an LNG
Vessel to assist the Master in pilotage, mooring and unmooring of such LNG
Vessel and to assist in coordinating the unloading of LNG at the Freeport
Facility.

 

1.75   “Pipeline Standards” means, to the extent not inconsistent with the
express requirements of this Agreement, the standards and practices applicable
to the design, equipment, operation or maintenance of Gas pipelines, established
by the following (such standards to apply in the following order of priority):
(i) a Governmental Authority having jurisdiction over FLNG; and (ii) any
nationally recognized non-governmental agency or organization with whose
standards and practices it is customary for Reasonable and Prudent Operators of
U.S. Gas pipelines to comply. In the event of a conflict between any of the
priorities noted above, the priority with the lowest roman numeral noted above
shall prevail.

 

1.76   “Port Charges” means all third-party charges of whatsoever nature
(including rates, tolls, and dues of every description) in respect of an LNG
Vessel entering or leaving the Freeport Facility, including charges imposed by
fire boats, tugs and escort vessels, the

 

7



--------------------------------------------------------------------------------

U.S. Coast Guard, a Pilot, and any other Person assisting an LNG Vessel to enter
or leave the Freeport Facility. For purposes of this Agreement, the term “Port
Charges” shall include, to the extent applicable to LNG Vessels, Port Use Fees
(excluding rent) and Thru-put Fees (as such terms are defined under the Freeport
Facility Lease as reflected on Exhibit A attached hereto) but shall exclude all
other fees under the Freeport Facility Lease.

 

1.77   “psig” means pounds per square inch gauge.

 

1.78   “Reasonable and Prudent Operator” means a Person seeking in good faith to
perform its contractual obligations, and in so doing, and in the general conduct
of its undertaking, exercising that degree of skill, diligence, prudence and
foresight which would reasonably and ordinarily be expected from a skilled and
experienced operator engaged in the same type of undertaking under the same or
similar circumstances and conditions.

 

1.79   “Receipt Point” means the point at the Freeport Facility at which the
flange coupling of the Freeport Facility’s receiving line joins the flange
coupling of the LNG unloading manifold on board an LNG Vessel.

 

1.80   “Regasified LNG” means Gas derived from the conversion of LNG (received
by FLNG at the Receipt Point) from its liquid state to a gaseous state.

 

1.81   “Release Notice” shall have the meaning set forth in Section 6.2(b)(i)c.

 

1.82   “Reservation Fee” shall have the meaning set forth in Section 4.1(a).

 

1.83   “Retainage” shall have the meaning set forth in Section 4.2.

 

1.84   “Scheduled Unloading Window” means, for any applicable Contract Year, an
Unloading Window allocated either to Customer or any Other Customer pursuant to
Article 5.

 

1.85   “Scheduling Period” means a Contract Year plus the three (3) month period
immediately following such Contract Year.

 

1.86   “Scheduling Representative” means the individual appointed by Customer in
accordance with Section 5.4.

 

1.87   “Services” shall have the meaning set forth in Section 2.1, as expanded
from time to time in accordance with Section 2.2.

 

1.88   “Services Quantity” shall have the meaning set forth in Section 3.1(b).

 

1.89   “Services Unavailability” shall have the meaning set forth in Section
4.3(a).

 

1.90   “Sole Opinion” means an opinion, judgment or discretion of a Party that
is not intended to be capable of being challenged in any legal or arbitral
proceeding whatsoever.

 

8



--------------------------------------------------------------------------------

1.91   “Standard Cubic Foot” means the quantity of Gas, free of water vapor,
occupying a volume of one (1) Actual Cubic Foot at a temperature of 60.0 degrees
Fahrenheit and at an absolute pressure of 14.696 pounds per square inch. For
purposes of this Section 1.91, “Actual Cubic Foot” means a volume equal to the
volume of a cube whose edge is one (1) foot.

 

1.92   “Storage” means the retention by FLNG of Customer’s Inventory for a
period of time in tanks or other facilities at the Freeport Facility (including
the Freeport Facility Pipeline) or in a Gas Storage Facility.

 

1.93   “Storage Standards” means, to the extent not inconsistent with the
express requirements of this Agreement, the standards and practices applicable
to the design, equipment, operation or maintenance of Gas storage facilities,
established by the following (such standards to apply in the following order of
priority): (i) a Governmental Authority having jurisdiction over FLNG; and (ii)
any nationally recognized non-governmental agency or organization with whose
standards and practices it is customary for Reasonable and Prudent Operators of
Gas storage facilities to comply. In the event of a conflict between any of the
priorities noted above, the priority with the lowest roman numeral noted above
shall prevail.

 

1.94   “Substantial Completion” means completion of the Freeport Facility so
that it is ready to be used for its intended purpose, with (a) the contractor
under the engineering, construction and procurement contract for the Freeport
Facility having achieved all minimum acceptance requirements for “Substantial
Completion” under such contract, (b) all Approvals necessary to commence
operations of the Freeport Facility having been received by FLNG, and (c) the
Freeport Facility being capable of performing the Services Quantity.

 

1.95   “Taxes” means all customs, taxes, royalties, excises, fees, duties,
levies, sales and use taxes and value added taxes, charges and all other
assessments, which may now or hereafter be enacted, levied or imposed, directly
or indirectly, by a Governmental Authority, except Port Charges.

 

1.96   “Temporary Customer” shall have the meaning set forth in Section 6.2(a).

 

1.97   “Temporary Release” shall have the meaning set forth in Section 6.2(a).

 

1.98   “Temporary Release Inventory” means, at any given time, the quantity in
MMBTUs that represents (a) the LNG received at the Receipt Point for Temporary
Customer’s account; and (b) Gas, whether or not such Gas is Regasified LNG or
Gas derived or produced from sources other than Regasified LNG, held for
Temporary Customer’s account.

 

1.99   “Term” shall have the meaning set forth in Section 7.1.

 

1.100   “Transporter” means any Person who owns or operates an LNG Vessel.

 

9



--------------------------------------------------------------------------------

1.101   “Unloading Window” means a forty-eight (48) hour window starting at 6:00
a.m., Central Time on a specified day and ending forty-eight (48) consecutive
hours thereafter during which FLNG would make available berthing and LNG
unloading services at the Freeport Facility to either Customer or one of the
Other Customers.

 

1.102   “Variable Fee Component” shall have the meaning set forth in Section
4.1(a)(ii).

 

ARTICLE 2

SERVICES AND SCOPE

 

2.1   Services to be Provided by FLNG

 

During the Term, FLNG shall, acting as a Reasonable and Prudent Operator, make
available the following services to Customer (such available services being
herein referred to as the “Services”) in the manner set forth in Article 3:

 

  (a)   the berthing of LNG Vessels at the Freeport Facility;

 

  (b)   the unloading and receipt of LNG from LNG Vessels at the Receipt Point;

 

  (c)   the regasifying of LNG held in Storage;

 

  (d)   Storage of Customer’s Inventory;

 

  (e)   the transportation and delivery of Gas in the Freeport Facility Pipeline
to the Delivery Point (it being acknowledged that FLNG may, at its option, cause
Gas to be redelivered to Customer from sources other than Regasified LNG); and

 

  (f)   other activities directly related to performance by FLNG of the
foregoing.

 

2.2   Additional Services

 

From time to time during the Term, the representatives of FLNG and Customer may
supplement this Agreement in accordance with Section 27.1 to provide that FLNG
will also make available services to Customer in addition to the Services set
forth in Section 2.1.

 

2.3   Activities Outside Scope of this Agreement

 

For greater certainty, the Parties confirm that the following activities, inter
alia, are not Services provided by FLNG to Customer and, therefore, such
activities are outside of the scope of this Agreement:

 

  (a)   harbor, mooring and escort services, including those relating to tugs,
service boats, fire boats, and other escort vessels;

 

  (b)   the construction, operation, ownership, maintenance, repair and removal
of facilities downstream of the Delivery Point;

 

10



--------------------------------------------------------------------------------

  (c)   the transportation of Gas beyond the Delivery Point;

 

  (d)   the marketing of Gas and all activities related thereto (except as
expressly provided in Section 3.4); and

 

  (e)   the removal, marketing and transportation of Liquids and all activities
related thereto. For the avoidance of doubt, FLNG reserves the right to separate
and/or extract Liquids from LNG upstream of the Delivery Point, provided that
such separation does not result in Gas failing to meet the quality
specifications at the Delivery Point required under Section 11.3.

 

ARTICLE 3

SALE AND PURCHASE OF SERVICES

 

3.1   Services Quantity

 

  (a)   Purchase and Sale of Services. During each Contract Year, FLNG shall
make available to Customer, and Customer shall purchase and pay for (in respect
of the Payment Period) in an amount equal to the Fee, the Services Quantity.

 

  (b)   Services Quantity. The quantity of Services FLNG shall make available to
Customer (the “Services Quantity”) during a Contract Year, and for which
Customer shall purchase and pay for (in respect of the Payment Period) pursuant
to Section 3.1(a), shall consist of the following:

 

  (i)   Unloading of LNG. FLNG shall make the Freeport Facility available during
Unloading Windows to allow berthing, unloading and receipt of Customer’s LNG in
a quantity up to the Maximum LNG Reception Quantity;

 

  (ii)   Storage of Customers’ Inventory. FLNG shall cause Customer’s Inventory,
net of Retainage, to be held temporarily in Storage until redelivered in
accordance with Section 3.1(b)(iii) below; and

 

  (iii)   Redelivery of Gas at Delivery Point. Subject to the provisions of this
Agreement, including Sections 3.3(a), 3.3(b) and 3.3(c), FLNG shall, on a daily
basis, make Gas from Customer’s Inventory available to Customer at the Delivery
Point at the rate nominated by Customer pursuant to Section 5.2(c), which
nominated rate shall be no less than the *** and no more than the ***; provided,
however, that FLNG shall, on a daily basis, make Gas in excess of the ***
(“Peaking Gas”) available to Customer at the Delivery Point in the quantities
determined pursuant to Sections 5.2(a) and 5.2(b)(iv), but subject to the
allocation under Section 3.3(d).

 

  (c)   Customer Option to Reduce Maximum LNG Reception Quantity. No later than
August 31, 2004, Customer shall, by providing written notice thereof (the
“Reduction Notice”) to FLNG, have the right to reduce the Maximum LNG Reception
Quantity for each Contract Year to an amount no less than 97,637,501 MMBTUs.

 

11



--------------------------------------------------------------------------------

  (d)   Expiration of Services Quantity. Subject to Section 10.7, if Customer
does not use any portion of the Services Quantity made available to Customer
pursuant to the terms of this Agreement, including any portion of the Services
Quantity not used in connection with a Temporary Release, Customer’s right to
such unused portion of the Services Quantity shall expire.

 

  (e)   Excess Reception. Notwithstanding the provisions of Section 3.1(b)(i),
in relation to any Contract Year, FLNG may, in its Sole Opinion, allow berthing,
unloading and receipt of Customer’s LNG in quantities in excess of the Maximum
LNG Reception Quantity. Any such reception by FLNG of quantities in excess of
the Maximum LNG Reception Quantity shall be subject to the Parties’ prior
agreement upon a temporary increase in the *** for a specified period of time in
order to allow Customer to receive redelivery of such excess quantities within a
reasonable time. The berthing, unloading and receipt of such quantities in
excess of the Maximum LNG Reception Quantity shall not be construed to alter or
release the obligations of the Parties under this Agreement, except that
Customer shall pay the Excess Reception Fee for such excess quantities and
except as otherwise provided in the preceding sentence.

 

3.2   Customer’s Use of Services Quantity

 

Customer shall be entitled to use the Services Quantity in whole or in part by
itself, or may contract with one or more third parties for a Temporary Release
of such Services Quantity pursuant to the terms and conditions of Section 6.2.

 

3.3   Gas Redelivery

 

  (a)   No Pre-Delivery Right. On any given day during a Contract Year, Customer
shall not be entitled to receive quantities of Gas in excess of Customer’s
Inventory.

 

  (b)   ***. For purposes of this Agreement, the term “***” means (i) the ***
divided by (ii) ***.

 

  (c)   ***. For purposes of this Agreement, the term “***” means, for any day
in which Customer is nominating pursuant to Section 5.2(c) (a “Nomination Day”),
the lesser of:

 

  (i)   (a) the sum of (x) ***, and (y) ***, divided by (b) the lesser of thirty
(30) or the number of days from and including the Nomination Day until the last
day of Customer’s next Scheduled Unloading Window; or

 

12



--------------------------------------------------------------------------------

  (ii)   the “Alternate ***” as notified pursuant to Section 5.2(a), such amount
being:

 

  a.   the sum of: (x) *** and, (y) ***; and (z) the aggregate of the following,
calculated for each Cargo expected to arrive in such month at the Freeport
Facility for Customer’s account after the day in the relevant month that
precedes the last day of such month by ***: (A) the quantity in MMBTUs of ***,
divided by (B) *** and multiplied by (C) the number of ***, from and including
the last day of the applicable Scheduled Unloading Window to and including the
***; divided by

 

  b.   ***.

 

provided, however, if the Expected Receipt Quantity for a particular Cargo
scheduled to be delivered to the Freeport Facility in the following month
exceeds *** MMBTUs, then FLNG shall have the right, in its notice under Section
5.2(a), to require *** to allow Other Customers to unload at the Freeport
Facility their respective maximum LNG reception quantity on a *** over the
Contract Year (such higher minimum rate being the “Large LNG Vessel Gas
Redelivery Adjustment”), and further provided that if the application of the
Large LNG Vessel Adjustment results in the *** exceeding the *** for a
particular day, the *** shall automatically increase by the amount of such
excess.

 

  (d)   Peaking Gas. FLNG shall give due consideration to the notices provided
to it by Customer and Other Customers electing to nominate quantities of Peaking
Gas (the “Nominees”) pursuant to Sections 5.2(c) and 5.2(d) and shall allocate
such Peaking Gas among the Nominees as follows:

 

  (i)   First, to each Nominee in an amount not to exceed the lesser of (a) the
quantity of Peaking Gas nominated by such Nominee, and (b) the product of (x)
the quantity of ***, and (y) a fraction, the numerator of which is such
Nominee’s ***, and the denominator of which is the aggregate *** of all
Nominees;

 

  (ii)   Second, if any excess quantity of Peaking Gas remains available, then
to each Nominee with unfulfilled nominations for such Peaking Gas in an amount
not to exceed the lesser of (a) the quantity of Peaking Gas nominated by such
Nominee and not received under the prior allocation, and (b) the product of (x)
the excess quantity of ***, and (y) a fraction, the numerator of which is the
Nominee’s ***, and the denominator of which is the aggregate *** of all Nominees
with unfulfilled nominations for such ***; and

 

  (iii)   Third, if any excess quantity of Peaking Gas remains available, then
by repeating the allocation in Section 3.3(d)(ii) until the entire quantity of
Peaking Gas made available by FLNG has been allocated or all nominations for
such Peaking Gas have been filled.

 

13



--------------------------------------------------------------------------------

3.4   Failure to Take Delivery of Gas at Delivery Point

 

If on any day Customer fails materially to take redelivery of any Gas at the
Delivery Point at the rate nominated by Customer pursuant to Article 5 and such
failure is for reasons other than a Force Majeure or reasons attributable to
FLNG, then FLNG may, at its option, take title to same free and clear of any
Claims, and sell or otherwise dispose of such Customer’s Inventory using good
faith efforts to obtain the best available prices and to minimize costs. FLNG
shall credit to Customer’s account the net proceeds from the sale or other
disposition of Customer’s Inventory to which it takes title hereunder, minus
actual and reasonable transportation costs, third-party charges, and an
administrative fee of $0.05 per MMBTU; provided, however, that if the amount of
the credit exceeds the amount due to FLNG under the next monthly statement, then
FLNG agrees to pay any such excess amount to Customer within five (5) Business
Days after delivery of such monthly statement.

 

3.5   Freeport Services Manual

 

Acting as a Reasonable and Prudent Operator, FLNG shall develop and maintain a
single services manual applicable to Customer and all Other Customers which
contains detailed implementation procedures necessary for performance of this
Agreement and agreements with Other Customers with regard to the matters set
forth in Exhibit B attached hereto (but excluding the matters governed by the
Freeport Facility Marine Operations Manual). In developing such a manual, FLNG
shall provide Customer with a preliminary draft of the same (the “Preliminary
Services Manual”). If Customer desires to consult with FLNG regarding the
contents of the Preliminary Services Manual, Customer shall, no later than
fifteen (15) days from delivery of said manual by FLNG, request to meet with
FLNG by providing notice thereof to FLNG, and FLNG shall, no later than thirty
(30) days after receipt of such notice, meet with Customer to discuss said
manual. If (a) Customer does not submit the foregoing notice to FLNG on a timely
basis or (b) Customer and FLNG meet pursuant to such a notice and are able
during such meeting to agree upon revisions to the draft, then such draft, as so
revised (and as amended from time to time), shall constitute the “Freeport
Services Manual”. If Customer and FLNG meet pursuant to the foregoing notice and
are unable during such meeting to agree upon revisions to the Preliminary
Services Manual, then FLNG shall determine, while using its reasonable efforts
to accommodate Customer’s views, the Freeport Services Manual. In the event FLNG
intends to amend the Freeport Services Manual, then FLNG shall follow the
procedure set forth above in relation to the Preliminary Services Manual. FLNG
shall deliver to Customer and all Other Customers a copy of the Freeport
Services Manual and any amendments thereto promptly after they have been
finalized or amended, as the case may be. The Parties shall comply with the
Freeport Services Manual in all material respects. FLNG will undertake to
develop a Freeport Services Manual that is consistent with this Agreement;
however, in the event of a conflict between the terms of this Agreement and the
Freeport Services Manual, the terms of this Agreement shall control.

 

14



--------------------------------------------------------------------------------

ARTICLE 4

COMPENSATION FOR SERVICES

 

4.1   Fee

 

Subject to the adjustments provided in Sections 4.3 and 4.7, Customer shall, as
full compensation for the performance by FLNG of its obligations under this
Agreement, bear the Retainage and pay to FLNG the sum of the following
components (such sum collectively referred to as the “Fee”) in respect of the
period from the later of the Commercial Start Date or Substantial Completion
until the end of the Term (the “Payment Period”):

 

  (a)   Reservation Fee. A monthly reservation fee (the “Reservation Fee”)
consisting of the following:

 

  (i)   a fixed amount (the “Fixed Fee Component”) payable in arrears and equal
to the Maximum LNG Reception Quantity divided by the Monthly Component,
multiplied by Input A; and

 

  (ii)   a variable amount (the “Variable Fee Component”) payable in arrears and
equal to *** multiplied by the Maximum LNG Reception Quantity divided by the
Monthly Component; provided that:

 

  a.   if the Henry Hub Price is greater than *** but less than or equal to ***,
the Variable Fee Component shall be the product of (x) *** plus *** of the
incremental amount by which the Henry Hub Price is greater than ***; and (y) the
Maximum LNG Reception Quantity divided by the Monthly Component; or

 

  b.   if the Henry Hub Price is greater than ***, the Variable Fee Component
shall be *** multiplied by the Maximum LNG Reception Quantity divided by the
Monthly Component;

 

  (b)   Incremental Costs. The following incremental costs (the “Incremental
Costs”) payable in arrears:

 

  (i)   the actual electric power cost associated with the Services provided
hereunder to Customer, calculated as an amount equal to (x) all electric power
costs incurred at the Freeport Facility and all Gas Storage Facilities, during
the applicable period multiplied by (y) a fraction, the numerator of which is
Customer’s LNG received at the Freeport Facility during such period and the
denominator of which is the quantity of LNG received at the Freeport Facility
during such period for the account of Customer and all Other Customers
(provided, however, that FLNG shall use reasonable efforts to (x) minimize all
such electric power costs, and (y) obtain the best commercial rates for electric
services available at the location of the Freeport Facility given the intended
use of the Freeport Facility and its twenty-four (24) hour operation); provided,
however, that the amount

 

15



--------------------------------------------------------------------------------

payable by Customer for electric power cost associated with Gas Storage
Facilities shall not, in any Contract Year, exceed ***/MMBTU multiplied by the
Maximum LNG Reception Quantity;

 

  (ii)   the actual amount of all reasonable incremental direct costs, if any,
incurred by FLNG for berthing an LNG Vessel after sunset at the Freeport
Facility;

 

  (iii)   the actual amount of all reasonable incremental direct costs, if any,
incurred by FLNG when an LNG Vessel arrives more than three (3) hours after the
ETA set forth in the Final Notice delivered pursuant to Section 9.4(c)(iv),
provided that if such a delay is directly caused by a Governmental Authority or
a Force Majeure or Adverse Weather Conditions, then fifty percent (50%) of such
reasonable incremental direct costs; and

 

  (iv)   excess berth fees, if any, under Section 9.9(b)(iii); and

 

  (c)   Excess Reception Fee. An excess reception fee (the “Excess Reception
Fee”) if, in any Contract Year, FLNG receives quantities of LNG for Customer’s
account in excess of the Maximum LNG Reception Quantity, payable in arrears upon
Customer exceeding the Maximum LNG Reception Quantity. In any Contract Year that
Customer exceeds the Maximum LNG Received Quantity, then Customer shall have the
option to carry forward into the next Contract Year one-half of the last Cargo
without incurring the Excess Reception Fee for such carry-forward quantity. The
Excess Reception Fee shall equal (i) the amount by which *** for such Contract
Year (ii) multiplied by a fee equal to the sum of *** divided by *** for such
Contract Year.

 

4.2   Retainage

 

For purposes of this Agreement, the term “Retainage” means the aggregate of ***
of Customer’s LNG, to be retained by FLNG as compensation for fuel for the
Freeport Facility.

 

4.3   Services Unavailability

 

  (a)   Meeting. If some or all of the Services are unavailable to Customer on
any day (or portion of a day) during the Term (collectively referred to as
“Services Unavailability”) as a result of (x) a failure of FLNG (including an
unexcused failure of FLNG), (y) Force Majeure of FLNG, or (z) a curtailment or
temporary discontinuation of Services pursuant to Section 18.2 but not Section
18.1, then the Parties agree ***.

 

  (b)   Expert Determination. If, within *** following such meeting, the Parties
are unable to agree upon a means by which to restore the Services lost during
such Services Unavailability and/or to reduce the Fee during such Services
Unavailability, the Parties shall immediately submit their Dispute to an expert

 

16



--------------------------------------------------------------------------------

pursuant to the provisions of Section 23.2 for determination by such expert of
an amount by which the Fee shall be reduced as a result of the Services
Unavailability, the intent being that Customer will not pay for Services to the
extent not restored.

 

  (c)   Litigation. Notwithstanding any provision herein to the contrary,
including Sections 4.3(b) and 23.2, if a Party does not agree with the expert’s
final decision, then such Party may refer the Dispute to litigation pursuant to
Article 23 *** of the date the expert’s final decision is received by the
Parties. If the expert’s determination is not challenged in any such litigation
within ***, then such determination shall become final and binding. In any such
litigation the expert determination on the specific matter shall be entitled to
a rebuttable presumption of correctness.

 

  (d)   Other Remedies. For the avoidance of doubt, the provisions of this
Section 4.3 are without prejudice to any other rights or remedies of Customer
arising hereunder or by law or otherwise, including the right to recover damages
or pursue other remedies that Customer may have as a result of such Services
Unavailability.

 

4.4   Construction Cost Deviation Amount and Additional Capital Costs

 

  (a)   Construction Cost Deviation Amount. The Fixed Fee Component is based
upon estimated expenditures of *** for FLNG’s construction of the Freeport
Facility as such facility is approved by FERC in the order granting
authorization for the Freeport Facility under Section 3(a) of the Natural Gas
Act. Input A shall be adjusted, upwards or downwards as the case may be, by
***/MMBTU for each *** (or fraction thereof) deviation in FLNG’s actual cost of
constructing the Freeport Facility (pursuant to the application filed by FLNG
with FERC on March 28, 2003) as compared to such estimated expenditures of ***
(such adjustment being the “Construction Cost Deviation Amount”); provided that:

 

  (i)   after issuance by FERC of the order granting authorization for the
Freeport Facility under Section 3(a) of the Natural Gas Act (pursuant to the
application filed by FLNG with FERC on March 28, 2003), the Construction Cost
Deviation Amount shall be based on the positive or negative difference between
*** and the total lump sum turnkey price due to the EPC contractor from FLNG
under the engineering, procurement and construction contract for the Freeport
Facility as of the date of execution of such contract (including any amounts due
as a result of any change orders thereunder to the extent necessary to comply
with such FERC order pursuant to the application filed with FERC on March 28,
2003);

 

  (ii)   Input A shall not be adjusted in relation to any costs for any dredging
of the main ship channel beyond the scope of that anticipated in the application
filed by FLNG with FERC on March 28, 2003; and

 

17



--------------------------------------------------------------------------------

  (iii)   the Construction Cost Deviation Amount shall not increase the Input A
to an amount above ***/MMBTU or decrease the Input A to an amount below
***/MMBTU.

 

  (b)   Additional Capital Costs. If (i) FLNG is required to incur any capital
expenditure to comply with any law, rule or regulation imposed by FERC or any
Governmental Authority subsequent to (x) approval by FERC of FLNG’s application
for authorization for the Freeport Facility under Section 3(a) of the Natural
Gas Act and (y) execution by FLNG of the engineering, procurement and
construction contract for the Freeport Facility so authorized and (ii) such
expenditure is beyond those originally foreseen as of the Effective Date
(“Additional Capital Costs”), then (a) the Input A shall be increased by an
amount equal to *** for each *** (or fraction thereof) of Additional Capital
Costs and (b) FLNG shall require comparable incremental payments from Other
Customers, in each case until such time as the Additional Capital Costs and
finance costs associated therewith have been fully recouped by FLNG through such
incremental payments by Customer and by comparable incremental payments from
Other Customers. For the avoidance of any doubt, any item payable or excluded
under Section 4.4(a) shall be outside the scope of this Section 4.4(b).

 

  (c)   Limitation. Notwithstanding Sections 4.4(a) and 4.4(b) or any other
provision of this Agreement, neither the application of the Construction Cost
Deviation Amount nor the application of Additional Capital Costs shall increase
the Reservation Fee to the extent that such increase would cause the quotient of

 

  (i)   the Reservation Fee (excluding any adjustment in Section 4.7); and

 

  (ii)   the Maximum LNG Reception Quantity divided by the Monthly Component,

 

to exceed *** per MMBTU.

 

4.5   New Taxes

 

  (a)   Allocation. If, subsequent to the Effective Date, any Governmental
Authority enacts any new Taxes on FLNG, the Services, or the Freeport Facility
(“New Taxes”), then the Parties shall meet with a view to agreeing on amendments
to this Agreement with respect to the equitable allocation of such New Taxes by
and among the Parties and Other Customers. For purposes of this Agreement, New
Taxes shall be considered to exclude Taxes on the capital, revenue, or income
derived by FLNG, sales or use Taxes on construction of the Freeport Facility, an
increase in existing Taxes, payments due under the Freeport Facility Lease, and
any Taxes on real or personal property owned or leased by FLNG. If the Parties
fail to reach agreement within ninety (90) days of the commencement of such
negotiations, the Parties shall within thirty (30) days thereafter appoint an
expert pursuant to Article 23 to allocate the effect of New Taxes between the
Parties and

 

18



--------------------------------------------------------------------------------

Other Customers. The expert shall determine a method by which the effects
thereof may be equitably allocated among the Parties and the Other Customers.
The expert shall be authorized to modify this Agreement in accordance with the
expert’s resolution of such allocation. The terms “equitable allocation” or
“equitably allocated” under this Section 4.5 shall take into account: (a) the
timing of when FLNG incurs New Taxes, (b) if there has been a reduction of Taxes
and a concurrent enactment of New Taxes, which Party currently bears the risk of
Taxes under this Agreement, (c) that Customer is paying, as part of the Fee, ***
per MMBTU in relation to property taxes on the Freeport Facility, (d) the
portions of LNG terminalling services contracted by Customer and by Other
Customers with FLNG, and (e) the remaining duration of the Term and of the term
of the terminal use agreement with each Other Customer. In guidance to the
amendment of the Agreement, any New Taxes allocated to Customer hereunder shall
be treated as part of the Fee for the purposes of Sections 4.3 and 4.7(b).

 

  (b)   Tax Proceedings. In the event FLNG or any of its Affiliates receives
notice of any examination, claim, assessment, adjustment or other proceeding
relating to the liability for New Taxes, FLNG shall notify Customer in writing
within twenty (20) days of receiving notice thereof. The Parties shall cooperate
with each other and with their respective Affiliates in the negotiations and
settlement of any such examination, claim, assessment, adjustment or other
proceeding.

 

4.6   Services Provided to Other Customers

 

  (a)   Identity of Other Customers. FLNG shall from time to time inform
Customer of the identity of all Other Customers who have signed with FLNG
terminal use agreements having a term of at least *** (***) years.

 

  (b)   Terminal Use Agreements with Other Customers. In its negotiation of
terminal use agreements with Other Customers, FLNG shall use best efforts to
include shipping, scheduling and operational provisions that are consistent in
all material respects with the provisions in Article 5, Article 8, Article 9,
Article 10, Article 11, and Article 17 herein.

 

4.7   Certain Adjustments to Reservation Fee

 

  (a)   Reservation Fee Rebate. For purposes of Section 4.1, FLNG shall credit
the Customer’s statement for which payment is due on *** with an amount
determined as follows (such amount the “Reservation Fee Rebate Amount”):

 

  (i)   ***

 

  (ii)   ***

 

  (iii)   ***

 

  (iv)   ***

 

  (v)   ***

 

19



--------------------------------------------------------------------------------

  (b)   Adjustment during Extension Terms. Notwithstanding any provision to the
contrary in Section 4.1 and this Agreement, during any Extension Term, the
Parties shall adjust the *** such that the Fee equals the then current market
rates for similar LNG tolling services in the United States; provided, however,
that the *** for the Extension Term, as adjusted, shall not exceed the ***
applicable to the Initial Term and shall not be less than ***. If the Parties
are unable to agree upon the then current market rates in the United States no
later than *** prior to the expiration of the then current Term, the Parties
agree to submit the Dispute to an expert pursuant to Section 23.1. If the
Parties are able to agree to such adjustment of the ***, the Parties shall
execute a supplement to this Agreement pursuant to Section 27.1. Notwithstanding
any provision to the contrary in Section *** and this Agreement, during any
Extension Term, the Parties shall adjust the *** set forth in Section *** such
that the ***.

 

  (c)   No Other Charges or Fee Increases. There shall be no charges due from
Customer to FLNG nor any increases in the Fee unless specifically authorized by
this Agreement.

 

ARTICLE 5

SCHEDULING

 

5.1   Customer LNG Receipt Schedule

 

  (a)   FLNG Deliverables. Not later than one hundred twenty (120) days prior to
the beginning of each Scheduling Period, FLNG shall provide to the Scheduling
Representative a non-binding written assessment of the dates of any planned
maintenance to or modifications of the Freeport Facility for such Scheduling
Period and the expected impact of such activities on the availability of
Services. FLNG shall limit the number of days of any planned maintenance to or
modifications of the Freeport Facility and shall meet the requirements of
Article 18.

 

  (b)   Notice from Scheduling Representative. Not later than one hundred five
(105) days prior to the beginning of each Scheduling Period, the Scheduling
Representative shall notify FLNG of the following:

 

  (i)   a programming schedule for the unloading of (x) up to the Maximum LNG
Reception Quantity over the course of the next Contract Year as well as (y) up
to *** percent (***%) of the Maximum LNG Reception Quantity for the next
succeeding Contract Year (such percentage to be adjusted to reflect any partial
Contract Year) over the course of the last three months of the Scheduling
Period, which schedule shall specify, for each Unloading Window, the proposed
arrival date (the “Arrival Date”) of the applicable LNG Vessel and which Arrival
Date must (x) result in a delivery pattern whereby deliveries in any given month
do not materially

 

20



--------------------------------------------------------------------------------

exceed ***, (y) result in deliveries in any given month ***, and (z) take into
consideration the planned maintenance and modification dates furnished to
Customer by FLNG as set forth in Section 5.1(a); and

 

  (ii)   for each Arrival Date proposed pursuant to Section 5.1(b)(i), the name
of the LNG Vessel expected to deliver LNG to the Freeport Facility (if the
identity of the LNG Vessel is known to Customer at such time), the Expected
Receipt Quantity, and the anticipated quality (expressed in terms of Gross
Heating Value) of the LNG to be delivered at the Receipt Point during the
Scheduling Period.

 

  (c)   Notices from Other Customers. Customer acknowledges that Other Customers
will submit similar notices to FLNG regarding the matters provided for in
Section 5.1(b).

 

  (d)   Preliminary Receipt Schedule. *** shall take into consideration the
notices that it receives from the Scheduling Representative and the Other
Customers and, not later than ninety (90) days prior to the beginning of each
Scheduling Period, *** shall issue to *** via the *** (or via an alternative ***
if the *** is unavailable) a preliminary receipt schedule for such Scheduling
Period (the “*** Preliminary Receipt Schedule”). In issuing a *** Preliminary
Receipt Schedule for a particular Scheduling Period, *** shall not alter, absent
***’s request, any Scheduled Unloading Window allocated to *** for the last ***
months of the Customer LNG Receipt Schedule for the prior Scheduling Period.
Customer may propose to FLNG to change any such Scheduled Unloading Window, and
FLNG agrees to give due consideration to, and use reasonable efforts to
accommodate, such change. The *** Preliminary Receipt Schedule shall set forth
(i) *** and (ii) *** for purposes of changes pursuant to Section 5.1(i).

 

  (e)   Other *** Preliminary Receipt Schedules and Mutual Cooperation. ***
acknowledges that *** will issue to *** via the *** a preliminary receipt
schedule similar to the *** Preliminary Receipt Schedule described in Section
5.1(d), but customized for each such *** (“*** Preliminary Receipt Schedules”).
*** also acknowledges that conflicts will occur in the preparation of the
Preliminary Receipt Schedule and *** Preliminary Receipt Schedules because of
the joint use of the Freeport Facility among Customer and Other Customers.
Accordingly, the Parties agree to cooperate with each other to resolve any such
conflict.

 

  (f)   Consultation; Customer LNG Receipt Schedule. If the Scheduling
Representative desires to consult with *** regarding the contents of the ***
Preliminary Receipt Schedule, the Scheduling Representative shall, no later than
fifteen (15) days from the issuance of the *** Preliminary Receipt Schedule,
request to meet with *** by providing notice thereof (the “Consultation Notice”)
to ***, and *** shall, no later than fifteen (15) days after receipt of the
Consultation Notice, meet with the Scheduling Representative to discuss the ***
Preliminary Receipt Schedule. If (i) the Scheduling Representative does not
submit a Consultation

 

21



--------------------------------------------------------------------------------

Notice to *** on a timely basis or (ii) the Scheduling Representative and ***
meet pursuant to a Consultation Notice and are able during such meeting to agree
upon revisions to the *** Preliminary Receipt Schedule, then such ***
Preliminary Receipt Schedule, as so revised (and as updated from time to time
for such Scheduling Period by *** via the ***, such updates to be made in
accordance with this Agreement and the Freeport Services Manual) shall
constitute the “Customer LNG Receipt Schedule”. If the Scheduling Representative
and *** meet pursuant to a Consultation Notice and are unable during such
meeting to agree upon revisions to the *** Preliminary Receipt Schedule, then
*** shall determine, while using its reasonable efforts to accommodate
Customer’s views, the Customer LNG Receipt Schedule with the understanding that,
for purposes of such determination, no Major Customer shall be given any
preference in scheduling over any other Major Customer but Major Customers shall
be given preferential consideration in scheduling over Non-Major Customers. FLNG
shall issue via the *** (or via an alternative *** if the *** is unavailable)
the Customer LNG Receipt Schedule no later than sixty (60) days prior to the
first day of the Scheduling Period. The Customer LNG Receipt Schedule shall set
forth (i) *** and (ii) ***.

 

  (g)   Other Customer LNG Receipt Schedules. Customer acknowledges that FLNG
shall issue to each Other Customer a final receipt schedule similar to the
Customer LNG Receipt Schedule described in Section 5.1(f) but customized for
each such Other Customer (such schedules referred to as “Other Customer LNG
Receipt Schedules”).

 

  (h)   Adjustment to Scheduling Periods. Upon written request by the Customer,
FLNG shall use reasonable efforts to modify the time periods expressly set forth
in Sections 5.1(a), 5.1(b), 5.1(d), and 5.1(f) to allow Customer to interface
these periods with corresponding time periods for scheduling agreed upon by
Customer and its LNG Suppliers. For purposes of this Section 5.1(h), FLNG shall
be deemed to have used reasonable efforts if FLNG rejects Customer’s request
because it determines, acting as a Reasonable and Prudent Operator, that any
such modification would infringe on the rights of Other Customers.

 

  (i)   Customer Changes to Customer LNG Receipt Schedule. The Parties agree as
follows:

 

  (i)   Subject to the terms of this Section 5.1(i), at any time following the
issuance of the Customer LNG Receipt Schedule, the Scheduling Representative may
submit to FLNG a written request to change a Scheduled Unloading Window to an
Unloading Window that is not presently allocated to Customer or Other Customers
and which FLNG is making available to Customer and Other Customers under the
Customer LNG Receipt Schedule (such request to change, a “Customer Open Window
Request”). Customer understands that (x) Other Customers shall also have the
right to submit to FLNG similar scheduling requests (each an “Other Customer
Open Window Request”), (y) ***, and

 

22



--------------------------------------------------------------------------------

(z) *** as soon as possible but not later than 5:00 p.m., Central Time of the
Business Day following the date of receipt by FLNG of the applicable Open Window
Request. Upon accepting an Open Window Request, FLNG shall notify Customer and
Other Customers thereof via the *** (or via an alternative *** if the *** is
unavailable). Notwithstanding anything herein to the contrary, Customer shall
use its reasonable efforts to keep to a minimum the number of Customer Open
Window Requests it submits to FLNG.

 

  (ii)   Subject to the terms of this Section 5.1(i), at any time following the
issuance of the Customer LNG Receipt Schedule, the Scheduling Representative may
submit to FLNG a written request to change a Scheduled Unloading Window to a
forty-eight (48) hour period that is unavailable to Customer under the Customer
LNG Receipt Schedule (such change, a “Change Request”). Customer acknowledges
that any Change Request will (x) *** and (y) ***. Accordingly, FLNG shall ***
any Change Request and shall notify Customer thereof via the *** (or via an
alternative *** if the *** is unavailable) within three (3) Business Days of its
receipt of a Change Request. Notwithstanding anything herein to the contrary,
Customer shall use *** to keep to a minimum the number of Change Requests it
submits to FLNG, and FLNG shall use its reasonable efforts to accommodate
Customer’s Change Requests.

 

  (j)   Other Modifications Due to Services Unavailability. If, for any
Scheduled Unloading Window, Customer is unable, due to a Services
Unavailability, to berth and unload an LNG Vessel, each affected Scheduled
Unloading Window allocated to Customer during such period shall be ***, to the
extent affected. In the event a Scheduled Unloading Window is so cancelled, such
cancellation shall be without prejudice to Customer’s rights and remedies
hereunder. Except as otherwise provided in Section 5.1(i), the Customer LNG
Receipt Schedule shall be considered firm and shall not be subject to change by
FLNG; provided, however, that FLNG ***, with preference to Major Customers, if
such Services Unavailability caused the *** of one or more Scheduled Unloading
Windows allocated to Customer and/or Other Customers, in order to maximize
efficient usage of the Freeport Facility to assist Customer and Other Customers
to unload quantities of LNG which would otherwise have been unloaded at the
Freeport Facility during such cancelled Scheduled Unloading Windows. Moreover,
in the event of a Services Unavailability, FLNG shall make reasonable efforts to
*** of redelivery of Gas for Customer and Other Customers to maximize efficient
usage of the Freeport Facility to assist Customer and Other Customers to ***
which would otherwise have been received at the Delivery Point during such
Services Unavailability.

 

5.2   Gas Delivery Procedure

 

  (a)   Preliminary Nomination Schedule. Not later than the fifteenth (15th) day
of each month, commencing the month immediately prior to the Commercial Start
Date,

 

23



--------------------------------------------------------------------------------

FLNG shall provide to the Scheduling Representative a nomination schedule (the
“Preliminary Nomination Schedule”) that sets forth, for each day of the ensuing
month, the following:

 

  (i)   the ***; and

 

  (ii)   all *** which, at the time of notification of the Preliminary
Nomination Schedule, FLNG acting as a Reasonable and Prudent Operator *** from
the Freeport Facility; provided, however, that FLNG shall not be obligated to
offer or deliver *** to Customer or Other Customers from Gas Storage Facilities
or to the extent that a Reasonable and Prudent Operator would not obligate
itself to do so under similar circumstances and conditions.

 

For the avoidance of doubt, FLNG shall be obligated to make available to
Customer the quantities of *** notified in the Preliminary Nomination Schedule,
as allocated pursuant to Section ***.

 

  (b)   Daily Records. Commencing on the Commercial Start Date, FLNG shall, on
each Business Day by the time specified in the Freeport Services Manual, post on
the *** for access by Customer certain daily records (the “Daily Records”),
including the following:

 

  (i)   Customer’s Inventory held as of 11:59 p.m., Central Time on the day
preceding the posting of the Daily Records;

 

  (ii)   the estimated quantity of Customer’s Inventory expected to be held in
Storage as of 11:59 p.m., Central Time on the Business Day on which the Daily
Records are posted, taking into account expected receipts and deliveries during
such Business Day;

 

  (iii)   if applicable, the estimated quantity of Customer’s Inventory expected
to be held in Storage as of 11:59 p.m., Central Time on each non-Business Day
occurring between the Business Day on which the Daily Records are posted and the
next Business Day, taking into account expected receipts and deliveries during
such Business Days; and

 

  (iv)   either (x) the total quantity of ***, if any, which FLNG acting as a
Reasonable and Prudent Operator has determined on such Business Day will be ***
on (a) the Business Day or (b) the Business Day following the posting of the
Daily Records or (y) if such posting falls on a Business Day that precedes any
non-Business Day, the total quantity of ***, if any, which FLNG acting as a
Reasonable and Prudent Operator has determined on such Business Day ***;
provided, however, that FLNG shall not be obligated to offer or deliver *** to
Customer or Other Customers from Gas Storage Facilities or to the extent that a
Reasonable and Prudent Operator would not obligate itself to do so under similar
circumstances and conditions, as long as the total quantity posted on the Daily
Records is not less than those provided pursuant to Section 5.2(a)(ii).

 

24



--------------------------------------------------------------------------------

  (c)   Gas Nomination. Commencing on the Commercial Start Date, the Scheduling
Representative shall, on each Business Day by the time specified in the Freeport
Services Manual, nominate the quantities of Gas (including Peaking Gas, if
available) that Customer desires to be delivered to it at the Delivery Point on
the next Business Day and any intervening days that are not Business Days (such
next day(s) hereinafter referred to as a “Delivery Date”) by providing notice
thereof (the “Nomination Notice”) to FLNG. Subject to Section 3.3(a), the
quantities nominated by the Scheduling Representative in a Nomination Notice
shall in no event be less than the *** nor more than the ***, except in the case
of nominations of *** where the Scheduling Representative must, in the
Nomination Notice, request the *** as well as the quantities of *** requested by
Customer for delivery. In the event FLNG does not receive a Nomination Notice on
a timely basis, the Scheduling Representative shall be deemed to have nominated
the *** unless Customer has nominated in writing for multiple days a higher
amount not to exceed the ***.

 

  (d)   Variations in Daily Redelivery Rates. FLNG shall use reasonable efforts
to designate in the Freeport Services Manual certain blocks of time during a day
on which Customer and Other Customers may elect to vary the rates by which FLNG
is to redeliver Gas nominated for a given day without exceeding the total
quantity of Gas nominated. If FLNG chooses to designate such blocks of time and
Customer desires to vary its rates, Customer shall, in a Nomination Notice, set
forth the specific quantities of Gas to be redelivered by FLNG during such
blocks. The Freeport Services Manual shall include provisions which ensure that,
if FLNG chooses to designate such blocks of time, Customer shall be allocated at
least its pro-rata share of such variable rates in daily Gas redelivery.

 

  (e)   Other Customer Nomination Notices. Customer acknowledges that Other
Customers shall provide to FLNG notices similar to the Nomination Notice
described in Section 5.2(c).

 

  (f)   Allocation of ***; Peaking Notice. Customer understands that if
quantities of *** are made available to Customer and Other Customers pursuant to
Sections 5.2(a) and 5.2(b)(iv), each of Customer and the Other Customers shall
have the option to nominate all or any portion of such quantities through the
notices provided for in Sections 5.2(c) and 5.2(d). FLNG shall allocate such ***
as provided in Section *** and, for any given day, shall notify Customer of the
quantities of *** allocated to Customer within the time specified in the
Freeport Services Manual.

 

5.3   Standard

 

FLNG shall act as a Reasonable and Prudent Operator in performing the scheduling
activities required by this Article 5.

 

25



--------------------------------------------------------------------------------

5.4   Scheduling Representative

 

By no later than one month prior to the Commercial Start Date, Customer shall
appoint an individual to act as Scheduling Representative for the purposes of
this Article 5; provided, however, that Customer shall have the right to change
the identity of the Scheduling Representative at any time by notice to FLNG.
Unless otherwise stated herein, Customer hereby authorizes the Scheduling
Representative to do and perform any and all acts for and on behalf of Customer
with regard to scheduling matters provided for in this Article 5.

 

5.5   Scheduling Coordination Among Customer and Other Customers

 

Customer shall have the right to request FLNG to arrange a joint meeting with
Other Customers with respect to any matter in relation to the performance of
this Article 5. FLNG shall use reasonable efforts to organize such a meeting,
provided that FLNG may elect to include additional Other Customers if ***. If
the Other Customers invited by FLNG agree to participate in such a joint meeting
between Customer, Other Customers and FLNG, the joint meeting shall be held as
soon as possible. Unless otherwise agreed, any such joint meeting shall be held
in Houston, Texas or by telephone, as appropriate.

 

ARTICLE 6

RELEASE OF SERVICES

 

6.1   General

 

Customer may assign (a) all or a part of the Services Quantity as a Temporary
Release in accordance with Section 6.2, or (b) all or a part of the Services
Quantity in accordance with Article 19.

 

6.2   Temporary Release

 

  (a)   General. Customer may from time to time assign part of the Services
Quantity in writing to a third party (a “Temporary Customer”) on a temporary
basis for not more than the remainder of the then existing Scheduling Period
(each such partial assignment referred to herein as a “Temporary Release”).
Customer shall have the right to have occurring at any given time up to ***
(***) Temporary Release for each *** MMBTUs of Maximum LNG Reception Quantity.

 

  (b)   Conditions. A Temporary Release shall be subject to the following
conditions:

 

  (i)   Notice and Consent. No Temporary Release shall be permitted, or shall
become effective, unless and until:

 

  a.   The proposed Temporary Release is consistent with the terms and
conditions of this Agreement;

 

26



--------------------------------------------------------------------------------

  b.   The Services Quantity that Customer seeks to assign by way of a proposed
Temporary Release includes only Scheduled Unloading Windows under the Customer
LNG Receipt Schedule;

 

  c.   Customer has (x) delivered to FLNG a written notice in the form set forth
in the Freeport Services Manual (a “Release Notice”) disclosing in sufficient
detail the terms and conditions of the proposed Temporary Release relevant to
the Services Quantity for FLNG to be able to carry out its obligations under
this Article 6, including the proposed effective date and expiration date of the
Temporary Release but excluding any sensitive pricing information related
thereto, and (y) furnished to FLNG all information reasonably requested by FLNG
with respect to such Temporary Release to the extent necessary for FLNG to carry
out its obligations under this Agreement; and

 

  d.   Except as otherwise provided below, FLNG has consented to the Temporary
Release by executing the Release Notice, such consent not to be withheld
provided Customer complies in all respects with the provisions of Sections
6.2(b)(i)a through 6.2(b)(i)c.

 

  (ii)   Temporary Releases for Subsequent Scheduling Periods. Notwithstanding
the requirement in Section 6.2(a) that a proposed Temporary Release relate to
the then existing Scheduling Period, in order to assist Customer in its
long-term business planning, Customer shall be entitled to submit to FLNG from
time to time Temporary Releases for subsequent Scheduling Periods. Subject to
the same consent rights (if any) set forth in Section 6.2(b)(i)d, FLNG shall
execute a Release Notice for such Temporary Release for a subsequent Scheduling
Period.

 

  (iii)   Authorization. Following the execution by FLNG of the Release Notice,
FLNG shall be authorized to perform the specified portion of the Services
Quantity for Temporary Customer, subject to the provisions of this Agreement. In
relation to a Temporary Release, Temporary Customer shall be fully authorized to
act on behalf of Customer, and FLNG shall be entitled to rely on the
nominations, notices and other submissions communicated to FLNG by the Temporary
Customer in relation to the Temporary Release as if such nominations, notices
and other submissions had been made by Customer itself. In the event of a
conflict between the terms of the nominations, notices and other submissions
issued by the Temporary Customer in relation to the Temporary Release and those
issued by Customer, the terms issued by Customer shall control.

 

  (iv)   No Effect on ***. For the avoidance of doubt, a Temporary Release shall
in no event increase the ***.

 

27



--------------------------------------------------------------------------------

  (v)   Performance. Commencing on the Release Date and continuing through the
expiration or termination of the Temporary Release, (i) FLNG shall perform the
Services assigned to Temporary Customer under the Temporary Release, and (ii)
Customer shall cause Temporary Customer to perform, for the benefit of FLNG, all
requirements and obligations of Customer under this Agreement in relation to the
Temporary Release.

 

  (vi)   Expiration of Temporary Release. Except as otherwise provided herein,
FLNG shall render Services to Temporary Customer for the period set forth in the
Temporary Release (such period herein referred to as the “Temporary Term”).
Customer’s Nomination Notices shall ensure that the Temporary Release Inventory
is reduced to zero (0) MMBTUs as of the last day of the Temporary Term. In the
event that the Temporary Release Inventory is not reduced to zero (0) MMBTU on
last day of the Temporary Term, the Temporary Release Inventory remaining
thereafter shall be deemed solely as Customer’s Inventory.

 

  (vii)   Remedial Actions. In the event Temporary Customer’s actions are
materially inconsistent with the requirements of this Agreement, FLNG shall
provide written notice thereof to Customer. Customer shall (x) inform FLNG
within five (5) days of its receipt of FLNG’s notice of the remedial actions it
intends to take to cause Temporary Customer’s actions to be materially
consistent with the requirements of this Agreement, and (y) cause Temporary
Customer to be in compliance herewith within thirty (30) days after delivery of
FLNG’s notice. In the event Customer is unable to cause Temporary Customer to be
in compliance herewith, FLNG may terminate the Temporary Release by written
notice to Customer.

 

  (viii)   Responsibility. Customer shall ensure that each Temporary Release is
performed in a manner consistent with the Release Notice and the terms and
provisions of this Agreement. Notwithstanding anything in this Article 6 to the
contrary, FLNG shall invoice Customer in accordance with the provisions of
Section 12.1 for the Fee attributable to a Temporary Release, and Customer shall
pay, or cause to be paid, the Fee attributable to a Temporary Release. No
Temporary Release or anything in this Section 6.2 shall relieve Customer or FLNG
of any responsibility or liability under this Agreement. Customer shall remain
liable to FLNG for all obligations of Customer and Temporary Customer in
connection with any Temporary Release. FLNG shall remain liable to Customer for
all obligations of FLNG in connection with any Temporary Release.

 

  (ix)   No Third-Party Beneficiary. A Temporary Customer is not intended to be,
and shall not be construed to be, a third-party beneficiary of this Agreement,
nor shall a Temporary Release, or anything contained in this Agreement, create
any contractual or quasi-contractual relationship or obligation between any
Temporary Customer and FLNG.

 

28



--------------------------------------------------------------------------------

ARTICLE 7

TERM

 

7.1   Term

 

  (a)   General. Subject to the provisions of this Agreement, including Article
20, the term of this Agreement (the “Term”) shall consist of the Initial Term
and, if applicable, any Extension Term.

 

  (b)   Initial Term. The initial term of this Agreement (the “Initial Term”)
shall commence on the Commercial Start Date, and shall continue thereafter until
the day immediately preceding the twentieth (20th) anniversary thereof.

 

  (c)   Extension Term. Except as otherwise provided herein, at the expiration
of the Initial Term, Customer shall have the right to elect to extend the term
of this Agreement as follows (each an “Extension Term”):

 

  (i)   an extension term which shall commence on the day immediately following
the expiration of the Initial Term and continue thereafter until February 28,
2033 (the day on which the initial term of the Freeport Facility Lease expires);
and

 

  (ii)   in addition to the extension right under (i) above, up to two
additional ten (10) year extension terms from February 28, 2033, the first of
which shall commence on March 1, 2033 and continue until February 28, 2043, and
the second of which shall commence on March 1, 2043 and continue until February
28, 2053.

 

If Customer desires to extend this Agreement by an Extension Term, Customer must
(i) notify FLNG of its good faith desire to elect the applicable Extension Term
at least one thousand eight hundred twenty-five (1,825) days prior to the
expiration of the then current Term, and (ii) no later than one thousand four
hundred sixty (1,460) days prior to the expiration of the then current Term send
FLNG a binding confirmation (“Binding Confirmation”) that the term is extended
by an Extension Term. Upon Customer’s delivery of a Binding Confirmation to
FLNG, this Agreement will then be automatically extended for the applicable
Extension Term.

 

7.2   Commencement of Deliveries

 

In accordance with the procedure set forth in this Section 7.2, FLNG shall
notify Customer of the date on which Services for Customer will commence at the
Freeport Facility (the final date so notified being the “Commercial Start
Date”). The Commercial Start Date shall be a date within the period from April
1, 2007 to March 31, 2008 (such period being the “First Window Period”). The
First Window Period shall be narrowed pursuant to the following provisions:

 

  (a)   No later than December 1, 2006, FLNG shall notify Customer of a two
hundred seventy (270) day window (“Second Window Period”) falling within the
First Window Period for the Commercial Start Date; provided that if FLNG fails
to give timely notice of same, the Second Window Period shall be the latest
possible two hundred seventieth (270th) day window period within the First
Window Period;

 

29



--------------------------------------------------------------------------------

  (b)   No later than ninety (90) days in advance of the first day of the Second
Window Period, FLNG shall notify Customer of a one hundred eighty (180) day
window (“Third Window Period”) falling within the Second Window Period for the
Commercial Start Date; provided that if FLNG fails to give timely notice of
same, the Third Window Period shall be the latest possible one hundred eighty
(180) day window period within the Second Window Period;

 

  (c)   No later than sixty (60) days in advance of the first day of the Third
Window Period, FLNG shall notify Customer of a ninety (90) day window (“Fourth
Window Period”) falling within the Third Window Period for the Commercial Start
Date; provided that if FLNG fails to give timely notice of same, the Fourth
Window Period shall be the latest possible ninety (90) day window period within
the Third Window Period;

 

  (d)   No later than thirty (30) days in advance of the first day of the Fourth
Window Period, FLNG shall notify Customer of a sixty (60) day window (“Fifth
Window Period”) falling within the Fourth Window Period for the Commercial Start
Date; provided that if FLNG fails to give timely notice of same, the Fifth
Window Period shall be the latest possible sixty (60) day period within the
Fourth Window Period;

 

  (e)   No later than fifteen (15) days in advance of the first day of the Fifth
Window Period, FLNG shall notify Customer of a thirty (30) day window (“Sixth
Window Period”) falling within the Fifth Window Period for the Commercial Start
Date; provided that if FLNG fails to give timely notice of same, the Sixth
Window Period shall be the latest possible thirty (30) day period within the
Fifth Window Period;

 

  (f)   No later than seven (7) days in advance of the first day of the Sixth
Window Period, FLNG shall notify Customer of a fifteen (15) day window (“Final
Window Period”) falling within the Sixth Window Period for the Commercial Start
Date; provided that if FLNG fails to give timely notice of same, the Final
Window Period shall be the latest possible fifteen (15) day period within the
Sixth Window Period; and

 

  (g)   No later than three (3) days in advance of the first day of the Final
Window Period, FLNG shall notify Customer of the Commercial Start Date falling
within the Final Window Period; provided that if FLNG fails to give timely
notice of same, the Commercial Start Date shall be the latest possible day in
the Final Window Period.

 

30



--------------------------------------------------------------------------------

The Commercial Start Date shall be the date so notified, regardless of whether
any unloading of Customer’s LNG at the Freeport Facility actually occurs on such
date.

 

7.3   Delay Caused by Force Majeure

 

Should an event of Force Majeure occur that has the effect of delaying the
Commercial Start Date, then the Commercial Start Date shall be postponed or
delayed to fully address the effects of such event.

 

7.4   Construction Progress Reports

 

Beginning on April 1, 2004 and every quarter thereafter until the Commercial
Start Date, FLNG shall furnish to Customer an interim progress report
(collectively the “Progress Reports”) specifying the progress since the last
report and the expected progress towards completing the construction, testing
and operational start-up of the Freeport Facility. Each Progress Report shall
include the status and progress of all construction, an update of the
construction schedule, and any other information which Customer has reasonably
requested in writing in advance to enable Customer to evaluate the status and
progress of construction, testing and operational start-up of the Freeport
Facility.

 

ARTICLE 8

FREEPORT FACILITY

 

8.1   Freeport Facility

 

  (a)   Standard of Operation.

 

  (i)   By the Commercial Start Date, FLNG shall cause the Freeport Facility to
be engineered, constructed and commissioned in a good and workman-like manner,
in conformance with this Agreement and in material compliance with all Approvals
necessary to commence operations of the Freeport Facility.

 

  (ii)   On and after the Commercial Start Date, FLNG shall at all times
engineer, construct, modify, maintain and operate (or cause to be engineered,
constructed, modified, maintained and operated):

 

  a.   the Freeport Facility in accordance with the following: (x) International
LNG Terminal Standards, including those dealing with the environment, health and
safety; and (y) to the extent not inconsistent with International LNG Terminal
Standards, such good and prudent practices as are generally followed in the LNG
industry by Reasonable and Prudent Operators of LNG receiving and regasification
terminals;

 

  b.   the Freeport Facility Pipeline in accordance with (x) Pipeline Standards,
including those dealing with the environment, health and safety; and (y) to the
extent not inconsistent with Pipeline Standards, such good and prudent practices
as are generally followed by Reasonable and Prudent Operators of U.S. Gas
pipelines; and

 

31



--------------------------------------------------------------------------------

  c.   each Gas Storage Facility in accordance with (x) Storage Standards,
including those dealing with the environment, health and safety; and (y) to the
extent not inconsistent with Storage Standards, such good and prudent practices
as are generally followed by Reasonable and Prudent Operators of Gas storage
facilities.

 

  (b)   Facilities to be Provided. The Freeport Facility shall at all times
after the Commercial Start Date include at least the following:

 

  (i)   appropriate systems for communications with LNG Vessels;

 

  (ii)   berthing facilities at Quintana Island, Texas capable of receiving an
LNG Vessel having a displacement of no more than 150,000 tonnes, an overall
length of no more than 1,050 feet, a beam of no more than 165 feet, and a draft
of no more than 42 feet, which LNG Vessels can safely reach, fully laden, and
safely depart, and at which LNG Vessels can lie safely berthed and unload safely
afloat;

 

  (iii)   lighting sufficient to permit unloading operations (other than
berthing or departing berth) by day or by night, to the extent permitted by
Governmental Authorities (it being acknowledged, however, that FLNG shall in no
event be obligated to allow nighttime berthing operations at the Freeport
Facility if FLNG determines, acting as a Reasonable and Prudent Operator, that
such operations during nighttime hours could pose safety or operational risks to
the Freeport Facility, an LNG Vessel, or a third party);

 

  (iv)   unloading facilities capable of receiving LNG at a rate of no less than
10,000 Cubic Meters per hour when the pressure at the Receipt Point is at least
5.6 bars (gauge), with three (3) unloading arms each having a reasonable
operating envelope to allow for ship movement and manifold strainers of sixty
(60) mesh;

 

  (v)   a vapor return line system of sufficient capacity to transfer to an LNG
Vessel quantities of Gas necessary for the safe unloading of LNG at required
rates, pressures and temperatures;

 

  (vi)   facilities allowing ingress and egress between the Freeport Facility
and the LNG Vessel by (x) representatives of Governmental Authorities for
purposes of unloading operations; and (y) representatives of Customer and/or an
independent surveyor for purposes of conducting tests and measurements of LNG on
board the LNG Vessel in accordance with Annex I;

 

32



--------------------------------------------------------------------------------

  (vii)   LNG storage facilities with a total gross capacity of at least three
hundred twenty thousand (320,000) Cubic Meters of LNG;

 

  (viii)   LNG regasification facilities with a total daily capacity of at least
1,605,000 MMBTUs; and

 

  (ix)   the Freeport Facility Pipeline with a total daily capacity at the
Delivery Point of at least 2,140,000 MMBTUs, with suitable interconnections with
Downstream Pipelines capable of accepting such volumes.

 

If FLNG elects, in its Sole Opinion, to also provide Gas Storage Facilities,
such facilities shall be made available in the quantities determined by FLNG
from time to time.

 

  (c)   Facilities Not Provided. For the avoidance of doubt, services and
facilities not provided at the Freeport Facility include the following: (i)
facilities and loading lines for liquid or gaseous nitrogen to service an LNG
Vessel; (ii) facilities for providing bunkers; and (iii) facilities for the
handling and delivery to the LNG Vessel of ship’s stores, provisions and spare
parts.

 

8.2   Modifications to Freeport Facility

 

  (a)   Freeport Facility. Customer acknowledges that it is familiar with the
general specifications for the LNG berthing and unloading facilities of the
Freeport Facility as of the date hereof. FLNG acknowledges that such
specifications have taken into consideration the necessary ship shore
compatibility in relation to typical LNG tankers existing as of the Effective
Date. After the date hereof, Customer shall ensure, at no cost to FLNG except as
set forth in Section 8.2(b), that each of the LNG Vessels is fully compatible
with the Freeport Facility. Should an LNG Vessel fail materially either to be
compatible with the Freeport Facility, or to be in compliance with the
provisions of Article 9, Customer shall not employ such LNG Vessel until it has
been modified to be so compatible or to so comply.

 

  (b)   Modifications. FLNG shall have the right, but not the obligation, to
from time to time modify the Freeport Facility (including via construction or
acquisition of other facilities) in order to perform the Services or any other
mode of LNG, Gas, or energy-related services, subject to (x) such modifications
not rendering the Freeport Facility incompatible with an LNG Vessel, (y) such
modifications not reducing the Services Quantity except as allowed in Section
18.1 and (z) such modifications not otherwise conflicting with each Party’s
rights and obligations under this Agreement, including the requirements of
Sections 5.1(a), 8.1(b) and 18.1. Notwithstanding (x) but subject to (y) and (z)
in the foregoing sentence, FLNG may make such modifications in a manner that
would render it incompatible with an LNG Vessel provided that:

 

  (i)   such modification is made pursuant to a change in International LNG
Terminal Standards; or

 

33



--------------------------------------------------------------------------------

  (ii)   the LNG Vessel is capable of being modified to maintain compatibility
with both the Freeport Facility and other terminals in its normal/intended trade
and, in connection with a modification (other than pursuant to paragraph (i)
above), FLNG reimburses Customer for the reasonable actual costs incurred by
Customer in causing Transporter to modify the LNG Vessel to maintain
compatibility with the Freeport Facility as so modified; provided, further, that
Customer shall use its reasonable efforts to minimize costs to be borne by FLNG
hereunder, shall notify FLNG reasonably in advance of the nature and expected
cost of all such LNG Vessel modifications by Transporter, and shall certify to
FLNG the actual amount and detail of all costs incurred for which such
reimbursement from FLNG is requested.

 

8.3   Customer Inspection Rights

 

On and after the Commercial Start Date and upon obtaining FLNG’s prior written
consent, which consent shall not be unreasonably withheld or delayed, a
reasonable number of Customer’s designated representatives (including LNG
Suppliers and Temporary Customers) may from time to time inspect the operation
of the Freeport Facility so long as such inspection occurs from 8:00 a.m. to
5:00 p.m. on a Business Day. Any such inspection shall be at Customer’s sole
risk and expense. Customer (and its designees) shall carry out any such
inspection without any interference with or hindrance to the safe and efficient
operation of the Freeport Facility. Customer’s right to inspect and examine the
Freeport Facility shall be limited to verifying FLNG’s compliance with FLNG’s
obligations under this Agreement and shall not entitle Customer to make direct
requests to FLNG regarding any aspect of the Freeport Facility. No inspection
(or lack thereof) of the Freeport Facility by Customer hereunder, or any
requests or observations made to FLNG or its representatives by or on behalf of
Customer in connection with any such inspection, shall (a) modify or amend
FLNG’s obligations, representations, warranties and covenants under this
Agreement or under any agreement or instrument contemplated by this Agreement;
or (b) constitute an acceptance or waiver by Customer of FLNG’s obligations
under this Agreement.

 

8.4   Responsible Practices

 

  (a)   Wastes. FLNG warrants that it shall perform all activities hereunder
(including any construction, maintenance and operations activities), Services
and activities related thereto safely and in material conformance with all
applicable laws, regulations and ordinances dealing with hazardous wastes. FLNG
shall be deemed the generator and owner of any “Wastes” (which term, as used in
this Agreement, includes “hazardous substances” and/or “hazardous materials”
which are “disposed or released” as provided in the Federal Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C.A.
9601 et seq., “waste” as provided in the Federal Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C.A. 6901 et seq. and includes waste of any kind
including routine process waste and by-products which are disposed) generated in
connection with FLNG’s performance under this Agreement. As

 

34



--------------------------------------------------------------------------------

such, FLNG shall be solely and independently responsible for any and all
Liabilities related to such Wastes and shall safely and in material compliance
with all applicable laws, regulations and ordinances dispose of or arrange for
the disposal of the same.

 

  (b)   Safety, Security and Hygiene. FLNG shall become familiar with all
materials, chemicals, LNG, Gas and Wastes, used, produced or generated,
respectively, while performing under this Agreement. FLNG shall materially
comply with the Federal OSHA “Hazard Communication Standard,” codified as 29
C.F.R. 1910.1200, et seq., and any similar state “right-to-know” laws which are
currently in force or may be enacted in the future. FLNG is solely responsible
for informing its employees and contractors of the hazards associated with any
materials, chemicals, LNG, Gas and Wastes handled pursuant to this Agreement and
is also responsible for training its employees and contractors in the proper
methods of handling the same.

 

  (c)   Personnel. All FLNG personnel (other than those performing routine
maintenance or cleaning functions) shall be fluent in written and oral English.

 

  (d)   Indemnification. FLNG shall indemnify, defend and hold Customer
(including Customer’s Affiliates, Temporary Customers and their respective
officers, directors, employees, servants, agents, successors, and assigns)
harmless from and against any and all Liabilities arising out of any and all of
the following:

 

  (i)   the failure of FLNG or those acting under or for FLNG to comply with all
federal, state and local laws, regulations and ordinances (including those
related to the environment, health and safety) in connection with FLNG’s
performance of its obligations under this Section 8.4;

 

  (ii)   any contamination of the environment or damage to natural resources,
including damage to any environmental medium (air, water, groundwater or soil),
arising out of the activities of FLNG at a facility owned or operated by FLNG or
a facility/location chosen by FLNG for its disposal of Wastes or any other
facility at which FLNG’s Wastes may be released or threatened to be released,
including any liability imposed by federal, state and local laws, regulations
and ordinances, including CERCLA, RCRA, or comparable and applicable state and
local legal requirements; or

 

  (iii)   any damage to any property or death or injury of persons (including
FLNG’s employees) arising out of FLNG’s performance or nonperformance of its
obligations under this Section 8.4 or out of FLNG’s operation of the Freeport
Facility.

 

The obligations in this Section 8.4(d) shall apply regardless of the type of
assertion being made including any legal, equitable, or admiralty causes of
action or rights (including negligence, strict liability in tort, other tort,
express or implied

 

35



--------------------------------------------------------------------------------

warranty, indemnity, contract, contribution or subrogation), whether the
assertion is made by a Party or any third party, regardless of when the events
underlying such assertion occurred and shall apply to all types of damages
allowed under this Agreement.

 

ARTICLE 9

TRANSPORTATION AND UNLOADING

 

9.1   LNG Vessels

 

  (a)   Customer to Cause LNG Vessels to Comply. As between Customer and FLNG,
Customer shall be responsible for the transportation of LNG from the Loading
Port to the Freeport Facility. In this regard, Customer shall cause each LNG
Vessel to comply with the requirements of this Article 9 in all respects.

 

  (b)   Approvals and Documentation. Each LNG Vessel shall comply with the
regulations of, and obtain all Approvals required by, Governmental Authorities
to enable such LNG Vessel to enter, leave and carry out all required operations
at the Freeport Facility. Each LNG Vessel shall at all times have on board valid
documentation satisfactory to FLNG evidencing all such Approvals. Each LNG
Vessel shall comply fully with the International Safety Management Code for the
Safe Operation of Ships and Pollution Prevention effective July 1, 1998, and at
all times be in possession of a valid safety management certificate.

 

  (c)   Fireboats, Escort Vessels and Port Charges. Customer shall arrange for,
or cause the appropriate Person to arrange for, such number and types of
fireboats and escort vessels as are required by Governmental Authorities to
attend the LNG Vessel so as to permit safe and efficient movement of the LNG
Vessel within the maritime safety areas located in the approaches to and from
the Freeport Facility. Customer shall pay, or cause to be paid, all Port Charges
directly to the appropriate Person; provided, however, that FLNG shall be solely
responsible for payment of all charges under the Freeport Facility Lease other
than the Port Use Fees (excluding rent) and Thru-Put Fees. Should FLNG amend the
Freeport Facility Lease, such amendment shall not operate to increase the Port
Charges.

 

  (d)   Requirements. Each LNG Vessel must satisfy the following requirements:

 

  (i)   Specifications. Except as otherwise mutually agreed in writing by the
Parties, each LNG Vessel shall be compatible with the specifications of the
Freeport Facility identified in Section 8.1(b). Notwithstanding the foregoing,
in the event an LNG Vessel is compatible with the specifications set forth in
Section 8.1(b) or otherwise acceptable to FLNG, but a Governmental Authority or
Pilot prohibits or otherwise hinders the utilization of such LNG Vessel,
Customer’s obligations under this Agreement shall not be excused or suspended by
reason of Customer’s inability (pursuant to the foregoing) to use such a vessel
as an LNG Vessel. FLNG will provide reasonable assistance to Customer in
Customer’s attempt to remove any such prohibition or hindrance.

 

36



--------------------------------------------------------------------------------

  (ii)   LNG Vessel Capacity. Except as otherwise agreed in writing by FLNG,
each LNG Vessel shall have an LNG cargo containment capacity of no less than one
hundred twenty thousand (120,000) Cubic Meters, determined at the time of
loading of LNG.

 

  (iii)   Condition of the LNG Vessel. Each LNG Vessel shall be in compliance
with International LNG Vessel Standards. The location of the unloading manifold
shall allow a safe margin for movement of the arms within the operating
envelope.

 

  (iv)   Classification Society. Each LNG Vessel shall at all times be
maintained in class with any of the American Bureau of Shipping, Lloyds Register
of Shipping or Det Norske Veritas or any other classification society that is
mutually agreeable to the Parties.

 

  (v)   Construction. Each LNG Vessel shall have been constructed to all
applicable International LNG Vessel Standards (including the International Code
For the Construction and Equipment of Ships Carrying Liquefied Gases in Bulk).

 

  (vi)   Operation and Maintenance. Each LNG Vessel shall comply with, and shall
be fully equipped, supplied and maintained to comply with, all applicable
International LNG Vessel Standards. Unless approved by FLNG in writing, which
approval shall not be unreasonably withheld or delayed, an LNG Vessel shall be
prohibited from engaging in any maintenance, repair or in water surveys while
berthed at the Freeport Facility. Each LNG Vessel shall comply fully with the
guidelines of any Governmental Authority of the United States, including the
National Oceanographic and Atmospheric Administration (NOAA), in relation to
actions to avoid strikes in U.S. waters with protected sea turtles and cetaceans
(e.g., whales and other marine mammals) and with regard to the reporting of any
strike by the LNG Vessel which causes injury to such protected species.

 

  (vii)   Crew. The officers and crew of each LNG Vessel shall have the ability,
experience, licenses and training commensurate with the performance of their
duties in accordance with, internationally accepted standards as adopted on
first-class LNG-carrying vessels and as required by Governmental Authorities and
any labor organization having jurisdiction over the LNG Vessel or her crew.
Without in any way limiting the foregoing:

 

  a.   all shipboard personnel shall hold valid certificates of competence in
accordance with the requirements of the law of the flag state of the LNG Vessel
and any applicable requirements of the laws of the United States of America;

 

37



--------------------------------------------------------------------------------

  b.   the Master, chief engineer, chief mate and cargo engineer (and such other
officers of the LNG Vessel having responsibilities associated with the
preparation of the LNG Vessel for unloading) shall be trained and certified to a
standard customary for an operator of a first-class LNG vessel of the type and
tonnage of the LNG Vessel and in compliance with the International Convention on
Standards of Training, Certification and Watchkeeping for Seafarers, 1978;

 

  c.   the Master, chief engineer, all cargo engineers, and all deck officers
shall be fluent in written and oral English and shall maintain all records and
provide all reports with respect to the LNG Vessel in English, and there shall
otherwise be on board sufficient personnel with a good working knowledge of the
English language to enable cargo handling and unloading to be carried out
efficiently and safely and to enable communications between the LNG Vessel and
those unloading the LNG Vessel to be carried out quickly and efficiently; and

 

  d.   none of the LNG Vessel’s Master, officers or crew shall, while serving on
the LNG Vessel, abuse the use of drugs or alcohol, and Transporter shall
maintain a written policy to such effect, such policy to meet or exceed the
standards of the Oil Companies International Marine Forum’s Guidelines for the
Control of Drugs and Alcohol Aboard Ship, 1995, as amended from time to time. If
any Master, officer or crew member abuses the use of drugs or alcohol, such
individual shall be dismissed from service on the LNG Vessel.

 

  (viii)   Communications. Each LNG Vessel shall have communication equipment
complying with applicable regulations of Governmental Authorities and permitting
such LNG Vessel to be in constant communication with the Freeport Facility and
with other vessels in the area (including fireboats, escort vessels and other
vessels employed in port operations).

 

  (ix)   Pumping Time. Provided that the Freeport Facility supplies a suitable
vapor return line meeting the requirements of Section 8.1(b)(v), then:

 

  a.   an LNG Vessel with an LNG cargo containment capacity less than or equal
to one hundred forty thousand (140,000) Cubic Meters shall be capable of
unloading LNG in a maximum of fifteen (15) hours; and

 

38



--------------------------------------------------------------------------------

  b.   an LNG Vessel with an LNG cargo containment capacity greater than one
hundred forty thousand (140,000) Cubic Meters shall be capable of unloading LNG
in the number of hours derived after applying the following formula:

 

15 + x = maximum LNG unloading time (in hours)

 

where:

 

  y = the LNG cargo containment capacity of the LNG Vessel in excess of 140,000
Cubic Meters; and

 

  x = y/10,000 Cubic Meters

 

Time for connecting, cooling, stripping and disconnecting, and cooling of liquid
arms shall not be included in the computation of pumping time.

 

9.2   Freeport Facility Marine Operations Manual

 

Acting as a Reasonable and Prudent Operator, FLNG shall develop and maintain a
single marine operations manual that governs activities at the Freeport
Facility, applies to all LNG Vessels and vessels used by Other Customers, and is
consistent with International LNG Vessel Standards (but excluding the matters
governed by the Freeport Services Manual). In developing such a manual, FLNG
shall provide Customer with a preliminary draft of the same (the “Preliminary
Marine Operations Manual”). If Customer desires to consult with FLNG regarding
the contents of the Preliminary Marine Operation Manual, Customer shall, no
later than fifteen (15) days from delivery of said manual by FLNG, request to
meet with FLNG by providing notice thereof to FLNG, and FLNG shall, no later
than thirty (30) days after receipt of such notice, meet with Customer to
discuss said manual. If (a) Customer does not submit the foregoing notice to
FLNG on a timely basis or (b) Customer and FLNG meet pursuant to such a notice
and are able during such meeting to agree upon revisions to the draft, then such
draft, as so revised (and as amended from time to time) shall constitute the
“Freeport Facility Marine Operations Manual”. If Customer and FLNG meet pursuant
to the foregoing notice and are unable during such meeting to agree upon
revisions to the Preliminary Marine Operations Manual, then FLNG shall
determine, while using its reasonable efforts to accommodate Customer’s views,
the Freeport Facility Marine Operations Manual. In the event FLNG intends to
amend the Freeport Facility Marine Operations Manual, then FLNG shall follow the
procedure set forth above in relation to the Preliminary Marine Operations
Manual. FLNG shall deliver to Customer and all Other Customers a copy of the
Freeport Facility Marine Operations Manual and any amendments thereto promptly
after they have been finalized or amended, as the case may be. The Parties shall
comply with the Freeport Facility Marine Operations Manual in all material
respects. FLNG will undertake to develop a Freeport Facility Marine Operations
Manual that is consistent with this Agreement; however, in the event of a
conflict between the terms of this Agreement and the Freeport Facility Marine
Operations Manual, the terms of this Agreement shall control.

 

39



--------------------------------------------------------------------------------

9.3   LNG Vessel Inspections; Right to Reject LNG Vessel

 

  (a)   Inspections. During the Term, on prior reasonable notice to Customer,
FLNG may, at its sole risk, send its representatives (including an independent
internationally recognized maritime consultant) to inspect during normal working
hours any LNG Vessel as FLNG may consider necessary to ascertain whether the LNG
Vessel complies with the provisions of this Agreement. FLNG shall bear the costs
and expenses in connection with any inspection conducted hereunder. Any such
inspection may include, as far as is practicable having regard to the LNG
Vessel’s operational schedule, examination of the LNG Vessel’s hull, cargo and
ballast tanks, machinery, boilers, auxiliaries and equipment; examination of the
LNG Vessel’s deck and engine scrap/rough and fair copy/official log books;
review of records of surveys by the LNG Vessel’s classification society and
relevant Governmental Authorities; and review of the LNG Vessel’s operating
procedures and performance of surveys, both in port and at sea. Any inspection
carried out pursuant to this Section 9.3(a): (i) shall not interfere with, or
hinder, any LNG Vessel’s safe and efficient construction or operation; and (ii)
shall not entitle FLNG or any of its representatives to make any request or
recommendation directly to Transporter except through Customer. No inspection
(or lack thereof) of an LNG Vessel hereunder shall (i) modify or amend
Customer’s obligations, representations, warranties and covenants under this
Agreement or under any agreement or instrument contemplated by this Agreement;
or (ii) constitute an acceptance or waiver by FLNG of Customer’s obligations
under this Agreement.

 

  (b)   Right to Reject LNG Vessel. Without prejudice to any other rights and
remedies arising hereunder or by law or otherwise, FLNG shall have the right to
reject any LNG Vessel that Customer intends to use to deliver LNG to the
Freeport Facility if such LNG Vessel does not comply materially with the
provisions of this Agreement, provided that:

 

  (i)   neither the exercise nor the non-exercise of such right shall reduce the
responsibility of Customer to FLNG in respect of such vessel and her operation,
nor increase FLNG’s responsibilities to Customer or third parties for the same;
and

 

  (ii)   Customer’s obligations under this Agreement shall not be excused or
suspended by reason of Customer’s inability (pursuant to the foregoing) to use a
vessel as an LNG Vessel.

 

9.4   Advance Notices Regarding LNG Vessel and Cargoes

 

  (a)   Changes in Expected Receipt Quantity. If, subsequent to issuing the
notice required under Section 5.1(b)(ii) herein, Customer has reason to foresee
a change in the Expected Receipt Quantity for a particular Arrival Date,
Customer shall promptly provide notice thereof to FLNG and include in such
notice Customer’s new estimate of the Expected Receipt Quantity. To the extent
such new estimate increases the Expected Receipt Quantity contained in any prior
notice for that

 

40



--------------------------------------------------------------------------------

Scheduled Unloading Window, FLNG shall use reasonable endeavors to accept such
larger quantity but shall at all times retain the right not to accept such
increase if, in its Sole Opinion, such new estimate will result in excess
inventory at the Freeport Facility.

 

  (b)   LNG Vessel Nomination. As soon as possible but no later than five (5)
days prior to the scheduled loading date for a Cargo, Customer shall notify FLNG
of the information specified below:

 

  (i)   name of LNG Vessel and, in reasonable detail, the age, dimensions,
specifications, operator, safety record, and condition of such LNG Vessel;

 

  (ii)   name of Loading Port;

 

  (iii)   expected departure date of LNG Vessel from Loading Port;

 

  (iv)   estimated arrival date at the Freeport Facility; and

 

  (v)   any changes in the Expected Receipt Quantity since Customer’s prior
notice.

 

In the event Customer has a reason to foresee a change in the information
specified above, Customer shall promptly provide notice thereof to FLNG.
Moreover, if the vessel that Customer proposes to use as an LNG Vessel has not,
within the immediately preceding Contract Year, delivered LNG to the Freeport
Facility, Customer shall endeavor to notify FLNG thereof as soon as possible but
in no event later than twenty (20) days prior to the first day of the applicable
Scheduled Unloading Window.

 

  (c)   LNG Vessel Movements. With respect to each Cargo of LNG to be delivered
hereunder, Customer shall give, or cause the Master of the LNG Vessel to give,
to FLNG the following notices:

 

  (i)   A first notice (“First Notice”), which shall be sent upon the departure
of the LNG Vessel from the Loading Port and which shall set forth the time and
date that loading was completed, the volume (expressed in Cubic Meters) of LNG
loaded on board the LNG Vessel, the estimated time of arrival of the LNG Vessel
at the Arrival Location (“ETA”), and any operational deficiencies in the LNG
Vessel that may affect its performance at the Freeport Facility or berth;

 

  (ii)   A second notice (“Second Notice”), which shall be sent ninety-six (96)
hours prior to the ETA set forth in the First Notice, stating the LNG Vessel’s
then ETA. If, thereafter, such ETA changes by more than six (6) hours, Customer
shall give promptly, or cause the Master of the LNG Vessel to give promptly, to
FLNG notice of the corrected ETA;

 

41



--------------------------------------------------------------------------------

  (iii)   A third notice (“Third Notice”), which shall be sent twenty-four (24)
hours prior to the ETA set forth in the Second Notice (as corrected), confirming
or amending such ETA. If, thereafter, such ETA changes by more than three (3)
hours, Customer shall give promptly, or cause the Master of the LNG Vessel to
give promptly, to FLNG notice of the corrected ETA;

 

  (iv)   A fourth notice (“Final Notice”), which shall be sent twelve (12) hours
prior to the ETA set forth in the Third Notice (as corrected), confirming or
amending such ETA. If, thereafter, such ETA changes by more than one (1) hour,
Customer shall give promptly, or cause the Master of the LNG Vessel to give
promptly, to FLNG notice of the corrected ETA; and

 

  (v)   An NOR, which shall be given at the time prescribed in Section 9.5
below.

 

  (d)   Characteristics of Cargoes. With the First Notice, Customer shall notify
FLNG, or cause FLNG to be notified, for FLNG’s information only, of the
following characteristics of the LNG comprising its Cargo as determined at the
time of loading:

 

  (i)   Gross Heating Value per unit;

 

  (ii)   molecular percentage of hydrocarbon components and nitrogen;

 

  (iii)   average temperature; and

 

  (iv)   density at loading.

 

  (e)   Right to Reject Certain Quantities. Without prejudice to any other
rights and remedies arising hereunder or by law or otherwise, FLNG shall for any
reason (including limitations in LNG Storage) have the right to reject unloading
of that quantity of LNG on board an LNG Vessel that exceeds by more than five
percent (5%) the Expected Receipt Quantity for such Cargo as specified in,
whichever applicable, (i) the notice delivered pursuant to Section 5.1(b)(ii)
and utilized by FLNG for the purposes of determining the Customer LNG Receipt
Schedule or (ii) any subsequent notice delivered pursuant to Section 9.4(a) and
accepted by FLNG.

 

9.5   Notice of Readiness

 

  (a)   Issuance. Subject to any applicable restrictions, including any
nighttime transit restrictions imposed by Governmental Authorities or Pilots or
any other reasonable timing restrictions imposed by FLNG, the Master of an LNG
Vessel or its agent shall give to FLNG its NOR to unload (berth or no berth)
upon arrival of such LNG Vessel at the specific location off the Freeport
Facility designated for such purposes in the Freeport Facility Marine Operations
Manual (such location referred to as the “Arrival Location”).

 

42



--------------------------------------------------------------------------------

  (b)   Effectiveness. An NOR given under Section 9.5(a) shall become effective
as follows:

 

  (i)   For an LNG Vessel arriving at the Arrival Location at any time before
6:00 a.m., Central Time on the first day of the Scheduled Unloading Window
allocated to such LNG Vessel, an NOR shall be deemed effective at the earlier of
(x) 6:00 a.m., Central Time on the first day of such Scheduled Unloading Window;
or (y) the time unloading commences;

 

  (ii)   For an LNG Vessel arriving at the Arrival Location at any time between
the period of 6:00 a.m., Central Time on the first day of the Scheduled
Unloading Window allocated to such LNG Vessel and two (2) hours before sunset,
Central Time on the second day of such Scheduled Unloading Window (such period
referred to as the “NOR Window”), an NOR shall become effective at the time of
its issuance; or

 

  (iii)   For an LNG Vessel arriving at the Arrival Location at any time after
the expiration of the NOR Window, an NOR shall become effective upon FLNG’s
notice to the LNG Vessel that it is ready to receive the LNG Vessel at berth.

 

9.6   Berthing Assignment

 

  (a)   General Rule. FLNG shall determine the berthing sequence of all LNG
Vessels and other vessels at the Freeport Facility in order to ensure compliance
with the Customer LNG Receipt Schedule and the Other Customer LNG Receipt
Schedules. If an LNG Vessel arrives not ready to unload for any reason, FLNG may
refuse to allow it to berth.

 

  (b)   Timely Arrival. FLNG shall berth an LNG Vessel arriving before or during
its NOR Window at the first opportunity that FLNG determines such LNG Vessel
will not interfere with unloading by any other scheduled vessel. Subject to
Section 9.6(c), FLNG shall not be obligated to berth an LNG Vessel arriving
later than two (2) hours prior to sunset at the Freeport Facility on the second
day of the Scheduled Unloading Window allocated to such LNG Vessel (hereinafter
referred to as the “Berthing Deadline”). For the avoidance of doubt, if FLNG
does not berth such LNG Vessel by the Berthing Deadline, Customer’s sole
recourse and remedy for FLNG’s breach thereof is demurrage pursuant to Section
9.7(c) and excess boil-off pursuant to Section 9.7(d). If berthing Services are
unavailable to Customer and all Other Customers, then such unavailability shall
be a Services Unavailability under Section 4.3 as opposed to a failure to meet
the Berthing Deadline under this Section 9.6(b).

 

  (c)   Late Arrival. FLNG shall berth an LNG Vessel arriving after its NOR
Window at the first opportunity that FLNG reasonably determines such LNG Vessel
will not interfere with unloading by any scheduled vessel.

 

43



--------------------------------------------------------------------------------

9.7   Unloading Time

 

  (a)   Allotted Unloading Time. The allotted unloading time for each LNG Vessel
(“Allotted Unloading Time”) shall be thirty-six (36) hours, subject to
extensions for:

 

  (i)   reasons attributable to Customer, a Pilot, a Governmental Authority, the
LNG Vessel or its Master, crew, owner or operator;

 

  (ii)   Adverse Weather Conditions;

 

  (iii)   Force Majeure;

 

  (iv)   unscheduled curtailment or temporary discontinuation of operations at
the Freeport Facility in accordance with Section 18.2;

 

  (v)   occupancy of the berth by an LNG vessel that arrived at berth at the
Freeport Facility no later than two (2) hours prior to sunset on the second day
of the Scheduled Unloading Window allocated to such vessel, which shall result
in an extension of no more than nine (9) hours;

 

  (vi)   failure to send the Final Notice; and

 

  (vii)   nighttime transit restrictions.

 

  (b)   Actual Unloading Time. The actual unloading time for each LNG Vessel
(“Actual Unloading Time”) shall commence when the NOR is effective under Section
9.5(a) and shall end when the unloading and return lines of the LNG Vessel are
disconnected from the Freeport Facility’s unloading and return lines.

 

  (c)   Demurrage at the Freeport Facility.

 

  (i)   In the event Actual Unloading Time exceeds Allotted Unloading Time
(including any extension in accordance with Section 9.7(a)) (“Demurrage Event”),
FLNG shall pay to Customer as liquidated damages demurrage in United States
dollars (which shall be prorated for a portion of a day) determined in
accordance with the rate set out in the following table:

 

44



--------------------------------------------------------------------------------

LNG Vessel Cargo Capacity

--------------------------------------------------------------------------------

 

Demurrage Rate

in $/day

--------------------------------------------------------------------------------

Less than 120,000 Cubic Meters  

Rate to be established by

agreement of the Parties

120,000 Cubic Meters or greater up

to, but not including, 160,000 Cubic

Meters

  ***

160,000 Cubic Meters or greater up

to, but not including, 200,000 Cubic

Meters

  *** 200,000 Cubic Meters or greater   ***

 

  (ii)   If a Demurrage Event occurs, Customer shall invoice FLNG for such
demurrage pursuant to Section 12.2.

 

  (d)   Excess Boil-Off. If an LNG Vessel is delayed in commencement of
unloading due to an event occurring at the Freeport Facility and for a reason
that would not result in an extension of Allotted Unloading Time under Section
9.7(a), and if, as a result thereof, the commencement of unloading is delayed
beyond *** after the Notice of Readiness is effective, then, for each full hour
by which commencement of unloading is delayed beyond such *** period, FLNG shall
pay Customer as liquidated damages an amount, on account of excess boil-off,
equal to the Henry Hub Price multiplied by the quantity in MMBTUs equal to ***
of the Cargo per day. Customer shall invoice FLNG for such excess boil-off
pursuant to Section 12.2.

 

9.8   Unloading at the Freeport Facility

 

  (a)   Efficiency. FLNG shall cooperate with Transporters (or their agents) and
with the Master of each LNG Vessel to facilitate the continuous and efficient
delivery of LNG hereunder.

 

  (b)   Vapor Return Line. During unloading of each Cargo of LNG, FLNG shall
return to the LNG Vessel Gas in such quantities as are necessary for the safe
unloading of the LNG at such rates, pressures and temperatures as may be
required by the design of the LNG Vessel, and such returned Gas shall not be
deemed to be volume unloaded for Customer’s account.

 

9.9   LNG Vessel Not Ready for Unloading; Excess Berth Time

 

  (a)   Vessel Not Ready for Unloading. If any LNG Vessel, previously believed
to be ready for unloading, is determined to be not ready after being berthed,
FLNG may direct the LNG Vessel’s Master to vacate the berth and proceed to
anchorage, whether or not other LNG vessels are awaiting the berth, unless it
appears reasonably certain to FLNG that such LNG Vessel can be made ready
without

 

45



--------------------------------------------------------------------------------

disrupting the overall unloading schedule of the Freeport Facility or operations
of the Freeport Facility. When an unready LNG Vessel at anchorage becomes ready
for unloading, its Master shall notify FLNG. Upon the reberthing of any LNG
Vessel vacated pursuant to this Section 9.9(a), Customer shall be responsible
for any actual costs incurred by FLNG acting as a Reasonable and Prudent
Operator as a result of such LNG Vessel not being ready for unloading, with FLNG
using reasonable efforts to minimize such costs.

 

  (b)   Berth Limitations.

 

  (i)   An LNG Vessel shall complete unloading and vacate the berth as soon as
possible but not later than the following allowed berth time:

 

  a.   twenty-four (24) hours, in the case of an LNG Vessel with an LNG cargo
containment capacity less than or equal to one hundred forty thousand (140,000)
Cubic Meters; or

 

  b.   in accordance with the following formula, in the case of an LNG Vessel
with an LNG cargo containment capacity greater than one hundred forty thousand
(140,000) Cubic Meters:

 

  24 + x = allowed berth time (in hours)

 

where:

 

  y = the LNG cargo containment capacity of the LNG Vessel in excess of 140,000
Cubic Meters; and

 

  x = y/10,000 Cubic Meters.

 

Notwithstanding the foregoing, the aforementioned time restrictions shall be
extended for: (a) reasons attributable to FLNG; (b) reasons attributable to a
Pilot or to a Governmental Authority; (c) Adverse Weather Conditions; (d) Force
Majeure; and (e) nighttime transit restrictions.

 

  (ii)   If an LNG Vessel fails to depart at the end of its allowed berth time,
FLNG may direct the LNG Vessel to vacate the berth and proceed to sea at utmost
dispatch.

 

  (iii)   If an LNG Vessel fails to vacate the berth after expiration of its
allowed berth time after receipt of FLNG’s notice to do so under this Section
9.9, Customer shall reimburse FLNG for any and all reasonable and actual damages
its incurs as a result thereof, including amounts FLNG becomes contractually
obligated to pay as demurrage to any of the Other Customers or to pay any Other
Customer for excess boil-off.

 

46



--------------------------------------------------------------------------------

  (iv)   Subject to this Section 9.9, in the event an LNG Vessel fails to vacate
the berth and Customer is not taking actions to cause it to vacate the berth,
FLNG may effect such removal at the expense of the Customer.

 

ARTICLE 10

RECEIPT OF LNG

 

10.1   Title, Custody and Risk of Loss

 

  (a)   Title to Customer’s Inventory. Subject to Section 3.4, title with
respect to Customer’s Inventory shall remain with Customer even during periods
when it is in the possession and control of FLNG (including while held at a Gas
Storage Facility and as provided in Section 10.5). For the avoidance of doubt,
title and risk of loss with respect to Retainage shall pass to FLNG at the
Receipt Point.

 

  (b)   Possession, Risk of Loss and Control. Possession, risk of loss and
control of Customer’s LNG shall pass from Customer to FLNG upon delivery of same
at the Receipt Point. Possession, risk of loss and control of Customer’s
Inventory shall pass from FLNG to Customer upon delivery of same at the Delivery
Point.

 

10.2   No Encumbrance

 

  (a)   Customer’s Covenants. Customer warrants to FLNG that (i) Customer has
title to all of Customer’s Inventory, other than to the Temporary Release
Inventory; and (i) the relevant Temporary Customer has title to all of the
Temporary Release Inventory. Customer covenants that Customer’s Inventory shall
remain free of all encumbrances and Liabilities therefor, and that no
circumstances will exist which could give rise to any Liabilities or
encumbrances relating thereto (collectively, “Claims”) other than those that may
be caused by acts or omissions of FLNG or Other Customers. Customer agrees to
fully defend, indemnify and hold FLNG and its Affiliates harmless against all
Claims regarding Customer’s Inventory, including Claims brought by Other
Customers, other than any Claims caused by acts or omissions of FLNG or Other
Customers. For purposes of Section 10.2, the term “encumbrance” shall include
any mortgage, pledge, lien, charge, adverse claim, proprietary right, assignment
by way of security, security interest, title retention, preferential right or
trust arrangement or any other security agreement or arrangement having the
effect of security.

 

  (b)   FLNG’s Covenants. FLNG covenants that it has the right to deliver to
Customer at the Delivery Point all Gas held for Customer’s account free from all
Claims relating thereto. FLNG covenants that Customer’s Inventory, while in
FLNG’s possession or control, shall remain free of all Claims, other than those
that may be caused by Customer’s acts or omissions. FLNG also covenants that the
net proceeds resulting from any sale of Customer’s Inventory under Section 3.4
shall remain free of all Claims, other than those that may be caused by
Customer’s acts or omissions. FLNG agrees to fully defend, indemnify and hold
Customer and its Affiliates harmless from and against all Claims regarding
Customer’s Inventory or such net proceeds, other than Claims caused by the acts
or omissions of Customer.

 

47



--------------------------------------------------------------------------------

10.3   Receipt of LNG

 

The receipt of LNG from an LNG Vessel at the Receipt Point shall be carried out
by use of pumps and other equipment on the LNG Vessel under such reasonable and
customary conditions specified in the Freeport Facility Marine Operations
Manual; provided that such reasonable and customary conditions for the receipt
of LNG specified in the Freeport Facility Marine Operations Manual shall not (a)
exceed the specifications of the LNG Vessel, provided that such specifications
meet the requirements of this Agreement; or (b) violate the requirements of a
Governmental Authority having jurisdiction over the LNG Vessel.

 

10.4   Quality and Measurement of Customer’s LNG

 

Customer’s LNG shall be measured and tested in accordance with Annex I. Customer
shall ensure that all LNG delivered at the Receipt Point for Customer’s account
shall conform to the following specifications:

 

  (a)   Gross Heating Value.

 

  (i)   LNG when delivered by Customer to FLNG shall have, in a gaseous state, a
Gross Heating Value of not less than 950 BTU per Standard Cubic Foot and not
more than *** BTU per Standard Cubic Foot.

 

  (ii)   If the Gross Heating Value of LNG to be delivered hereunder is higher
than the limits set forth in Section 10.4(a)(i) by reason of boil-off occurring
during a delay (other than a delay which extends Allotted Unloading Time under
Section 9.7(a)) caused by FLNG in unloading an LNG Vessel of more than thirty
(30) hours after NOR becomes effective, such LNG shall be deemed to have met the
quality specifications of this Agreement regarding Gross Heating Value.

 

  (b)   Components.

 

  (i)   At the Receipt Point, the LNG delivered by Customer to FLNG shall, when
in a gaseous state, contain not less than eighty six (86) molecular percentage
(86 MOL%) of methane (C1) and, for the components and substances listed below,
such LNG shall not contain more than the following:

 

  a.   Nitrogen (N2), 0.5 MOL%;

 

  b.   Ethane (C2), 11 MOL%;

 

  c.   Propane (C3), 3.5 MOL%;

 

48



--------------------------------------------------------------------------------

  d.   Butanes (C4) and heavier, 2 MOL%;

 

  e.   Pentanes (C5) and heavier, .09 MOL%;

 

  f.   Hydrogen sulfide (H2S), .25 grains per 100 Standard Cubic Feet (.25
grains/100 SCF); and

 

  g.   Total sulfur content, 5 grains per 100 Standard Cubic Feet (5 grains/100
SCF).

 

  (ii)   The LNG when delivered by Customer to FLNG shall contain no water,
mercury, active bacteria or bacterial agents (including sulfate reducing
bacteria or acid producing bacteria) and other contaminants or extraneous
material.

 

10.5   Off-Specification LNG

 

  (a)   Refusal of Off-Spec LNG. Without prejudice to any other rights and
remedies of FLNG hereunder, subject to Section 10.5(b), FLNG may refuse to take
delivery of all or part of any LNG not conforming to the quality specifications
set forth in Section 10.4 (“Off-Spec LNG”). However, if FLNG refuses to take
delivery of LNG and such LNG is subsequently determined not to have been
Off-Spec LNG, then FLNG shall pay all Liabilities incurred by Customer as a
result of FLNG’s refusal, with Customer using reasonable efforts to minimize
such Liabilities.

 

  (b)   Notice. Customer shall provide notice to FLNG as soon as reasonably
practicable of any existing or anticipated failure of the LNG available for
delivery to FLNG hereunder to conform to the quality specifications set forth in
Section 10.4, giving details of the nature and expected magnitude of the
variance, the cause of the non-compliance and the probable duration thereof,
including the Cargoes and Scheduled Unloading Windows to be affected thereby. If
so notified, FLNG shall as soon as possible inform Customer whether it intends
to reject any of such Off-Spec LNG. If FLNG is notified by Customer prior to the
commencement of unloading of a Cargo at the Freeport Facility that the LNG is
Off-Spec LNG and the quantity is delivered to the Freeport Facility, FLNG shall
use reasonable endeavors to take delivery of any Cargoes which it would
otherwise be entitled to reject; provided, however that FLNG shall be entitled
to delay unloading of Off-Spec LNG for the period of time reasonably required
for FLNG to determine whether it can take delivery of such Off-Spec LNG pursuant
to this Section 10.5(b). Subject to FLNG first using its reasonable endeavors to
take delivery of any Cargoes containing Off-Spec LNG, FLNG shall:

 

  (i)   notify Customer that FLNG will take delivery of some or all of the
affected Cargoes, without prejudice to FLNG’s rights and remedies with respect
to such Off-Spec LNG other than FLNG’s right to reject said Cargo; or

 

  (ii)   reject all or any of the affected Cargoes.

 

49



--------------------------------------------------------------------------------

Unless FLNG was notified by Customer of Off-Spec LNG, FLNG shall provide notice
to Customer as soon as reasonably practicable of any Off-Spec LNG, giving
details of the nature and expected magnitude of the variance and the affected
Cargo.

 

10.6   Customer’s Responsibility and Reimbursement

 

  (a)   No Continuing Waiver. Acceptance of Off-Spec LNG shall not prevent FLNG
from refusing future deliveries of Off-Spec LNG. No waiver by FLNG of any
default by Customer of any of the specifications set forth in this Article 10
shall ever operate as a continuing waiver of such specification or as a waiver
of any subsequent default, whether of a like or different character.

 

  (b)   Delivery of a Cargo of Off-Spec LNG. If FLNG accepts delivery of a Cargo
of Off-Spec LNG which it would otherwise be entitled to reject, Customer shall:

 

  (i)   bear the financial responsibility for all reasonable and actual
incremental costs (other than capital costs) and Liabilities incurred by FLNG or
any of FLNG’s Affiliates, in each case acting as a Reasonable and Prudent
Operator, in connection with receiving and treating Off-Spec LNG by such means
as are appropriate, including mixing such Off-Spec LNG with lower calorific
value Gas or injecting nitrogen, with FLNG using reasonable efforts to minimize
such costs; and

 

  (ii)   indemnify and hold harmless FLNG, its Affiliates and their respective
directors, officers and employees from any and all Liabilities, including any of
same attributable to claims of any Person (including Temporary Customers) and
any Other Customers, which arise out of, are incident to or result from the
acceptance, handling, disposal or use of Off-Spec LNG.

 

  (c)   Extended Delivery of Off-Spec LNG. If (i) Customer notifies FLNG
pursuant to Section 10.5(b) of an anticipated delivery of two (2) or more
Cargoes of Off-Spec LNG and (ii) the Parties agree for FLNG to incur incremental
capital costs in order to accept delivery of such Cargoes, then Customer shall,
in addition to its payment and indemnification obligations under Section
10.6(b), bear the financial responsibility for and directly fund, at FLNG’s
election, all such incremental capital costs.

 

10.7   Subsequent Deliveries

 

Unless otherwise requested by Customer, any quantities of LNG which were, under
the Customer LNG Receipt Schedule, scheduled to be unloaded during the Contract
Year but were actually unloaded at the Freeport Facility within the first ***
(***) days in the following Contract Year shall be, for the purposes of the
Maximum LNG Reception Quantity, deemed to have been received by FLNG in the
Contract Year in which such quantities were originally scheduled to be unloaded.

 

50



--------------------------------------------------------------------------------

ARTICLE 11

REDELIVERY OF GAS

 

11.1   General

 

  (a)   Delivery Point. Subject to Section 3.3(a), the volume of Gas nominated
by Customer for any day pursuant to Section 5.2 shall be delivered at the
Delivery Point.

 

  (b)   Commingled Stream. Customer acknowledges and agrees that Customer’s
Inventory shall be delivered by FLNG in a commingled stream, including that
combined with LNG received by FLNG from Temporary Customers and any Other
Customers. Customer furthers acknowledges and agrees that Customer shall have no
right to receive Gas of the same quality as Customer’s LNG, provided that the
specifications of the commingled Gas stream at the Delivery Point satisfy the
requirements set forth in Section 11.3.

 

  (c)   Odorization. FLNG will deliver Customer’s Inventory at the Delivery
Point in its natural state without the addition of any odorizing agent, and FLNG
shall not be obligated to add odorizing agents to any Gas unless required to do
so by a Governmental Authority. FLNG does not assume any responsibility for
Liabilities by reason of the fact that it has not odorized Customer’s Inventory
prior to its delivery to Customer.

 

11.2   Customer’s Responsibility

 

  (a)   Downstream Arrangements. Customer shall arrange for the purchase and
transportation of Gas by Downstream Pipelines in order to meet its obligations
to take redelivery of Gas in accordance with the provisions of Section 3.4 at
the rates nominated pursuant to Article 5. Customer shall be solely responsible
for making all necessary arrangements with third parties at or downstream of the
Delivery Point to enable FLNG to deliver Gas to Downstream Pipelines on a timely
basis pursuant to the terms and conditions of this Agreement. Customer shall
also be solely responsible for ensuring that all such arrangements are
consistent with the terms and conditions of this Agreement and shall require all
relevant third parties to confirm to FLNG all of Customer’s nominations and
scheduling of deliveries of Gas, such confirmation to be by telephone,
electronic transmission, or other means acceptable to FLNG. Such third-party
arrangements shall be timely communicated to, and coordinated with, FLNG, and
FLNG shall have no liability whatsoever for any failure of any such third party
to provide downstream arrangements. The manner in which Customer’s Inventory is
transported from or purchased at the Delivery Point shall be subject to the
rules, guidelines, and policies of the Downstream Pipeline transporting or
purchasing any such Gas (as may be changed from time to time by the Downstream
Pipeline). Customer and FLNG recognize that the receipt and delivery on the
Downstream Pipeline’s facilities of Gas shall be subject to the operational
procedures of such Downstream Pipeline.

 

51



--------------------------------------------------------------------------------

  (b)   Imbalance Charges. In the event a Downstream Pipeline imposes scheduling
fees, imbalance charges, cash out costs or similar costs, fees or damages for
imbalances associated with Customer’s Gas (“Imbalance Charges”), Customer shall
be obligated to use its reasonable efforts to avoid imposition of such Imbalance
Charges. Customer shall indemnify and hold harmless FLNG, its Affiliates and
their respective directors, officers and employees from all Liabilities arising
out of, incident to or resulting from any Imbalance Charge directly resulting
from Customer’s acts or omissions. FLNG shall indemnify and hold harmless
Customer, its Affiliates and their respective directors, officers and employees
from all Liabilities arising out of, incident to or resulting from any Imbalance
Charge directly resulting from FLNG’s acts or omissions. FLNG will use
reasonable efforts to minimize any Imbalance Charges and will notify Customer of
any Imbalance Charges included in or imposed by any operational balancing
agreement.

 

  (c)   Limitation. Customer shall ensure that its Gas transportation and sales
arrangements are in compliance with all applicable laws and regulations. In this
regard, Customer agrees that it shall transport, or cause to be transported,
Customer’s Inventory only into intra-state Gas pipelines or storage facilities
unless otherwise approved by Governmental Authorities.

 

11.3   Specifications and Measurement of Gas at the Delivery Point

 

Gas delivered to Customer at the Delivery Point shall be measured and tested in
accordance with Annex II. FLNG shall ensure that all Gas delivered at the
Delivery Point for Customer’s account shall conform to the following
specifications:

 

  (a)   Gross Heating Value. Gas when delivered by FLNG to Customer shall have a
Gross Heating Value of not less than 950 BTU per Standard Cubic Foot and not
more than 1150 BTU per Standard Cubic Foot.

 

  (b)   Components.

 

  (i)   At the Delivery Point, Gas delivered by FLNG to Customer shall contain
not less than eighty six (86) molecular percentage (86 MOL%) of methane (C1)
and, for the components and substances listed below, such Gas shall not contain
more than the following:

 

  a.   Nitrogen (N2) three (3) MOL%;

 

  b.   Pentanes (C5) and heavier, 0.1 MOL%;

 

  c.   Hydrogen sulfide (H2S), .25 grains per 100 Standard Cubic Feet (.25
grains/100 SCF);

 

  d.   Total sulfur content, 5 grains per 100 Standard Cubic Feet (5 grains/100
SCF);

 

52



--------------------------------------------------------------------------------

  e.   Oxygen (O2), ten (10) parts per million;

 

  f.   Carbon dioxide (CO2), two (2) MOL%; and

 

  g.   Water (H2O), seven (7) pounds per one million (1,000,000) cubic feet.

 

  (ii)   Gas when delivered by FLNG to Customer shall contain no mercury, active
bacteria or bacterial agents (including sulfate reducing bacteria or acid
producing bacteria) and other contaminants or extraneous material.

 

  (c)   Gas Delivery Pressure. Customer’s Inventory shall be delivered at the
Delivery Point at an adequate pipeline pressure. In this regard, FLNG shall
provide Gas at an adequate pressure (not to exceed 1250 psig) into the Freeport
Facility Pipeline in order to deliver Gas at the Delivery Point.

 

11.4   Nonconforming Gas

 

  (a)   Right to Reject. Without prejudice to any other rights and remedies of
Customer hereunder, Customer shall have the right to reject Gas that does not
conform to the specifications set forth in Section 11.3 (“Nonconforming Gas”);
provided that Customer shall first use reasonable endeavors to take delivery of
any Nonconforming Gas which it would otherwise be entitled to reject.

 

  (b)   FLNG Indemnity. If Customer accepts delivery of Nonconforming Gas which
it would otherwise be entitled to reject, FLNG shall indemnify and hold harmless
Customer, its Affiliates and their respective directors, officers and employees
from any and all Liabilities, including any of same attributable to claims of
any Person (including Other Customers, a Downstream Pipeline, a Downstream
Purchaser and Temporary Customers), which arise out of, are incident to or
result from the acceptance, handling, disposal or use of Nonconforming Gas. If
Customer accepts delivery of Nonconforming Gas which it would otherwise be
entitled to reject, FLNG shall bear the financial responsibility for all
reasonable and actual incremental costs (other than capital costs) and
Liabilities incurred by Customer or any of Customer’s Affiliates, in each case
acting as a Reasonable and Prudent Operator, in connection with accepting
delivery of Nonconforming Gas.

 

ARTICLE 12

PAYMENT

 

12.1   Monthly Statements

 

Between the first (1st) day of each month and the tenth (10th) day of each
month, commencing with the month after the beginning of the Payment Period, FLNG
shall deliver to Customer a statement setting forth the following:

 

  (a)   the Fixed Fee Component of the Reservation Fee for the prior month;

 

53



--------------------------------------------------------------------------------

  (b)   the Variable Fee Component of the Reservation Fee for the prior month;

 

  (c)   the Incremental Costs, if any, for the prior month;

 

  (d)   the Excess Reception Fee, if any, for the prior month;

 

  (e)   any adjustment pursuant to Section 4.3; and

 

  (f)   any adjustment pursuant to Section 4.7(a), in October of each year.

 

All statements delivered by FLNG to Customer shall as much as practicable
account separately for the Fee related to each Temporary Release from all other
amounts owed by Customer. FLNG shall reflect the Retainage for the prior month
on any such statement.

 

12.2   Other Statements

 

If any other amount is due from one Party to the other hereunder and if
provision for the invoicing of that amount due is not made elsewhere in this
Article 12, then the Party to whom such amount is due shall furnish a statement
therefor to the other Party, along with pertinent information showing the basis
for the calculation thereof. Upon request, the Party who issued a statement
under this Article 12 shall provide reasonable supporting documentation to
substantiate any amount claimed to be due.

 

12.3   Adjustments

 

If, within two (2) years of the issuance of a statement, either Party acquires
information indicating the necessity of an adjustment to such statement rendered
hereunder, then the Party acquiring the information shall promptly serve on the
other Party a written notice setting forth that information. Unless otherwise
provided herein, after obtaining that information, the Party that prepared the
prior statement which by reason of that information must be adjusted, shall
promptly prepare and serve on the other Party an adjusted statement, showing the
necessary payment, the calculation of the payment amount, and the Party from
whom the payment is owing.

 

12.4   Payment Due Dates

 

  (a)   Due Date for Monthly Statement. Each monthly statement submitted
pursuant to Section 12.1 shall become due and payable on the later of (i) ten
(10) days after delivery by FLNG of such monthly statement or (ii) the twenty
fifth (25th) day of the month in which such monthly statement was received;
provided that if such day is not a Business Day, it shall become due and payable
on the next Business Day.

 

  (b)   Due Date for Other Statements. Each statement submitted pursuant to
Section 12.2 shall become due and payable on the thirtieth (30th) day after the
date on which it is received; provided that if such payment due date is not a
Business Day, the due date for such payment shall be extended to the next
Business Day. For purposes of this Section 12.4(b), a facsimile copy of an
invoice shall be deemed received by a Party on the next Business Day following
the day on which it was sent.

 

54



--------------------------------------------------------------------------------

  (c)   Interest. If the full amount of any statement is not paid when due, the
unpaid amount thereof shall bear interest at the Base Rate, compounded annually,
from and including the day following the due date up to and including the date
when payment is made.

 

12.5   Payment

 

Each Party shall pay, or cause to be paid, in United States dollars in
immediately available funds, all amounts that become due and payable by such
Party pursuant to any statement issued hereunder, to a bank account or accounts
designated by and in accordance with instructions issued by the other Party on
the statement. Each payment of any amount owing under Section 4.1(a) and each
payment of undisputed amounts (the disputed portion of which is addressed under
Section 12.7) owing under any other provisions hereunder shall be in the full
amount due without reduction or offset for any reason (except as expressly
allowed under this Agreement), including Taxes, exchange charges, or bank
transfer charges. Notwithstanding the preceding sentence, the paying Party shall
not be responsible for a designated bank’s disbursement of amounts remitted to
such bank, and a deposit in immediately available funds of the full amount of
each statement with such bank shall constitute full discharge and satisfaction
of the statement.

 

12.6   Nonpayment

 

The term “Cumulative Delinquency Amount” shall mean, with respect to a Party,
the cumulative amount owed that is not disputed under Section 12.7, expressed in
United States dollars, that is owed by that Party to the other Party under this
Agreement and is past due. Without prejudice to a Party’s right of offset, if a
Party’s failure to pay when due an amount owing hereunder causes its Cumulative
Delinquency Amount to exceed ***, then the Party to which such amount is owed
shall have the right, upon giving thirty (30) days written notice (such notice
hereinafter referred to as the “Delinquency Notice”) to the owing Party, to
suspend performance of its obligations under this Agreement until such amount,
with interest in accordance with Section 12.4(c), has been paid in full;
provided, however, that (a) no such suspension of a Party’s obligations under
this Section 12.6 shall excuse the owing Party from the performance of its
obligations hereunder, and (b) in the event that FLNG suspends performance under
this Section 12.6, Customer shall continue to be liable for the Fee pursuant to
Article 4. If any such Cumulative Delinquency Amount has not been paid within
sixty (60) days after the issuance of the Delinquency Notice, then the Party to
whom such amount is owed shall have the right, upon not less than thirty (30)
days notice to the other Party, to terminate this Agreement without the
necessity of any further action, unless within that thirty (30) day period, the
Party to which such amount is owed receives payments from or on behalf of the
owing Party equal to the Cumulative Delinquency Amount. Any such termination
shall be without prejudice to any other rights and remedies of the terminating
Party arising hereunder or by law or otherwise, including the right of such
Party to receive payment in respect of all obligations and claims that arose or
accrued prior to such termination or by reason of such default by the owing
Party.

 

55



--------------------------------------------------------------------------------

12.7   Disputed Statements

 

In the event of disagreement concerning any statement, Customer or FLNG (as the
case may be) shall make provisional payment of the total amount owing under
Section 4.1(a) and the undisputed amounts under the remaining provisions hereof
and shall immediately notify the other Party of the reasons for such
disagreement. Statements may be contested by Customer or FLNG (as the case may
be) only if, within a period of two (2) years after a Party’s receipt thereof,
Customer or FLNG (as the case may be) serves on the other Party notice
questioning their correctness. If no such notice is served, statements shall be
deemed correct and accepted by both Parties. Promptly after resolution of any
Dispute as to a statement, the amount of any overpayment or underpayment (plus
interest as provided in Section 12.4(c)) shall be paid by FLNG or Customer to
the other, as the case may be.

 

12.8   Final Settlement

 

Within sixty (60) days after expiration of the Term, FLNG and Customer shall
determine the amount of any final reconciliation payment. After the amount of
the final settlement has been determined, FLNG shall send a statement to
Customer, or Customer shall send a statement to FLNG, as the case may be, in
United States dollars for amounts due under this Section 12.8, and FLNG or
Customer, as the case may be, shall pay such final statement no later than
twenty (20) days after the date of receipt thereof.

 

ARTICLE 13

SECURED FINANCING

 

13.1   UCC-1

 

FLNG shall execute and file (and re-file upon expiration), and grants to
Customer the right to execute and file (and re-file upon expiration) on FLNG’s
behalf, in the proper office of the proper jurisdiction a UCC-1 for the purpose
of giving notice to the creditors of FLNG that (a) Customer’s Inventory is owned
by Customer, (b) for purposes of the Uniform Commercial Code, the nature of the
relationship between Customer and FLNG with regard to such LNG and Gas is that
of bailer and bailee (and if the form of the UCC1 then in effect contained a
“bailment” box to be checked, the bailment relationship would be indicated), and
(c) neither FLNG nor its creditors shall have any ownership or other right
arising from such bailment. Nothing contained in a UCC-1 shall act as an
amendment to the terms of this Agreement.

 

13.2   Secured Financing

 

  (a)   Acknowledgement. In the event FLNG obtains any secured financing (except
those rising out of the operation of law for the procurement or installation of
fixtures and equipment), FLNG shall obtain from the lender providing such
financing an acknowledgement that (i) Customer’s Inventory is owned by

 

56



--------------------------------------------------------------------------------

Customer, and (ii) neither FLNG nor such lender shall have any ownership or
other right arising from this Agreement except as expressly provided in Sections
3.4 and 10.2(b).

 

  (b)   Non-Disturbance. In the event FLNG obtains any secured financing (except
those rising out of the operation of law for the procurement or installation of
fixtures and equipment), FLNG shall obtain from the lender providing such
financing a non-disturbance agreement protecting the rights of Customer under
this Agreement in the event of a foreclosure or other realization by such lender
on its collateral. Customer acknowledges and agrees that in order to obtain such
non-disturbance agreement, Customer may be required to execute and deliver to
such lender an agreement to attorn to such lender on the terms of this Agreement
in the event of a foreclosure or other realization by such lender on its
collateral, and the obligation of FLNG to obtain a non-disturbance agreement
shall be conditioned on Customer providing such agreement to attorn. For
purposes of this Section 13.2(b), “attorn” shall mean that Customer would
recognize the lender as the holder of FLNG’s rights and obligations under this
Agreement.

 

ARTICLE 14

DUTIES, TAXES AND OTHER GOVERNMENTAL CHARGES

 

As between FLNG and Customer, Customer shall be responsible for and pay, or
cause to be paid, all Taxes that may be imposed or levied on Customer’s
Inventory and the LNG Vessels. Customer shall not be responsible to reimburse
FLNG for any Taxes or New Taxes other than those that may be allocated to
Customer under Section 4.5.

 

ARTICLE 15

INSURANCE

 

15.1   FLNG’s Insurance

 

FLNG shall be responsible for obtaining and maintaining (a) insurance for the
Freeport Facility to the extent required by applicable law; and (b) additional
insurance, as is reasonably necessary and available on reasonable commercial
terms, against such other risks and at such levels as a Reasonable and Prudent
Operator of a shared use LNG receiving and regasification terminal would obtain.
FLNG shall obtain such insurance from a reputable insurer (or insurers)
reasonably believed to have adequate financial reserves. Any insurance policy
required pursuant to this Section 15.1 shall contain a standard waiver of
subrogation endorsement. Such insurance (other than business interruption
insurance) shall be primary to any insurance held by Customer and shall name
Customer, including its Affiliates and their directors, officers, agents and
employees, as an additional insured. FLNG shall be deemed to have obtained
insurance at a level that a Reasonable and Prudent Operator would have obtained
in the event FLNG obtains the following minimum insurance coverages:

 

  (a)   Commercial General Liability Insurance and Wharf Owners Liability
Insurance in an amount of ***, such insurance to be either obtained
independently, or as part of an umbrella policy;

 

57



--------------------------------------------------------------------------------

  (b)   Statutory Worker’s Compensation and Employers Liability Insurance in an
amount of ***;

 

  (c)   All-Risk Property Insurance equal to replacement value or maximum
foreseeable loss if less than replacement value (except, however, for flood and
earthquake, the minimum coverage shall be ***);

 

  (d)   Business Interruption Insurance equal to ***, based on a forty-five (45)
day waiting period; and

 

  (e)   Pollution Insurance in an amount equal to ***.

 

FLNG shall furnish to Customer detailed written information concerning all
insurance policies required under Section 15.1 prior to the Commercial Start
Date and thereafter at least once each Contract Year. The receipt of such
information shall not impose any obligation on Customer.

 

15.2   Customer’s Insurance

 

  (a)   LNG Vessel Insurance. Customer shall ensure that insurances are procured
and maintained for each LNG Vessel in accordance with the following provisions.
In all cases, such insurance shall establish insurance coverages consistent with
insurances to the standards which a shipowner operating reputable LNG vessels,
as a Reasonable and Prudent Operator, should observe in insuring LNG vessels of
similar type, size, age and trade as such LNG Vessel. In this regard:

 

  (i)   Hull and Machinery Insurance shall be placed and maintained with
reputable marine underwriters; and

 

  (ii)   Protection & Indemnity Insurance (“P&I Insurance”) shall be placed and
maintained as an unlimited entry, if such entry is available, with and subject
to and on the basis of the rules of any of the reputable P&I insurance
associations experienced in providing P&I Insurance for LNG vessels (“Approved
Provider”). The terms of the P&I Insurance shall be those of the standard rules
of the Approved Provider, provided that special provisions resulting from
Transporter’s acceptance, if it does so, of the Port Liability Agreement
pursuant to Section 15.3 shall be incorporated into the terms of Transporter’s
P&I Insurance.

 

  (b)   Evidence of Insurance. Prior to the commencement of deliveries to the
Freeport Facility and thereafter at least once each Contract Year, Customer
shall furnish the following evidence of insurance to FLNG in relation to each
LNG Vessel: cover notes, certificates of entry, the latest rules of the
particular Approved Provider, and detailed written information concerning all
required insurance policies.

 

58



--------------------------------------------------------------------------------

15.3   Port Liability Agreement

 

Notwithstanding any other provision of this Agreement and any rights that a
Transporter may have under applicable law, each of FLNG and Customer agree to
the Port Liability Agreement set forth on Exhibit C in relation to Liabilities
for incidents caused by an LNG Vessel occurring at the Freeport Facility.
Customer shall cause Transporter to execute the Port Liability Agreement in the
form set forth on Exhibit C prior to Transporter’s LNG Vessel’s arrival at the
Freeport Facility. ***

 

ARTICLE 16

LIABILITIES

 

16.1   Limitation of Liability

 

  (a)   Limitation of FLNG. In no case shall the Liabilities of FLNG to Customer
arising out of, relating to, or connected with an Event under this Agreement
exceed ***; provided, however, that the foregoing limitation shall not apply to
(i) FLNG’s obligations under Section 8.4 (excluding Section 8.4(d)(iii)); (ii)
FLNG’s obligations under Section 10.2(b) and Article 13; (iii) FLNG’s obligation
to credit the net proceeds under Section 3.4; or (iv) Liabilities caused by the
Gross Negligence/Willful Misconduct of FLNG.

 

  (b)   Limitation of Customer. In no case shall the Liabilities of Customer to
FLNG arising out of, relating to, or connected with an Event under this
Agreement exceed ***; provided, however, that the foregoing limitation shall not
apply to (i) the Fee; (ii) the obligation of Customer to indemnify and hold FLNG
harmless under Section 15.3; or (iii) Liabilities caused by the Gross
Negligence/Willful Misconduct of Customer.

 

  (c)   Definitions. For purposes of this Section 16.1, an “Event” means any
occurrence or series of occurrences having the same origin, and “Gross
Negligence/Willful Misconduct” means any act or failure to act (whether sole,
joint or concurrent) by FLNG which was intended to cause, or which was in
reckless disregard of or wanton indifference to, harmful consequences FLNG knew,
or should have known, such act or failure would have on the safety or property
of another Person.

 

16.2   Limitation on Damages

 

No Party shall be liable to the other Party for or in respect of:

 

  (a)   loss of profits or business interruption; or

 

  (b)   any exemplary or punitive damages,

 

59



--------------------------------------------------------------------------------

suffered or incurred by the other Party or any Person resulting from breach of
or failure to perform this Agreement or the breach of any representation or
warranty hereunder, whether express or implied, and whether such damages are
claimed under breach of warranty, breach of contract, tort, or other theory or
cause of action at law or in equity, except to the extent such damages have been
awarded to a third party and are subject to allocation between or among the
parties to the Dispute.

 

ARTICLE 17

FORCE MAJEURE

 

17.1   Events of Force Majeure

 

Neither Party shall be liable to the other for any delay or failure in
performance hereunder if and to the extent such delay or failure is a result of
Force Majeure. Subject to the provision of this Article 17, the term “Force
Majeure” shall mean any act, event, or circumstance that is not reasonably
within the control of and that prevents or delays a performance by a Party.
Nothing in this Article 17 shall be construed to require a Party to observe a
higher standard of conduct than that required of a Reasonable and Prudent
Operator as a condition to claiming the existence of Force Majeure.

 

17.2   Limitation on Scope of Force Majeure Protection

 

***

 

17.3   Notice

 

A Force Majeure event shall take effect at the moment such an event or
circumstance occurs. Upon the occurrence of a Force Majeure that prevents,
interferes with or delays the performance by FLNG or Customer, in whole or in
part, of any of its obligations hereunder, the Party affected shall give notice
thereof to the other Party describing such event and stating the obligations the
performance of which are affected (either in the original or in supplemental
notices) and stating, as applicable:

 

  (a)   the estimated period during which performance may be prevented,
interfered with or delayed, including, to the extent known or ascertainable, the
estimated extent of such reduction in performance;

 

  (b)   the particulars of the program to be implemented to resume normal
performance hereunder;

 

  (c)   the anticipated portion of the Services Quantity for a Contract Year
that will not be made available or received, as the case may be, by reason of
Force Majeure; and

 

  (d)   where Section 17.7 applies, the quantity of Services that FLNG
reasonably expects to allocate to Customer.

 

60



--------------------------------------------------------------------------------

Such notices shall thereafter be updated at least monthly during the period of
such claimed Force Majeure specifying the actions being taken to remedy the
circumstances causing such Force Majeure.

 

17.4   Measures

 

In order to resume normal performance of this Agreement within the shortest time
practicable, the Party affected by the Force Majeure shall take all measures to
this end which are reasonable under the circumstances, taking into account the
consequences resulting from such event of Force Majeure. Prior to resumption of
normal performance, the Parties shall continue to perform their respective
obligations under this Agreement to the extent not excused as a result of such
event of Force Majeure.

 

17.5   No Extension of Term

 

The Term shall not be extended as a result of or by the duration of an event of
Force Majeure.

 

17.6   Settlement of Industrial Disturbances

 

Settlement of strikes, lockouts, or other industrial disturbances shall be
entirely within the discretion of the Party experiencing such situations, and
nothing herein shall require such Party to settle industrial disputes by
yielding to demands made on it when it considers such action inadvisable.

 

17.7   Allocation of Services

 

If, as a result of an event of Force Majeure, FLNG is unable to meet its
contractual obligations to Customer and any Other Customers under LNG terminal
use agreements, FLNG shall allocate the available capability of the Freeport
Facility to perform activities similar to the Services in the following order of
priority (such allocation herein referred to as the “Major Customer Allocation
Priority”):

 

  (a)   first among Major Customers only, based on the ratio that the Maximum
LNG Reception Quantity bears to the Aggregate Contracted Capacity for the
remainder of such Contract Year (but including Major Customers only); and

 

  (b)   then the remaining capability, if any, among Non-Major Customers based
on the same ratio (but including Non-Major Customers only).

 

During the period of Force Majeure, FLNG shall not (i) provide LNG terminalling
services to any Other Customer who is not an Other Customer at the time the
Force Majeure commenced; or (ii) otherwise take any action which would reduce
the Customer’s allocation under Section 17.7.

 

61



--------------------------------------------------------------------------------

ARTICLE 18

CURTAILMENT OF SERVICES OR

TEMPORARY DISCONTINUATION OF SERVICES

 

18.1   Scheduled Curtailment or Temporary Discontinuation of Services

 

If FLNG has notified Customer in connection with the preparation of the Customer
LNG Receipt Schedule in Section 5.1 of maintenance to or modification of the
Freeport Facility, FLNG shall have the right to curtail or temporarily
discontinue the Gas redelivery portion of the Services during the allotted time
period specified in such schedule, but only to the extent due to such
maintenance or modification. During the period of such curtailment or temporary
discontinuation of Services, FLNG shall, from time to time, use reasonable
endeavors to update Customer on the expected progress towards completing the
maintenance or modification, whichever is applicable. For purposes of this
Section 18.1, a curtailment of or temporary discontinuation of Services shall
last no more than three (3) consecutive days. Notwithstanding the foregoing,
FLNG agrees that, for purposes of this Section 18.1, neither a curtailment nor a
temporary discontinuation of Services shall reduce FLNG’s obligations to allow
berthing, unloading and receipt of Customer’s LNG in a quantity up to the
Maximum LNG Reception Quantity.

 

18.2   Unscheduled Curtailment or Temporary Discontinuation of Services

 

In addition to the rights set forth in Section 18.1, FLNG shall have the right
to curtail or temporarily discontinue the Services, in whole or in part, at any
time in order to (a) repair the Freeport Facility or (b) protect persons and
property, including the Freeport Facility, from harm or damage due to
operational or safety conditions. FLNG shall use reasonable endeavors to provide
Customer a notice of curtailment or temporary discontinuation as is reasonable
under the circumstances, and such notice may be issued for a specific period of
time or until further notice is given. FLNG shall use reasonable endeavors to
minimize any curtailment or discontinuation of Services to Customer. If, as a
result of any unscheduled curtailment or temporary discontinuation of Services
pursuant to this Section 18.2, FLNG is unable to meet its contractual
obligations to Customer and any Other Customers under LNG terminal use
agreements, FLNG shall allocate the available capability of the Freeport
Facility to perform activities similar to the Services in accordance with the
Major Customer Allocation Priority. If a curtailment or temporary
discontinuation of Services occurs under this Section 18.2, FLNG may direct
Customer to adjust receipts of LNG and deliveries of Customer’s Inventory, as
the case may be, with preference given to Major Customers. Notwithstanding the
foregoing, FLNG shall have no responsibility to inform Transporters, LNG
Vessels, Downstream Pipelines, LNG Suppliers, or any other Persons involved in
the transaction as to such curtailment or temporary discontinuation of Services.

 

62



--------------------------------------------------------------------------------

ARTICLE 19

ASSIGNMENT

 

19.1   Restrictions on Assignment

 

  (a)   Consent of Other Party Required. Except as otherwise provided in this
Article 19, neither this Agreement nor any rights or obligations hereunder may
be assigned by any Party without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed. FLNG shall not
withhold its consent if (i) the credit rating at the time of the assignment of
the proposed assignee is equal to or better than the lower of the credit rating
of Customer and a *** rating as per Moody’s (or equivalent rating of another
reputable credit rating agency, including S&P, or, in the event S&P or Moody’s
cease providing such ratings, by any equivalent statistical rating organization
recognized in the United States), and (ii) the requirements of Section 19.1(b)
are met. For greater certainty, a Temporary Release under Section 6.2 shall not
be regarded as an assignment under this Article 19.

 

  (b)   Obligation of Assignee. If consent is granted pursuant to Section
19.1(a), the assignee to such assignment must, as a condition to such
assignment, deliver to the non-assigning Party its written undertaking to be
bound by and perform all obligations of the assignor under this Agreement from
and after the effective date of the assignment.

 

19.2   Permitted Assignments

 

  (a)   Financing.

 

  (i)   Notwithstanding the provisions of Section 19.1, FLNG shall be entitled
to assign, mortgage, or pledge all or any of its rights, interests, and benefits
hereunder to a financial institution that provide at least *** million of
financing, to secure payment of any indebtedness or working capital incurred or
to be incurred, in connection with the construction and term financing of the
Freeport Facility. Customer shall provide to the financial institution to whom
such indebtedness or working capital is owed a consent to assignment in form and
substance customary for similar financing transactions and agreed by such
financial institution and Customer.

 

  (ii)   Notwithstanding the provisions of Section 19.1, Customer shall be
entitled to assign, mortgage, or pledge all or any of its rights, interests, and
benefits hereunder to a financial institution that provide at least *** million
of financing, to secure payment of any indebtedness incurred or to be incurred.
FLNG shall provide to the financial institution to whom such indebtedness is
owed a consent to assignment in form and substance customary for similar
financing transactions and agreed by such financial institution and FLNG.

 

63



--------------------------------------------------------------------------------

  (b)   Partial Assignments for Periods of *** Years or More. Notwithstanding
the provisions of Section 19.1 and subject to the provisions of this Section
19.2(b), Customer shall under this Section 19.2(b) be entitled to assign all or
a part of its right to use the Services Quantity for a period that is no less
than *** (***) years (a “Partial Assignment”) if such Partial Assignment (a) is
for a quantity of no less than *** MMBTUs per Contract Year and (b) is to:

 

  (i)   an Affiliate upon notice to, but without requiring the consent of, FLNG;
or

 

  (ii)   any other Person upon the written consent of FLNG, which consent shall
not be unreasonably withheld or delayed; provided that, FLNG shall not withhold
its consent if (i) the credit rating at the time of the assignment of the
proposed assignee is equal to or better than the lower of the credit rating of
Customer and a *** rating as per Moody’s (or equivalent rating of another
reputable credit rating agency, including S&P, or, in the event S&P or Moody’s
cease providing such ratings, by any equivalent statistical rating organization
recognized in the United States), and (ii) the requirements of this Section
19.2(b) are met.

 

Any Partial Assignment is subject to (a) the assignee executing a terminal use
agreement with FLNG (a “Parallel TUA”); and (b) Customer agreeing to appropriate
modifications to the Gas redelivery provisions of this Agreement (to ensure that
FLNG is at all times capable of performing this Agreement and the Parallel TUA)
and to the quantity provisions to reflect such assignment. The terms of the
Parallel TUA shall be substantially the same as the terms of this Agreement
except to the extent necessary to reflect the differences necessary to implement
the Partial Assignment. For the avoidance of doubt, Customer shall have no
obligation or liability under the Parallel TUA and the assignor shall be
relieved of all rights and obligations hereunder to the extent of the assignment
from and after the effective date of the assignment.

 

19.3   Assignment as Novation

 

An assignment under this Section 19.1 shall not serve as a novation of this
Agreement unless and until, but shall serve as a novation if, the assignee
delivers to the non-assigning Party its written undertaking to be bound by and
perform all obligations of the assignor under this Agreement from and after the
effective date of the novation, as if it were the assignor. In the event of a
novation, the assignee shall be deemed to be a Party to this Agreement for all
purposes with respect to rights and obligations pertaining to operations
hereunder from and after the effective date of the assignment, and the assignor
shall be relieved of all rights and obligations hereunder from and after the
effective date of the assignment. Any assignment under Sections 19.2(a) and (b)
shall not constitute a novation.

 

64



--------------------------------------------------------------------------------

ARTICLE 20

CONDITIONS PRECEDENT

 

20.1   Conditions Precedent

 

The Parties recognize and agree that only the provisions of Article 1, Article
19, Article 22, Article 23, Article 24, Article 25, Article 26, Article 27 and
this Article 20 shall become effective and binding as of the Effective Date, and
that all other provisions contained herein shall not become effective and
binding unless and until both of the following conditions (“Conditions
Precedent”) have been satisfied or waived by FLNG:

 

  (a)   Approvals. By no later than December 31, 2004, FLNG shall have obtained
all Approvals that are necessary for FLNG to construct and operate the Freeport
Facility; and

 

  (b)   Financing of Freeport Facility. By no later than June 30, 2005, FLNG has
provided to Customer evidence that it has successfully arranged and closed on
financing of the Freeport Facility.

 

20.2   Satisfaction of Conditions Precedent

 

  (a)   General. FLNG shall endeavor to procure the satisfaction of the
Conditions Precedent by the applicable date provided in Section 20.1 and shall
keep Customer reasonably informed as to the progress being made towards
satisfaction of each of the Conditions Precedent.

 

  (b)   Notification. FLNG shall notify Customer of such satisfaction promptly
upon satisfaction of any Condition Precedent. Moreover, FLNG shall notify
Customer promptly upon FLNG’s determination that a Condition Precedent cannot be
met.

 

  (c)   Waiver. Satisfaction of any Condition Precedent may be waived only by
FLNG.

 

  (d)   Termination. If the Condition Precedent in question has not been
satisfied or waived by the applicable deadline in Section 20.1, then either
Party may thereafter terminate this Agreement with immediate effect by giving
notice of such termination to the other Party. Upon termination of this
Agreement under this Section 20.2(d), the Parties shall be discharged from any
further obligations or Liabilities under this Agreement without prejudice to any
rights, obligations or Liabilities which may have accrued up to such date of
termination.

 

ARTICLE 21

TERMINATION

 

21.1   Early Termination Events

 

If during the period of construction of the Freeport Facility, Customer
reasonably determines that Substantial Completion will not occur by ***, then
Customer may terminate this Agreement (such termination referred to as an “Early
Termination Event”) pursuant to the other provisions of this Article 21.

 

65



--------------------------------------------------------------------------------

21.2   Exercise of Right of Termination

 

  (a)   Notice. Upon the occurrence of an Early Termination Event, Customer
shall give notice thereof to FLNG.

 

  (b)   Cure. At any time after the expiration of a period of thirty (30) days
after Customer gives notice of an Early Termination Event pursuant to Section
21.2(a), Customer may terminate this Agreement with immediate effect by giving
notice of such termination to FLNG; provided, however, that Customer may not
terminate this Agreement if the circumstances constituting the Early Termination
Event have been fully remedied or have ceased to apply.

 

21.3   Other Termination Provisions

 

This Agreement is also subject to the termination provisions provided in Section
12.6 and Section 20.2(d).

 

21.4   Consequences of Termination

 

Termination of this Agreement under this Article 21 or any other provision of
this Agreement shall be without prejudice to any other rights and remedies of
either Party arising hereunder or by law or otherwise which arose or accrued
prior to or as a result of such termination or by reason of default of either
Party.

 

ARTICLE 22

APPLICABLE LAW

 

The substantive laws of the State of New York, United States of America,
exclusive of any conflicts of laws principles that could require the application
of any other law, shall govern this Agreement for all purposes, including the
resolution of all Disputes between the Parties.

 

ARTICLE 23

DISPUTE RESOLUTION

 

23.1   Dispute Resolution

 

  (a)   Notification. A Party who desires to submit a Dispute for resolution
shall commence the resolution process by providing the other Party written
notice of the Dispute (“Notice of Dispute”). The Notice of Dispute shall contain
a brief statement of the nature of the Dispute and the relief requested. The
submission of a Notice of Dispute shall toll any applicable statutes of
limitation related to the Dispute, pending the conclusion or abandonment of
resolution proceedings under this Section 23.1.

 

66



--------------------------------------------------------------------------------

  (b)   Negotiations. The Parties shall seek to resolve any Dispute by
negotiation between Senior Executives. A “Senior Executive” means any individual
who has authority to negotiate the settlement of the Dispute for a Party. Within
thirty (30) days after the date of the receipt by the applicable Party of the
Notice of Dispute (which notice shall request negotiations among Senior
Executives), the Senior Executives representing the Parties to the Dispute shall
meet at a mutually acceptable time and place to exchange relevant information in
an attempt to resolve the Dispute. If a Senior Executive intends to be
accompanied at the meeting by an attorney, the other Party’s Senior Executive
shall be given written notice of such intention at least three (3) days in
advance and may also be accompanied at the meeting by an attorney.
Notwithstanding the above, any Party may initiate litigation proceedings
pursuant to Section 23.1(c) concerning such Dispute within sixty (60) Days after
the date of receipt of the Notice of Dispute.

 

  (c)   Litigation. The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any Federal court located in the
State of Texas, this being in addition to any other remedy to which they are
entitled at law or in equity. In addition, each of the Parties hereto
irrevocably and unconditionally (a) consents to submit itself to the personal
jurisdiction of any Federal court located in the State of Texas in the event any
Dispute arises out of this Agreement, (b) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court, (c) waives (and agrees not to plead or claim) any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement, (d) agrees that it will not bring any action relating to this
Agreement, in any court other than any Federal court sitting in the State of
Texas, and (e) waives any right to trial by jury with respect to any action
related to or arising out of this Agreement.

 

23.2   Expert Determination

 

For any decision referred to an expert by the Parties under this Agreement
(including under Sections 4.3, 4.5, 4.7, Annex I or Annex II), the Parties
hereby agree that such decision shall be conducted expeditiously by an expert
selected unanimously by the Parties to the Dispute. The expert shall not be
deemed to be acting in an arbitral capacity. The Party desiring an expert
determination shall give the other Party to the Dispute notice of the request
for such determination. If the parties to the Dispute are unable to agree upon
an expert within ten (10) days after receipt of the notice of request for an
expert determination, then, upon the request of any of the parties to the
Dispute, the International Centre for Expertise of the International Chamber of
Commerce shall appoint such expert and shall administer such expert
determination through the ICC’s Rules for Expertise. The expert shall be and
remain at all times wholly impartial, and, once appointed, the expert shall have
no ex parte communications with any of the Parties to the Dispute concerning the
expert determination or the underlying Dispute. Both

 

67



--------------------------------------------------------------------------------

Parties agree to cooperate fully in the expeditious conduct of such expert
determination and to provide the expert with access to all facilities, books,
records, documents, information and personnel necessary to make a fully informed
decision in an expeditious manner. Before issuing a final decision, the expert
shall issue a draft report and allow the parties to the Dispute to comment on
it. The expert shall endeavor to resolve the Dispute within thirty (30) days
(but no later than sixty (60) days) after his appointment, taking into account
the circumstances requiring an expeditious resolution of the matter in dispute.
Except as otherwise provided in Section 4.3(c), the expert’s decision shall be
final and binding on the Parties.

 

ARTICLE 24

CONFIDENTIALITY

 

24.1   Confidentiality Obligation

 

Except as otherwise expressly provided in Section 4.6(a), a Party shall not
communicate this Agreement to third parties without the written consent of the
other Party. Furthermore, information or documents that come into the possession
of a Party (the “Recipient”) by means of, or on behalf of, the other Party (the
“Discloser”) in connection with this Agreement may not be used nor communicated
to Persons (other than the Parties) without the written consent of the
Discloser. Notwithstanding the prior two sentences, either Party shall have the
right to disclose this Agreement and such information or documents without
obtaining the other Party’s prior consent in any of the situations described
below:

 

  (a)   accountants, other professional consultants or underwriters, provided
such disclosure is solely to assist the purpose for which the aforesaid were so
engaged and further provided that such Persons agree to hold such information or
documents under terms of confidentiality equivalent to this Section 24.1, and
for the benefit of the Parties;

 

  (b)   bona fide prospective purchasers of all or a part of a Party’s or its
Affiliate’s business, bona fide prospective assignees of all or part of a
Party’s interest in this Agreement, or providers of finance to either Party in
relation to this Agreement or the Freeport Facility, provided that such Persons
agree to hold such information or documents under terms of confidentiality
equivalent to this Section 24.1, and for the benefit of the Parties;

 

  (c)   to legal counsel, provided such disclosure is solely to assist the
purpose for which the aforesaid were so engaged;

 

  (d)   if required by any court of law or any law, rule, or regulation, or if
requested by a Governmental Authority having or asserting jurisdiction over a
Party and having or asserting authority to require such disclosure in accordance
with that authority (including in connection with the resolution of a Dispute
under Section 23.1), or pursuant to the rules of any recognized stock exchange
or agency established in connection therewith;

 

68



--------------------------------------------------------------------------------

  (e)   to the operator of a Gas Storage Facility, to Temporary Customers, to
prospective Temporary Customers, to Transporters, to LNG Suppliers and to any of
the purchasers under the Customer’s Gas sales contracts from Customer’s
Inventory, in each case only to the extent required for the administration of
such contracts, and provided that such Persons agree to hold such information or
documents under terms of confidentiality equivalent to this Section 24.1, and
for the benefit of the Parties;

 

  (f)   to its Affiliates, its shareholders, partners, or its shareholders’ and
partners’ Affiliates, provided that such recipient entity has a bona fide
business need for such information and agrees to hold such information or
documents under terms of confidentiality equivalent to this Section 24.1;

 

  (g)   to any Government Authorities to the extent such disclosure assists FLNG
and Customer in obtaining Approvals;

 

  (h)   to an Expert in connection with the resolution of a Dispute pursuant to
Section 23.2;

 

  (i)   to the extent any such information or document has entered the public
domain other than through the fault or negligence of the Party making the
disclosure;

 

  (j)   to Other Customers by FLNG only in order to allow FLNG to perform its
obligations under Section 4.6(b) herein;

 

  (k)   Recipient already possessed the information or document prior to receipt
from Discloser;

 

  (l)   Recipient acquired the information or document from a third party
without an obligation of confidence; and

 

  (m)   the information or document was independently developed by or for
Recipient.

 

Notwithstanding the foregoing, each Party acknowledges and agrees that certain
providers of finance to FLNG as well as FLNG’s shareholders and partners may
disclose this Agreement and information or documents disclosed pursuant to this
Section 24.1 if required by any court of law or any law, rule, or regulation, or
if requested by a Governmental Authority having or asserting jurisdiction over
such Persons and having or asserting authority to require such disclosure in
accordance with that authority, or pursuant to the rules of any recognized stock
exchange or agency established in connection therewith. The obligations of
Article 24 shall terminate two (2) years after the termination of this
Agreement.

 

24.2   Public Announcements

 

  (a)   General. Neither Party may issue or make any public announcement, press
release or statement regarding this Agreement unless, prior to the release of
the public announcement, press release or statement, such Party furnishes the
other

 

 

69



--------------------------------------------------------------------------------

Party with a copy of such announcement, press release or statement, and obtains
the approval of the other Party; provided that, notwithstanding any failure to
obtain such approval, no Party shall be prohibited from issuing or making any
such public announcement, press release or statement if it is necessary to do so
in order to comply with the applicable laws, rules or regulations of any
Governmental Authority, legal proceedings or stock exchange having jurisdiction
over such Party.

 

  (b)   Promotional Materials. Notwithstanding any provision in this Section
24.2(a) to the contrary, either Party may use the following in external
announcements and publications: (i) information concerning the signing of this
Agreement; (ii) the general nature of the Services; and (iii) the general nature
of Customer’s involvement in the Freeport Facility project; provided, however,
that the Party making such external announcement or publication shall not, in
doing so, use the trademark, service mark and tradename of the other Party
without such other Party’s prior written consent.

 

ARTICLE 25

REPRESENTATIONS AND WARRANTIES

 

25.1   Representations and Warranties of Customer

 

As of the date hereof and until the expiration of this Agreement, Customer
represents, undertakes and warrants that:

 

  (a)   Customer is and shall remain duly organized and in good standing under
the laws of the State of Delaware, U.S.A., duly qualified to do business in
those jurisdictions where the nature of its activities or property requires such
qualification and to perform its obligations under this Agreement;

 

  (b)   Customer has taken all necessary action to authorize the execution,
delivery and performance of its obligations hereunder;

 

  (c)   Customer has not retained, employed or used any broker or intermediary
in connection with the negotiation of this Agreement and has no obligation to
any third party by way of commissions, finder’s fees or similar fees with
respect to the execution of this Agreement; and

 

  (d)   neither the execution, delivery nor performance of this Agreement, nor
the consummation of any action contemplated herein, conflicts or will conflict
with, results or will result in a breach of, or constitutes or will constitute a
default under, any provision of Customer’s constitutive instruments or any law,
judgment, order, decree, rule or regulation of any court, administrative agency
or other instrumentality of any Governmental Authority or of any other agreement
or instrument to which Customer is a party.

 

70



--------------------------------------------------------------------------------

25.2   Representations and Warranties of FLNG

 

As of the date hereof and until the expiration of this Agreement, FLNG
represents, undertakes and warrants that:

 

  (a)   FLNG is and shall remain duly organized and in good standing under the
laws of the State of Delaware, U.S.A., duly qualified to do business in those
jurisdictions where the nature of its activities or property requires such
qualification and to perform its obligations under this Agreement;

 

  (b)   FLNG has taken all necessary action to authorize the execution, delivery
and performance of its obligations hereunder;

 

  (c)   FLNG has not retained, employed or used any broker or intermediary in
connection with the negotiation of this Agreement and has no obligation to any
third party by way of commissions, finder’s fees or similar fees with respect to
the execution of this Agreement; and

 

  (d)   neither the execution, delivery nor performance of this Agreement, nor
the consummation of any action contemplated herein, conflicts or will conflict
with, results or will result in a breach of, or constitutes or will constitute a
default under, any provision of FLNG’s constitutive instruments or any law,
judgment, order, decree, rule or regulation of any court, administrative agency
or other instrumentality of any Governmental Authority or of any other agreement
or instrument to which FLNG is a party.

 

ARTICLE 26

NOTICES

 

Except as otherwise specifically provided, all notices authorized or required
between the Parties by any of the provisions of this Agreement shall be in
writing (in English) and delivered in person or by courier service or by any
electronic means of transmitting written communications which provides written
confirmation of complete transmission, and addressed to such Party. Oral
communication does not constitute notice for purposes of this Agreement, and
e-mail addresses and telephone numbers for the Parties are listed below as a
matter of convenience only. The foregoing notwithstanding, notices given from
LNG Vessels at sea may be given by radio, and notices required under Article 5
may be given by e-mail or via ***. A notice given under any provision of this
Agreement shall be deemed delivered only when received by the Party to whom such
notice is directed, and the time for such Party to deliver any notice in
response to such originating notice shall run from the date the originating
notice is received. “Received” for purposes of this Article 26 shall mean actual
delivery of the notice to the address of the Party specified hereunder or, in
the event notice was given by radio from an LNG Vessel at sea, actual receipt of
the communication by radio, or to be thereafter notified in accordance with this
Article 26. Each Party shall have the right to change its address at any time
and/or designate that copies of all such notices be directed to another Person
at another address, by giving written notice thereof to the other Party.

 

71



--------------------------------------------------------------------------------

FREEPORT LNG DEVELOPMENT L.P.    THE DOW CHEMICAL COMPANY

Attention: President

  

Attention: Senior Commercial Manager, LNG

1200 Smith Street, Suite 600

  

400 W. Sam Houston Pkwy. S.

Houston, Texas 77002-4310

  

Houston, Texas 77042-1299

Fax: (713) 980-2903

  

***

Email: president@freeportlng.com

  

***

Telephone: (713) 980-2888

  

***

 

ARTICLE 27

MISCELLANEOUS

 

27.1   Amendments

 

This Agreement may not be amended, modified, varied or supplemented except by an
instrument in writing signed by FLNG and Customer.

 

27.2   Approvals

 

After satisfaction of the Conditions Precedent, each Party shall use reasonable
endeavors to maintain in force all of its respective Approvals necessary for its
performance under this Agreement. Customer and FLNG shall cooperate with each
other wherever necessary for this purpose.

 

27.3   Successors and Assigns

 

This Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the Parties.

 

27.4   Waiver

 

No failure to exercise or delay in exercising any right or remedy arising from
this Agreement shall operate or be construed as a waiver of such right or
remedy. Performance of any condition or obligation to be performed hereunder
shall not be deemed to have been waived or postponed except by an instrument in
writing signed by the Party who is claimed to have granted such waiver or
postponement. No waiver by either Party shall operate or be construed as a
waiver in respect of any failure or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.

 

27.5   No Third Party Beneficiaries

 

The interpretation of this Agreement shall exclude any rights under legislative
provisions conferring rights under a contract to Persons not a party to that
contract. Nothing in this Agreement shall otherwise be construed to create any
duty to, or standard of care with reference to, or any liability to, any Person
other than a Party.

 

72



--------------------------------------------------------------------------------

27.6   Supplemental Terms

 

The Parties agree that the supplemental terms set forth in Exhibit D are hereby
incorporated into and made a part hereof.

 

27.7   Rules of Construction

 

  (a)   Drafting. Each provision of this Agreement shall be construed as though
all Parties participated equally in the drafting of the same. Consequently, the
Parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting party shall not be applicable to this
Agreement.

 

  (b)   Priority.

 

  (i)   In the event of a conflict between the terms of this Agreement excluding
Annexes I and 11 and Exhibits A, B and C (after such exclusion, the “Base
Agreement”) and the terms of Annexes I and II or Exhibits A, B and C, all terms
of the Base Agreement shall take precedence over Annexes I and II and Exhibits
A, B and C.

 

  (ii)   In the event of a conflict between the terms of this Agreement
including Annexes I and II and Exhibits A, B, and C and the terms of Exhibit D,
the terms of Exhibit D shall govern.

 

  (iii)   In the event that any conflict arises between this Agreement and the
Freeport Facility Marine Operations Manual, this Agreement shall prevail. In the
event that any conflict arises between this Agreement and the Freeport Services
Manual, this Agreement shall prevail.

 

27.8   Survival of Rights

 

Any termination or expiration of this Agreement shall be without prejudice to
any rights, remedies, obligations and Liabilities which may have accrued to a
Party pursuant to this Agreement or otherwise under applicable law. All rights
or remedies which may have accrued to the benefit of either Party (and any of
this Agreement’s provisions necessary for the exercise of such accrued rights or
remedies) prior to the termination or expiration of this Agreement shall survive
such termination or expiration. Furthermore, the provisions of Section 8.4,
Article 12, Article 14, Article 16, Article 21, Article 22, Article 23, Article
24, Article 26, and Article 27 shall survive the termination or expiration of
this Agreement.

 

27.9   Rights and Remedies

 

Except where this Agreement expressly provides to the contrary, the rights and
remedies contained in this Agreement are cumulative and not exclusive of any
rights and remedies provided by law.

 

73



--------------------------------------------------------------------------------

27.10   Interpretation

 

  (a)   Headings. The topical headings used in this Agreement are for
convenience only and shall not be construed as having any substantive
significance or as indicating that all of the provisions of this Agreement
relating to any topic are to be found in any particular Article.

 

  (b)   Singular and Plural. Reference to the singular includes a reference to
the plural and vice versa.

 

  (c)   Gender. Reference to any gender includes a reference to all other
genders.

 

  (d)   Article. Unless otherwise provided, reference to any Article, Section,
Schedule, Annex or Exhibit means an Article, Section, Schedule, Annex or Exhibit
of this Agreement. Unless otherwise provided, reference to any Clause means a
Clause to Exhibit D of this Agreement.

 

  (e)   Include. The words “include” and “including” shall mean include or
including without limiting the generality of the description preceding such term
and are used in an illustrative sense and not a limiting sense.

 

  (f)   Time Periods. References to “day,” “month,” “quarter” and “year” shall,
unless otherwise stated or defined, mean a day, month, quarter and year of the
Gregorian calendar, respectively. For the avoidance of doubt, a “day” shall
commence at 24:00 midnight.

 

  (g)   Statutory References. Unless the context otherwise requires, any
reference to a statutory provision is a reference to such provision as amended
or re-enacted or as modified by other statutory provisions from time to time and
includes subsequent legislation and regulations made under the relevant statute.

 

  (h)   Currency. References to all dollars in any form shall be a reference to
the lawful currency from time to time of the United States of America.

 

27.11   Disclaimer of Agency

 

The rights, duties, obligations and Liabilities of the Parties under this
Agreement shall be individual, not joint or collective. It is not the intention
of the Parties to create, nor shall this Agreement be deemed or construed to
create, a partnership, joint venture or other association or a trust. This
Agreement shall not be deemed or construed to authorize any Party to act as an
agent, servant or employee for the other Party for any purpose whatsoever except
as explicitly set forth in this Agreement. In their relations with each other
under this Agreement, the Parties shall not be considered fiduciaries.

 

27.12   Severance of Invalid Provisions

 

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or

 

74



--------------------------------------------------------------------------------

operation of any other provision of this Agreement except only so far as shall
be necessary to give effect to the construction of such invalidity, and any such
invalid provision shall be deemed severed from this Agreement without affecting
the validity of the balance of this Agreement.

 

27.13   Compliance with Laws

 

In performance of their respective obligations under this Agreement, each Party
agrees to comply with all applicable laws, statutes, rules, regulations,
judgments, decrees, injunctions, writs and orders, and all interpretations
thereof, of all Governmental Authorities having jurisdiction over such Party.

 

27.14   Conflicts of Interest

 

  (a)   Restriction on FLNG as Other Customer. FLNG shall avoid any conflict
between its own interests and the interests of Customer in relation to obtaining
LNG terminalling services from the Freeport Facility. In this regard, FLNG shall
not become one of the Other Customers during the Term hereof unless Customer has
first consented in writing (such consent not to be unreasonably withheld or
delayed) to such expanded business role by FLNG.

 

  (b)   Affiliated Customer Limitations. If it is expected that any of FLNG’s
joint venture partners or affiliated entities or any partner, shareholder,
member, or other direct or indirect equity owner of FLNG or an Affiliate thereof
(each an “Affiliated Customer”) will become one of the Other Customers during
the Term hereof, FLNG shall provide Customer sixty (60) days prior notice
thereof. Thereafter, if Customer requests such a meeting, the Parties shall meet
to discuss the Affiliated Customer’s arrangements with FLNG regarding LNG
terminalling services. In the event an Affiliated Customer becomes an Other
Customer, the following additional restrictions shall apply:

 

  (i)   No Affiliated Customer shall be a Major Customer;

 

  (ii)   No Affiliated Customer shall be given any preference in scheduling over
Customer; and

 

  (iii)   In relation to any rights hereunder which are based on FLNG’s Sole
Opinion (including FLNG’s right under Section 3.1 to allow berthing, unloading
and receipt of Customer’s LNG in quantities in excess of the Maximum LNG
Reception Quantity), FLNG shall not, in exercising such rights, give any
preference to an Affiliated Customer which would adversely affect Customer’s
rights hereunder.

 

  (c)   Conflicts Generally. Except as provided above, the Parties and their
Affiliates are free to engage or invest (directly or indirectly) in an unlimited
number of activities or businesses, any one or more of which may be related to
or in competition with the business activities contemplated under this
Agreement, without having or incurring any obligation to offer any interest in
such business activities to the other Party.

 

75



--------------------------------------------------------------------------------

27.15   Expenses

 

Each Party shall be responsible for and bear all of its own costs and expenses
incurred in connection with the preparation and negotiation of this Agreement.

 

27.16   Scope

 

This Agreement constitutes the entire agreement between the Parties relating to
the subject matter hereof and supersedes and replaces any provisions on the same
subject contained in any other agreement between the Parties, whether written or
oral, prior to the date of the original execution hereof.

 

27.17   Counterpart Execution

 

This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed an original Agreement for all purposes; provided
that no Party shall be bound to this Agreement unless and until both Parties
have executed a counterpart.

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed and signed by its duly authorized officer as of the Effective Date.

 

FREEPORT LNG DEVELOPMENT, L.P.

By:

 

Freeport LNG-GP, Inc., its General Partner

   

By:

 

 

--------------------------------------------------------------------------------

       

Michael S. Smith

       

Chief Executive Officer

THE DOW CHEMICAL COMPANY

   

By:

 

 

--------------------------------------------------------------------------------

       

B. J. Sumrall, Jr.

       

Senior Commercial Manager

 

 

76



--------------------------------------------------------------------------------

ANNEX I

 

MEASUREMENTS AND TESTS FOR LNG AT RECEIPT POINT

 

The Parties shall agree, no later than ***, to the provisions of Annex I; in the
event the Parties fail to so agree by December 31, 2004, the matter shall be
referred to an expert under Section 23.2.



--------------------------------------------------------------------------------

ANNEX II

 

MEASUREMENTS AND TESTS FOR GAS AT DELIVERY POINT

 

The Parties shall agree, no later than ***, to the provisions of Annex II; in
the event the Parties fail to so agree by December 31, 2004, the matter shall be
referred to an expert under Section 23.2.



--------------------------------------------------------------------------------

EXHIBIT A

 

TERMS OF FREEPORT FACILITY LEASE

 

3.2   Adjustment of Base Rent and Other Fees

 

(a) Consumer Price Index. As used herein, the term “Consumer Price Index” means
the Consumer Price Index for all urban consumers published by the Bureau of
Labor Statistics, United States Department of Labor (1993-1995 equals 100) for
the entire United States. If the publication of the Consumer Price Index is
discontinued prior to the expiration or termination of this Lease, or if the
present method of ascertaining the index figure is materially or substantially
changed, Landlord and Tenant will negotiate in good faith to arrive at a
substitute standard which should produce substantially the same results as the
Consumer Price Index was designed to give on the date of the execution of this
Lease. If necessary, the parties will submit the issue on non-binding mediation
prior to and as a condition of instituting litigation in accordance with the
following provisions. If, following such non-binding mediation, the parties have
not agreed to a substitute standard, the substitute standard shall be
determined, upon the written application of either party hereto, by a judge of a
district court of Brazoria County, Texas. If said judge will not make such a
determination, a substitute standard will be determined by arbitration under the
Texas General Arbitration Act (or any similar Texas act then in existence). Each
party hereto shall appoint an arbitrator and the two so selected shall select a
third, or if they are unable to agree, the third arbitrator shall be appointed
by the court under the Texas General Arbitration Act. In the event a new base
for the Consumer Price Index is established, and thereafter, for the purposes of
making computation as herein provided, the controlling indices stipulated in
this Lease shall be adjusted to conform to the new base so that the calculations
herein provided shall have the same results as if made on the Consumer Price
Index “1993-1995 equals 100”. At any time when a substitute standard has not
been either agreed upon or determined in accordance with the provisions hereof,
Tenant shall continue to pay Landlord the . . . Thru-put Fees . . . then in
effect . . . .

 

(c) Adjustment of Thru-put Fees. The amount of the Thru-put Fees shall be
adjusted as of the first day of the fifth (5th) Lease Year following the GM
Start Date and as of the first day of each fifth (5th) Lease Year thereafter to
an amount equal to the lesser of (i) the applicable Tariff Rate for Thru-put
Fees, or (ii) an amount determined by increasing the rate of $0.30 per short ton
(2000 pounds) by a factor equal to the percentage increase in the Consumer Price
Index as determined by the latest published figures next preceding the date on
which such adjustment is to be made compared to the Consumer Price Index last
reported prior to March 1, 2005.

 

. . .

 

(f) No Reductions. Notwithstanding any reductions that may occur in the Consumer
Price Index at any time, no adjustment of the . . . Thru-put Fees . . . will be
made if, following such adjustment, the amount of the applicable fee(s) would be
lower than the amount paid or payable by Tenant in the immediately preceding
Lease Year.



--------------------------------------------------------------------------------

3.3.   Dockage, Wharfage and Thru-put Fees

 

Tenant understands and agrees that Tenant (or carriers shipping products to or
receiving products from Tenant, as the case may be, into and from Port Freeport)
will pay to Landlord the rents, dockage and mooring fees, wharfage fees,
thru-put charges and other charges (collectively, the “Port Use Fees”) as
published in Port Freeport, Port Tariff No. 5, or subsequent revisions thereof
(the “Tariff Rate”), for services provided by Landlord to Tenant or such other
parties, in connection with such party’s actual use of the Dock Facilities and
other Port Facilities owned by Landlord. Notwithstanding anything to the
contrary set forth herein, thru-put fees for LNG (the “Thru-put Fees”) during
the Initial Term will not exceed the lesser of (a) the applicable Tariff Rate,
or (b) the sum of $0.30 per short ton (2000 pounds), as adjusted from time to
time as provided in Section 3.2 hereof. . . .

 

*    *    *

 

Capitalized terms used in this Exhibit A are defined in the Freeport Facility
Lease as follows:

 

“Dock” means a slip and a dock for the berthing of ships (LNG tankers) within
the Quintana Terminal area . . . .

 

“Dock Facilities” means the Dock and the Dock Machinery.

 

“Dock Machinery” means such equipment and machinery on the Dock as are
reasonably required by Tenant for the loading and unloading of LNG from vessels.

 

“Escalation Date” means the earlier to occur of (a) one hundred eighty (180)
days following the date of FERC Approval, (b) the date on which construction of
the LNG Facility commences or (c) March 1, 2005.

 

“GM Start Date” means the date that is the earlier to occur of (a) forty-two
(42) months following the Escalation Date, regardless of whether the Dock
Facilities have been completed by that time, or (b) the date of Substantial
Completion of the LNG Facility.

 

“Initial Term” means an initial term of thirty (30) years beginning on March 1,
2003, subject to the provisions of the Lease.

 

“Landlord” means Brazos River Harbor Navigation District of Brazoria County,
Texas.

 

“Lease” means the Ground Lease and Development Agreement entered into as of
December 12, 2002 by and between Landlord and Tenant.

 

“Lease Year” means a period of twelve (12) consecutive full calendar months.

 

“Port Facilities” means property on or about the channels, waterways, docks,
slips and other facilities and improvements owned, operated or controlled by
Landlord.



--------------------------------------------------------------------------------

“Substantial Completion” means the date on which a certificate of substantial
completion or mechanical completion or mechanical completion is issued by the
engineer in charge of supervising construction (or, if none, the general
contractor in charge of construction).

 

“Tenant” means Freeport LNG Development, L.P., a Delaware limited partnership,
acting by and through its sole general partner, Freeport LNG GP, Inc., a
Delaware corporation.



--------------------------------------------------------------------------------

EXHIBIT B

 

FREEPORT SERVICES MANUAL

 

The Freeport Services Manual referred to in Section 3.5 shall be limited to the
following matters and other matters of a similar nature:

 

  1.   Details associated with the implementation of Section 5.1 among FLNG,
Customer and Other Customers

 

  2.   Details associated with the Gas delivery procedures in Section 5.2 among
FLNG, Customer and Other Customers

 

  3.   Details associated with the content and format of the ***

 

  4.   Form of the Release Notice referred to in Section 6.2(b)(i)c

 

  5.   Details associated with the invoicing process under Article 12,
including:

 

  a.   Format of invoices (electronic and original)

 

  b.   Numbering systems/codes for all invoice-related documents



--------------------------------------------------------------------------------

EXHIBIT C

 

PORT LIABILITY AGREEMENT – PORT OF FREEPORT, TEXAS

 

THIS PORT LIABILITY AGREEMENT (this “Agreement”) is effective as of
                    , 20    , and is made by and between FREEPORT LNG
DEVELOPMENT, L.P., a Delaware limited partnership, represented herein by
Freeport LNG - GP, Inc., its General Partner (“FLNG”), and [INSERT NAME(S) OF
VESSEL OWNER(S), a [TYPE OF ENTITY AND JURISDICTION OF ORGANIZATION]
([collectively] “Vessel Owner”).

 

RECITALS

 

WHEREAS, Vessel Owner, using the LNG vessel set forth below under its name and
signature (“Vessel”), proposes to deliver certain quantities of liquefied
natural gas to FLNG at its marine terminal and receiving, storage and
regasification facilities located in the Freeport, Texas area (as more fully
defined below, the “Marine Terminal”); and

 

WHEREAS, Vessel Owner and FLNG (collectively, the “Parties” and individually a
“Party”) have agreed to allocate the risk of and responsibility for loss and
damage resulting from an Incident (as defined below) at the Marine Terminal in
the following manner;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.   The following terms shall have the following meanings when used herein:

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.

 

“Incident” means any occurrence or series of occurrences having the same origin
in which the Vessel causes (i) damage to the Marine Terminal and/or (ii) an
obstruction or danger affecting or interfering with the normal operation of the
Marine Terminal.

 

“Terminal Interests” means (i) FLNG, (ii) all Affiliates of FLNG, (iii) all
Persons (other than the Vessel Interests and Persons providing fire boats, tugs
and escort vessels to Vessel at the Port) employed or providing services at the
Marine Terminal in connection with the unloading, storage, or regasification of
LNG at the Marine Terminal, and (iv) the employees and agents of all Persons
referred to in this paragraph.

 

“Marine Terminal” means FLNG’s marine terminal and LNG receiving, storage and
regasification facilities located at the Port, including all berths, buoys,
gear, craft, equipment, plant, facilities and property of any kind (whether
afloat or ashore) located thereat or adjacent thereto and in the ownership,
possession or control of the Terminal Interests.

 

1



--------------------------------------------------------------------------------

“Person” means any individual, firm, corporation, trust, partnership,
association, joint venture (incorporated or unincorporated), or other business
entity.

 

“Port” means the port at or near Freeport, Texas, including its anchorage,
turning basin and approaches into the Marine Terminal associated therewith.

 

“Vessel Interests” means (i) Vessel Owner, (ii) all Affiliates of Vessel Owner,
(iii) all Persons (other than the Terminal Interests) participating, employed,
or providing services in connection with the ownership or operation (including
all operations related to navigation and berthing/unberthing) of the Vessel, and
(iv) the employees and agents of all Persons referred to in this paragraph.

 

2.   In all circumstances, the Master of the Vessel shall remain solely
responsible on behalf of the Vessel Interests for the proper navigation and
safety of the Vessel and her cargo.

 

3.   Any liability for damage to the Port or the Marine Terminal arising from an
Incident shall, as between the Vessel Interests and the Terminal Interests, be
borne (i) by the Vessel Interests alone, if the Vessel Interests are wholly or
partially at fault and the Terminal Interests are not at fault, (ii) by the
Terminal Interests alone, if the Terminal Interests are wholly or partially at
fault and the Vessel Interests are not at fault, (iii) by the Vessel Interests
and the Terminal Interests, in proportion to the degree of their respective
fault, if both are at fault and the degree of such fault can be established, or
(iv) by the Vessel Interests and the Terminal Interests equally if neither of
them appears to be at fault or it is not possible to establish the degree of
their respective fault. In this regard, any acts or omissions of Persons
providing fire boats, tugs and escort vessels to Vessel at the Port shall be
deemed to be the responsibility of the Vessel Interests.

 

4.           (i)

Subject to Section 4(ii) below, the total aggregate liability of the Vessel
Interests to the Terminal Interests, however arising, in respect of any one
Incident, shall not exceed ***. Payment of an aggregate sum of *** to any one or
more of the Terminal Interests in respect of any one Incident shall be a
complete defense to any claim, suit or demand relating to such Incident made by
the Terminal Interests against the Vessel Interests. The liability of the Vessel
Interests hereunder shall be joint and several.

 

  (ii)   Vessel Interests shall provide to the Terminal Interests at all times
sufficient written evidence that the Vessel’s Protection and Indemnity
Association has agreed to (a) cover the Vessel Interests as a member of the
Association against the liabilities and responsibilities provided for in this
Agreement in accordance with its Rules; (b) give the Terminal Interests prior
notice of cancellation of the Vessel’s entry in such Protection and Indemnity
Association; and (c) waive in favor of the Terminal Interests all rights of
subrogation of claims by the Protection and Indemnity Association against the
Terminal Interests to the extent such claims have been waived in this Agreement
by the Vessel Interests.

 

2



--------------------------------------------------------------------------------

5.   As to matters subject to this Agreement and regardless of fault or
negligence on the part of any Party, with respect to an Incident:

 

  (i)   except to the extent expressly preserved in this Agreement, Terminal
Interests hereby expressly, voluntarily and intentionally waive any right or
claims they might otherwise have against the Vessel Interests under applicable
laws or under any port liability agreement or similar port conditions of use
previously signed by the Master for the Port; and

 

  (ii)   except to the extent expressly preserved in this Agreement, Vessel
Interests hereby expressly, voluntarily and intentionally ***.

 

The foregoing waivers shall apply to all Persons claiming through the Terminal
Interests or through the Vessel Interests.

 

6.   The substantive law of New York, without regard to any conflicts of law
principles that could require the application of any other law, shall govern the
interpretation of this Agreement and any dispute, controversy, or claim arising
out of, relating to, or in any way connected with this Agreement, including,
without limitation, the existence, validity, performance, or breach hereof.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date first set forth
above.

 

FREEPORT LNG DEVELOPMENT, L.P.

     

[INSERT SIGNATURES OF EACH OF VESSEL INTERESTS]

By:

 

Freeport LNG - GP, as General Partner

               

By:

--------------------------------------------------------------------------------

     

By:

--------------------------------------------------------------------------------

   

Title:

--------------------------------------------------------------------------------

     

Title:

--------------------------------------------------------------------------------

               

As owner of the

--------------------------------------------------------------------------------

                    Name of Vessel                

Registration No.

--------------------------------------------------------------------------------

               

State of Registry

--------------------------------------------------------------------------------

 

 

3



--------------------------------------------------------------------------------

EXHIBIT D

 

SUPPLEMENTAL TERMS

 

In addition to the terms and conditions contained in this Agreement including
Annexes I and II and Exhibits A, B, and C (hereinafter the “Terminal Use
Agreement”), the Parties further agree to the following:

 

1.   Financing.

 

  (a)   The Parties acknowledge and agree that they executed a certain Loan
Agreement on June 19, 2003 with Freeport LNG Investments, LLP (f/k/a Freeport
LNG Investments, LLC) (“Loan Agreement”). The Parties agree that the Loan
Agreement shall continue in full force and effect according to its own terms.

 

  (b)   If FLNG desires to obtain equity financing for the Freeport Facility,
FLNG shall:

 

  (i)   discuss the various options with Customer and the merits of Customer
becoming an equity owner in the Freeport Facility; and

 

  (ii)   allow Customer to compete to be one of the participants providing such
equity financing.

 

Moreover, if the Condition Precedent specified in Section 20.1(b) of the
Agreement has not been satisfied or waived thereunder, then prior to terminating
the Terminal Use Agreement pursuant to Section 20.2, FLNG shall for a period not
exceeding thirty (30) days negotiate in good faith with Customer for Customer to
potentially provide or arrange the necessary equity or debt financing to allow
such condition precedent to be satisfied.

 

  (c)   FLNG will discuss with Customer the various financing options and give
Customer the opportunity to provide reasonable assistance, if requested by FLNG.

 

2.   Potential Extraction of Liquids.

 

  (a)   The Parties acknowledge that the facilities required under any Liquids
extraction project (as discussed below) have not been included in FLNG’s
application for authorization for the Freeport Facility under Section 3(a) of
the Natural Gas Act available at 15 U.S.C. §717f(c) and are not included in
capital expenditures addressed in Section 4.4 of the Terminal Use Agreement.

 

  (b)   FLNG will use reasonable efforts to negotiate terminal use agreements
with all Other Customers that will provide FLNG the right to extract the Liquids
contained in the LNG delivered to the Freeport Facility. In the event such a
project is constructed, the Parties agree that FLNG shall provide to Customer
the rights to Customer’s proportionate share of Liquids contained in equivalent
volumes of Gas delivered to the Freeport Facility under the Terminal Use
Agreement. The Parties recognize that Customer’s LNG will be commingled with
that of Other Customers and as a result the share of Liquids available to
Customer will reflect the commingled content.

 

1



--------------------------------------------------------------------------------

  (c)   Because the Freeport Facility will serve only as a tolling facility,
FLNG does not intend, under its terminal use agreements, to take title to any
LNG, Gas or Liquids. Therefore, it is contemplated that Customer, if Customer so
desires, will need to enter into purchase or exchange agreements with Other
Customers for the rights to Liquids from the LNG such Other Customers deliver to
the Freeport Facility.

 

  (d)   FLNG shall in good faith discuss with Customer the development of and
financing for a Liquids extraction project as part of the Freeport Facility and
the integration of Customer’s existing underground Stratton Ridge, Texas storage
facilities for these products. If necessary, the Parties shall amend the
Terminal Use Agreement to reflect any agreement regarding the foregoing project.
Such agreement regarding a Liquids extraction project would contain a mutually
agreeable development and operation fee to FLNG. Customer would have the right
to ownership in such extraction project of an amount at least proportional to
Customer’s share of the Liquids extracted from LNG at the Freeport Facility.

 

3.   Adjustments Related to Compensation Under Other Terminal Use Agreements.

 

  (a)   ***

  (i)   the Fee (excluding the Excess Reception Fee),

 

  (ii)   the U.S. dollar value of Retainage,

 

  (iii)   the Construction Cost Deviation Amount under Section 4.4(a), if any,

 

  (iv)   Customer’s share of any Additional Capital Costs under Section 4.4(b),
if any,

 

  (v)   New Taxes under Section 4.5, if any, and

 

  (vi)   Reservation Fee Rebate Amount under Section 4.7, if any,

 

such sum adjusted to a dollar per MMBTU equivalent assuming that Customer
delivers the Maximum LNG Reception Quantity, is referred to as “Customer’s TUA
Compensation”.

 

  (b)   Subject to Clause 3(d) below, FLNG agrees that, with respect to
Customer’s TUA Compensation only, FLNG shall accord to Customer compensation
terms that are no less favorable than ***.

 

  (c)   ***

 

  (d)   ***

 

2



--------------------------------------------------------------------------------

4.   Right to Delivery of LNG.

 

In the event Customer requests FLNG to deliver Customer’s LNG in liquid form
rather than in gaseous form and to deliver such LNG at a point other than the
Delivery Point, FLNG shall provide reasonable cooperation to Customer and shall
discuss in good faith with Customer the following:

 

  (a)   the construction, operation and maintenance, at Customer’s sole cost and
expense, of pipelines and other facilities which would be utilized to deliver
LNG from an agreed LNG reception point at the Freeport Facility to Customer’s
downstream facilities at Freeport, Texas;

 

  (b)   Customer’s obtaining all easements required for such facilities,
provided that FLNG shall use reasonable efforts to assist Customer to obtain at
no cost any necessary easements leased to FLNG under the Freeport Facility
Lease; and

 

  (c)   Customer’s obtaining all Approvals for such facilities at its sole cost,
risk and expense.

 

In relation to constructing, operating and maintaining any such facilities,
Customer shall not interfere with operation of the Freeport Facility. In
relation to all such LNG delivered to Customer in liquid form, Customer shall
not be obligated to bear Retainage. The Parties acknowledge that the required
pipelines and other facilities which would be utilized to deliver LNG from an
agreed LNG reception point at the Freeport Facility to Customer’s downstream
facilities at Freeport, Texas have not been included in FLNG’s application for
authorization for the Freeport Facility under Section 3(a) of the Natural Gas
Act. In the event the Parties agree to deliver Customer’s LNG in liquid form
rather than in gaseous form in accordance with the above, the Parties shall
execute as soon as reasonably possible an appropriate amendment to the Terminal
Use Agreement confirming such arrangements.

 

5.   Consultation Regarding Freeport Facility Project Implementation.

 

Except as otherwise provided in the Terminal Use Agreement, FLNG is responsible
for all aspects and costs of the Freeport Facility; however, FLNG shall seek
input from Customer with regard to the following matters relating to the
Freeport Facility:

 

  (a)   FLNG’s existing application for authorization for the Freeport Facility
under Section 3(a) of the Natural Gas Act;

 

  (b)   execution of the engineering, procurement and construction contract;

 

  (c)   construction management;

 

  (d)   start up and LNG terminal operations; and

 

3



--------------------------------------------------------------------------------

  (e)   expansion of the Freeport Facility in the following ways:

 

  (i)   adding a third storage tank;

 

  (ii)   adding a second berthing facility;

 

  (iii)   adding facilities necessary to allow daily deliveries of gas at the
Delivery Point in excess of two trillion BTUs per day; and

 

  (iv)   increasing the vaporization capacity of the Freeport Facility.

 

Notwithstanding anything to the contrary in this Clause 5, FLNG shall not be
required to obtain Customer’s consent prior to carrying out any of the
above-mentioned activities.

 

6.   Exclusivity.

 

Customer and FLNG each agrees that, through and until ***, it will not, without
the prior written consent of the other Party (in its Sole Opinion), (a) develop,
build, own or operate an LNG receiving facility within a *** radius of the LNG
berthing facilities at the Freeport Facility, or (b) assist another Person in
the construction, development or operation of any LNG receiving facility within
a *** radius of such site.

 

7.   LNG Supplies.

 

FLNG shall provide Customer with reasonable assistance, to the extent requested
by Customer, of FLNG’s commercial team in locating and contracting for LNG
supplies.

 

8.   Additional Negotiations.

 

The Parties shall negotiate in good faith with a view to agreeing by no later
than *** an amendment to Article 21 allowing Customer to terminate the Terminal
Use Agreement, subject to Customer’s payment to FLNG of an agreed amount upon
termination. FLNG’s position in this regard is that such amount shall take into
consideration the Reservation Fee payable for the remainder of the Term, ***.

 

9.   Effectiveness.

 

The Parties recognize and agree that only the provisions of Clauses 1, 3, 5, 6,
7 and 8 and this Clause 9 shall become effective and binding as of the Effective
Date, and that the provisions of Clauses 2 and 4 shall not become effective and
binding unless and until both of the Conditions Precedent set forth in Article
20 have been satisfied or waived.

 

4